--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
 
 
 
OFFICE LEASE
 
KILROY REALTY
 
INNOVATION CORPORATE CENTER
 
 
 
 
KILROY REALTY, L.P.
 
a Delaware limited partnership,
 
as Landlord,
 
and
 
ST BERNARD SOFTWARE, INC.,
 
a Delaware corporation,
 
as Tenant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     Page       ARTICLE 1  PREMISES, BUILDING, PROJECT, AND COMMON AREAS   5    
  ARTICLE 2  LEASE TERM; TERMINATION RIGHT 9       ARTICLE 3  BASE RENT 11      
ARTICLE 4  ADDITIONAL RENT 12       ARTICLE 5  USE OF PREMISES 22      
ARTICLE 6  SERVICES AND UTILITIES 23       ARTICLE 7  REPAIRS 26      
ARTICLE 8  ADDITIONS AND ALTERATIONS 27       ARTICLE 9 
COVENANT AGAINST LIENS  
30       ARTICLE 10  INSURANCE  30       ARTICLE 11 DAMAGE AND DESTRUCTION  35  
    ARTICLE 12 NONWAIVER 38       ARTICLE 13 CONDEMNATION 38       ARTICLE 14 
ASSIGNMENT AND SUBLETTING  39       ARTICLE 15  SURRENDER OF PREMISES; OWNERSHIP
AND  REMOVAL OF TRADE FIXTURES  44       ARTICLE 16  HOLDING OVER 44      
ARTICLE 17  ESTOPPEL CERTIFICATES 45       ARTICLE 18  SUBORDINATION 45      
ARTICLE 19  DEFAULTS; REMEDIES 46       ARTICLE 20  COVENANT OF QUIET ENJOYMENT
49       ARTICLE 21  SECURITY DEPOSIT 50       ARTICLE 22  INTENTIONALLY OMITTED
50       ARTICLE 23   SIGNS 50

 
 
 
(i)

--------------------------------------------------------------------------------

 
 

ARTICLE 24   COMPLIANCE WITH LAW  53       ARTICLE 25  LATE CHARGES 54      
ARTICLE 26   LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT 54      
ARTICLE 27 ENTRY BY LANDLORD 55       ARTICLE 28  TENANT PARKING 56      
ARTICLE 29  MISCELLANEOUS PROVISIONS 56       ARTICLE 30  LETTER OF CREDIT  57

 
 
 
 
 
 
 
 
 
 
 
 
 
(ii)

--------------------------------------------------------------------------------

 
 

INNOVATION CORPORATE CENTER
 
OFFICE LEASE
 
This Office Lease (the "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and
ST. BERNARD SOFTWARE, INC., a Delaware corporation ("Tenant").
 
SUMMARY OF BASIC LEASE INFORMATION
 
TERMS OF LEASE
DESCRIPTION
   
1.         Date of Lease:
July 30, 2010
   
2.         Premises:
     
2.1           Building:
That certain two (2)-story office building located and addressed at 15333 Avenue
of Science, San Diego, California  92128 (the "Building").
   
2.2           Premises:
Approximately 28,633 rentable (25,197 usable) square feet of space located on
the first (1st) floor of the Building and commonly known as Suite 100, as
further set forth on Exhibit A attached to the Office Lease.
   
2.3           Project:
The Building is part of an office project known as "Innovation Corporate
Center," as further set forth in Section 1.1.2 of this Lease.
   
3.         Lease Term
            (Article 2):
     
3.1           Length of Term:
Five (5) years and Five (5) months.
   
3.2           Lease Commencement Date:
January 1, 2011.
   
3.3           Lease Expiration Date:
May 31, 2016.
   

 
 
 
1

--------------------------------------------------------------------------------

 
 
4.        Base Rent (Article 3):
 

 
 
 
 
Lease Year
   
 
Annual
Base Rent*
   
Monthly
Installment
of Base Rent*
   
Approximate Monthly
Rental Rate
per Rentable
Square Foot*
 
January 1, 2011 -
December 31, 2011**
    $635,652.60     $52,971.05     $1.850  
January 1, 2012 -
December 31, 2012**
    $654,722.16     $54,560.18     $1.905  
January 1, 2013 -
December 31, 2013
    $674,363.88     $56,196.99     $1.963  
January 1, 2014 -
December 31, 2014
    $694,594.80     $57,882.90     $2.022  
January 1, 2015 -
December 31, 2015
    $715,432.56     $59,619.38     $2.082  
January 1, 2016 -
May 31, 2016
    $736,895.52     $61,407.96     $2.145  

 
*
The initial Annual Base Rent (and Monthly Installment of Base Rent) was
calculated by (A) multiplying the initial Monthly Rental Rate per Rentable
Square Foot by the number of rentable square feet of space in the Premises, and
(B) increasing such amount by the "Additional Monthly Base Rent," if any, as
that term is set forth inSection 1.2 of the Work Letter.  In all subsequent
Lease Years, the calculation of Annual Base Rent (and Monthly Installment of
Base Rent) reflects an annual increase of three percent (3%).

 
**
Subject to phase-in and/or abatement, pursuant toSections 3.2 and 3.3, below.

 
5.         Base Year
            (Article 4):
2011
   
6.         Tenant's Share
            (Article 4):
36.2994%.
   
7.         Permitted Use
            (Article 5):
Tenant may use the Premises for general office use, software engineering, and
any other use permitted under applicable zoning and other laws (the "Permitted
Use"); provided, however, that notwithstanding anything to the contrary set
forth hereinabove, and as more particularly set forth in the Lease, Tenant shall
be responsible for operating and maintaining the Premises pursuant to, and in no
event may Tenant's Permitted Use violate, (A) Landlord's "Rules and
Regulations," as that term is set forth in Section 5.2 of this Lease, (B) all
"Applicable Laws," as that term is set forth in Article 24 of this Lease,
(C) all applicable zoning, and building codes, and (D) the character of the
Project as a first-class office building Project.

 
 
 
2

--------------------------------------------------------------------------------

 
 
8.         Security Deposit
            (Article 21):
$61,407.96.
   
9.         Parking Pass Ratio
            (Article 28):
Four (4) unreserved parking passes for every 1,000 usable square feet of the
Premises (i.e., a total of one hundred one (101) unreserved parking passes), and
one (1) of each of the foregoing four (4) unreserved parking passes for every
1,000 usable square feet of the Premises shall be for the use of reserved
subterranean parking space (i.e., a total of twenty-five (25) reserved
subterranean parking spaces).
   
10.       Address of Tenant
            (Section 29.18):
St. Bernard Software, Inc.
15015 Avenue of Science
San Diego, California  92128
Attention:  Ms. Thalia Gietzen
(Prior to Lease Commencement Date)
   
and
St. Bernard Software, Inc.
15333 Avenue of Science,
San Diego, California  92128
Attention:  Mr. Louis Ryan and
                    Ms. Thalia Gietzen
(After Lease Commencement Date)
   
11.       Address of Landlord
            (Section 29.18):
 
See Section 29.18 of the Lease.

 
 
 
3

--------------------------------------------------------------------------------

 
 
12.       Broker(s)
    (Section 29.24):
 
    Representing Tenant:
 
    Mr. Dave Marino
    Irving Hughes
    655 West Broadway, Suite 1650
    San Diego, California 92101-3565
 
 
 
 
Representing Landlord:
 
CB Richard Ellis, Inc.
4365 Executive Drive, Suite 1600
San Diego, California  92121.
   
13.       Letter of Credit
    (Article 30):
 
$250,000.00 (which amount may be reduced pursuant to the terms of Article 30 of
this Lease).
   
14.       Improvement Allowance
    (Section 1 of Exhibit B):
$429,495.00 (i.e., Fifteen and 00/100 Dollars ($15.00) for each rentable square
foot of the Premises), with an option, pursuant to the terms of Section 1.2 of
the Work Letter, of an "Additional Allowance" of up to a maximum of Five and
00/100 Dollars ($5.00) per rentable square foot of the Premises..

 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 1
 
PREMISES, BUILDING, PROJECT, AND COMMON AREAS
 
1.1   Premises, Building, Project and Common Areas.
 
1.1.1  The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The parties hereto agree that the lease of the Premises is upon
and subject to the terms, covenants and conditions (the "TCCs") herein set
forth, and Landlord and Tenant each covenant as a material part of the
consideration for this Lease to keep and perform each and all of such TCCs by it
to be kept and performed and that this Lease is made upon the condition of such
performance.  Except as specifically set forth in this Lease and in the Work
Letter attached hereto as Exhibit B (the "Work Letter"), Landlord shall not be
obligated to provide or pay for any improvement work or services related to the
improvement of the Premises.  Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Premises, the Building or the Project or with respect to the
suitability of any of the foregoing for the conduct of Tenant's business, except
as specifically set forth in this Lease and the Work Letter.  The taking of
possession of the Premises by Tenant shall conclusively establish that the
Premises and the Building were at such time in good and sanitary order,
condition and repair, subject only to (i) the last two (2) sentences of this
Section 1.1.1, (ii) punchlist items provided to Landlord in writing within
thirty (30) days following Landlord's delivery of the Premises to Tenant,
(iii) latent defects to the extent identified and, thereafter, promptly
communicated to Landlord, during the first twelve (12) months of the Lease Term,
and (iv) Landlord's ongoing obligations set forth in Sections 1.1.3 and 29.33,
and Articles 7 and 24 of this Lease.  Notwithstanding anything to the contrary
set forth in this Lease, Landlord shall, at Landlord's sole cost and expense,
deliver the Premises to Tenant with the roof, and all "Building Systems" (as
that term is defined in Section 6.2, below) serving and within the Premises, in
good working condition, and Landlord covenants that (A) such that the Building
Systems have recently been operated, (B) such Building Systems have been
regularly serviced, and (C) such Building Systems and the Building's roof have a
remaining useful life extending beyond the initial sixty-five (65) month Lease
Term (and if any of the same need to be replaced during the initial sixty-five
(65) month Lease Term for any reason other than Tenant's over-standard use of
the same or Tenant's failure to properly maintain the same in accordance with
Section 6.2 of this Lease, the cost shall be paid by Landlord and not included
in Operating Expenses).  If, within the first six (6) months of the Lease Term,
it is discovered that Landlord failed to deliver the Premises in compliance with
the obligations listed in the immediately preceding sentence, then Landlord
shall, at its sole cost and expense, make any repairs and/or replacements
necessary to put the Building Systems in the condition required by the
immediately preceding sentence.  Moreover, To the actual knowledge of Mr.
Michael Nelson (Landlord's Asset Manager with respect to the Project), without
any duty of investigation or inquiry, Landlord has not, as of the date of this
Lease, received from any applicable governmental agency any written notice of
violation or violations (or claim thereof) relating to any applicable handicap
access codes in effect as of the date of this Lease which were created in order
to implement the Americans With Disabilities Act (the "ADA"), as interpreted by
applicable governmental authorities as of such date.
 
 
5

--------------------------------------------------------------------------------

 
 
1.1.2  The Building and The Project.  The Premises are part of the building set
forth in Section 2.1 of the Summary (the "Building").  The Building is part of
an office project known as "Innovation Corporate Center," an outline of which is
attached hereto, and made a part hereof, as Exhibit A-1.  The parties hereto
hereby acknowledge that the only purpose of Exhibit A-1 is to show the
approximate location of the Building within the Project.  The term "Project," as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, and
(iii) the other office buildings located adjacent to the Building and the land
upon which such adjacent office buildings are located.
 
1.1.3  Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common
Areas").  The Common Areas shall consist of the "Project Common Areas" and the
"Building Common Areas."  The term "Project Common Areas," as used in this
Lease, shall mean the portion of the Project designated as such by
Landlord.  The term "Building Common Areas," as used in this Lease, shall mean
the portions of the Common Areas located within the Building designated as such
by Landlord.  The manner in which the Common Areas are maintained and operated
shall be at the reasonable discretion of Landlord (but at all times in a manner
consistent with a first class office project) and the use thereof shall be
subject to such rules, regulations and restrictions as Landlord may make from
time to time, provided that such rules, regulations and restrictions do not
unreasonably interfere with the rights granted to Tenant under this Lease and
the permitted use granted under Section 5.1, below.  Landlord reserves the right
to close temporarily, make alterations or additions to, or change the location
of elements of the Project and the Common Areas; provided that no such changes
shall be permitted which materially reduce Tenant's rights or access
hereunder.  Except when and where Tenant's right of access is specifically
excluded in this Lease, Tenant shall have the right of access to the Premises,
the Building, and the Project parking facility twenty-four (24) hours per day,
seven (7) days per week during the "Lease Term," as that term is defined in
Article 2, below.
 
1.2   Verification of Rentable Square Feet of Premises and Building.  For
purposes of this Lease, "rentable square feet" and "usable square feet" shall be
calculated pursuant to Office Building: Methods of Measurement and Calculating
Rentable Area – 2010 (Method B), and its accompanying guidelines (collectively,
"BOMA").  Within thirty (30) days after the Lease Commencement Date, Landlord
may elect to cause Landlord’s space planner/architect to measure the rentable
and usable square feet of the Premises, and thereafter the rentable and usable
square feet of the Premises and the results thereof shall be presented to Tenant
in writing.  Tenant's space planner/architect may review Landlord's space
planner/architect's determination of the number of rentable square feet and
usable square feet of the Premises and Tenant may, within fifteen (15) business
days after Tenant's receipt of Landlord's space planner/architect's written
determination, object to such determination by written notice to
Landlord.  Tenant's failure to deliver written notice of such objection within
said fifteen (15) business day period shall be deemed to constitute Tenant's
acceptance of Landlord's space planner/architect's determination.  If Tenant
objects to such determination,
 
 
 
6

--------------------------------------------------------------------------------

 
 
Landlord's space planner/architect and Tenant's space planner/architect shall
promptly meet and attempt to agree upon the rentable and usable square footage
of the Premises.  If Landlord's space planner/architect and Tenant's space
planner/architect cannot agree on the rentable and useable square footage of the
Premises within thirty (30) days after Tenant's objection thereto, Landlord and
Tenant shall mutually select an independent third party space measurement
professional to field measure the Premises pursuant to BOMA.  Such third party
independent measurement professional's determination shall be conclusive and
binding on Landlord and Tenant.  Landlord and Tenant shall each pay one-half (½)
of the fees and expenses of the independent third party space measurement
professional.  If the Lease Term commences prior to such final determination,
Landlord's determination shall be utilized until a final determination is made,
whereupon an appropriate adjustment, if necessary, shall be made retroactively,
and Landlord shall make appropriate payment (if applicable) to Tenant.  In the
event that pursuant to the procedure described in this Section 1.2 above, it is
determined that the square footage amounts shall be different from those set
forth in this Lease, all amounts, percentages and figures appearing or referred
to in this Lease based upon such incorrect amount (including, without
limitation, the amount of the "Rent," the "Security Deposit," and any
"Improvement Allowance" as those terms are defined in Section 4.1 and Article 21
of this Lease, respectively, as well as in Section 1.3 of the Work Letter, shall
be modified in accordance with such determination.  If such determination is
made, it will be confirmed in writing by Landlord to Tenant..
 
1.3   Right of First Refusal.  Landlord hereby grants to the Tenant originally
named herein (the "Original Tenant") and its "Permitted Transferees" (as that
term is defined in Section 14.8 of this Lease), an ongoing right of refusal,
during the initial sixty-five (65) month Lease Term only, with respect to the
remaining rentable space located on the ground floor of the Building (the "First
Refusal Space").
 
1.3.1  Procedure for Lease.
 
1.3.1.1  Procedure for Offer.  Landlord shall notify Tenant (the "First Refusal
Notice") from time-to-time when and if Landlord receives a "bona-fide
third-party offer" for the First Refusal Space.  Pursuant to such First Refusal
Notice, Landlord shall offer to lease to Tenant the applicable First Refusal
Space.  The First Refusal Notice shall describe the First Refusal Space, and the
lease term, rent and other fundamental economic terms and conditions upon which
Landlord proposes to lease such First Refusal Space pursuant to the bona-fide
third-party offer.  For purposes of this Section 1.3, a "bona-fide third-party
offer" shall mean a counter-offer received by Landlord to lease First Refusal
Space from an unaffiliated and qualified third party which Landlord would
otherwise be willing to accept (or an acceptance of lease terms offered by
Landlord to a third party, where there is no counter offer).  For purposes of
example only, the following would each constitute a bona-fide third-party offer:
 
 
(a)
Landlord receives a request for proposal from an unaffiliated and qualified
third party.  Landlord responds to the request for proposal with a lease
proposal and subsequently receives a written bona-fide counter proposal from the
unaffiliated and qualified third party.

 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)
Landlord receives a written offer to lease from an unaffiliated and qualified
third party.  Landlord responds to the offer with a written counter offer and
subsequently receives a bona-fide counter to Landlord's counter offer from the
unaffiliated and qualified third party.

 
1.3.1.2  Procedure for Acceptance.  If Tenant wishes to exercise Tenant's right
of first refusal with respect to the First Refusal Space described in the First
Refusal Notice, then within seven (7) days of delivery of the First Refusal
Notice to Tenant, Tenant shall deliver notice to Landlord of Tenant's exercise
of its right of first refusal with respect to all of the First Refusal Space
described in the First Refusal Notice at the rent, for the term and upon the
other fundamental economic terms and conditions contained in such First Refusal
Notice, including, but not limited to rental concessions and improvement
allowances.  If Tenant does not so notify Landlord within such seven (7) day
period of Tenant's exercise of its first refusal right, then Landlord shall be
free to negotiate and enter into a lease for the First Refusal Space to anyone
whom it desires on the net-effective economic terms and the fundamental
non-economic terms which are no more than four percent (4.0%) more beneficial to
such party than those set forth in the First Refusal Notice.  In the event
Landlord does not lease such First Refusal Space pursuant to the foregoing
sentence  within a period of one hundred twenty (120) days commencing upon the
expiration of the seven (7) day period, after which time, Tenant's rights to
such space under this Section 1.3 shall renew.  Notwithstanding the foregoing,
Tenant's ongoing right of first refusal shall be subordinate to all
currently-existing rights which are set forth in leases of space with other
tenants of the Project ("Superior Right Holders"), including any renewal,
extension or expansion rights set forth in such leases, regardless of whether
such renewal, extension or expansion rights are executed strictly in accordance
with their terms, or pursuant to a lease amendment or a new lease.  After
Landlord enters into any lease of First Refusal Space ("Third Party Lease") to
any such third party ("Third Party Tenant") in accordance with the foregoing,
Tenant's rights under this Section 1.3 shall be subordinate to the rights of the
tenant under the Third Party Lease with respect to the First Refusal Space
(including any renewal, extension or expansion rights set forth in such Third
Party Leases, regardless of whether such renewal, extension or expansion rights
are executed strictly in accordance with their terms, or pursuant to a lease
amendment or a new lease).
 
1.3.2  Amendment to Lease.  If Tenant timely exercises Tenant's right of first
refusal to lease First Refusal Space as set forth herein, Landlord and Tenant
shall within thirty (30) days thereafter execute an amendment to this Lease (the
"First Refusal Space Amendment") for such First Refusal Space upon the terms set
forth in the First Refusal Notice, including, but not limited to rent (the
"First Refusal Space Rent"), but otherwise upon the TCCs set forth in this Lease
and this Section 1.3.  Notwithstanding the foregoing, Landlord may, at its sole
option, require that a separate lease be executed by Landlord and Tenant in
connection with Tenant's lease of the First Refusal Space, in which event such
lease (the "First Refusal Space Lease") shall be on the same TCCs as this Lease,
except as provided in this Section 1.3 and specifically in this Lease to the
contrary.  The First Refusal Lease, if applicable, shall be executed by Landlord
and Tenant within thirty (30) days following Tenant's exercise of its right to
lease the First Refusal Space; provided Landlord has delivered such lease to
Tenant conforming to the requirements identified herein above.  Notwithstanding
anything to the contrary in this Section 1.3.2, an otherwise valid exercise of
Tenant's right of first refusal shall be of full force and effect irrespective
of whether the First Refusal Space Amendment or a First Refusal Space lease is
timely signed by Landlord and Tenant (i.e. the act of Tenants election to so
exercise shall bind the parties).
 
 
 
8

--------------------------------------------------------------------------------

 
 
1.3.3  No Defaults; Required Financial Condition of Tenant.  The rights
contained in this Section 1.3 shall be personal to the Original Tenant and its
Permitted Transferees and may only be exercised by the Original Tenant or a
Permitted Transferee (and not any other assignee, sublessee or other transferee
of the Original Tenant's interest in this Lease) if the Original Tenant and/or a
Permitted Transferee occupies not less than seventy-five percent (75%) of the
then existing Premises.  The right to lease the First Refusal Space as provided
in this Section 1.3 may not be exercised if, as of the date Tenant attempts to
exercise its right of first refusal with respect to the First Refusal Space
described in the First Refusal Notice, or as of the scheduled date of delivery
of such First Refusal Space to Tenant, (A) Tenant is in economic or material
non-economic default pursuant to the terms of this Lease (beyond the applicable
notice and cure periods), and (B) Tenant has previously been in economic or
material non-economic default under this Lease (beyond the applicable notice and
cure periods) on more than three (3) occasions during the previous twenty-four
(24) month period.
 
1.3.4  First Refusal Space Commencement Date; Construction in First Refusal
Space.  The commencement date for the First Refusal Space shall be the date set
forth in the First Refusal Notice (the "First Refusal Space Commencement Date"),
and shall thereafter expire as further provided in the First Refusal Notice (the
"First Refusal Space Expiration Date").  The period of time commencing on the
First Refusal Space Commencement Date and ending on the First Refusal Space
Expiration Date shall be referred to herein as the "Refusal Space Lease
Term."  Except as otherwise set forth in the First Refusal Notice, Tenant shall
take the First Refusal Space in its "as is" condition, and the construction of
improvements in the First Refusal Space shall comply with the terms of Article 8
of this Lease.
 
1.3.5  Continuation of First Refusal Right.  Tenant's right of first refusal set
forth in this Section 1.3 shall continue throughout the initial sixty-five (65)
month Lease Term.
 
ARTICLE 2
 
LEASE TERM; TERMINATION RIGHT
 
2.1   Lease Term.  The TCCs and provisions of this Lease shall be effective as
of the date of this Lease.  The term of this Lease (the "Lease Term") shall be
as set forth in Section 3.1 of the Summary, shall commence on the date set forth
in Section 3.2 of the Summary (the "Lease Commencement Date"), and shall
terminate on the date set forth in Section 3.3 of the Summary (the "Lease
Expiration Date") unless this Lease is sooner terminated as hereinafter
provided.  For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) month period during the Lease Term; provided, however,
that the first Lease Year shall commence on the Lease Commencement Date and end
on the last day of the month in which the first anniversary of the Lease
Commencement Date occurs and the second and each succeeding Lease Year shall
commence on the first day of the next calendar month; and further provided that
the last Lease Year shall end on the Lease Expiration Date.  At any time during
the Lease Term, Landlord may deliver to Tenant a notice in the form as set forth
in Exhibit C, attached hereto, as a confirmation only of the information set
forth therein, which Tenant shall execute and return to Landlord within ten (10)
business days of receipt thereof.
 
 
 
9

--------------------------------------------------------------------------------

 
 
2.2   Beneficial Occupancy.  Tenant shall have the right to occupy the Premises
prior to January 1, 2011, provided that (A) Tenant shall give Landlord at least
ten (10) days' prior notice of any such occupancy of the Premises, (B) a
temporary certificate of occupancy, or its equivalent, shall have been issued by
the appropriate governmental authorities for each such portion of the Premises
to be occupied, (C) the "Improvements," as that term is defined in Article 1 of
the Work Letter, are substantially complete (as reasonably determined by
Landlord), and (D) all of the terms and conditions of the Lease shall apply as
though the Lease Commencement Date had occurred (although the Lease Commencement
Date shall occur as set forth in Section 3.2 of the Summary and Section 2.1 of
this Lease; provided, however, to the extent such early occupancy occurs on or
following December 1, 2010, Tenant's obligation to pay "Base Rent," as that term
is defined in Article 3, below, shall not apply in advance of such Lease
Commencement Date.  The parties hereby acknowledge that, as of the date of this
Lease, Tenant anticipates actually occupying the Premises on or around December
4, 2010.
 
2.3   Termination Right.
 
2.3.1  Exercise of Termination Right.  Tenant shall have the one (1)-time right
to terminate and cancel this Lease effective as of the last day of the
forty-eight (48th) full calendar month of the initial sixty-five (65) month
Lease Term (the "Termination Date"), provided that, not later than nine (9)
months prior to the Termination Date, Landlord receives (i) written notice from
Tenant (the "Termination Notice") that Tenant is exercising its right to
terminate this Lease pursuant to the terms of this Section 2.3, and (ii) cash in
the amount of the "Termination Fee" (as that term is defined hereinbelow), as
consideration for such early termination.  As used in this Lease, the
"Termination Fee" shall be equal to the sum of the-then remaining (as of the
Termination Date) unamortized amount (calculated by amortizing the same on a
straight-line basis over a period of time equal to sixty (60) months, employing
an interest factor of eight percent (8%) per annum) of the sum of the
following:  (i) the "Base Rent Phase-In Amount," as that term is defined in
Section 3.2 below, (ii) the "Base Rent Abatement," as that term is defined in
Section 3.3 below, (iii) the Improvement Allowance (specifically including, but
not limited to, the amount of the "Additional Allowance"), as more particularly
set forth in Section 14 of the Summary and Exhibit B attached hereto, and
(v) the commission payable in connection with this Lease.
 
2.3.2  Termination of Lease.  Provided that Tenant timely elects to terminate
this Lease in accordance with Section 2.3.1, above, and concurrently delivers
the Termination Fee, this Lease (including any subtenancies) shall automatically
terminate and be of no further force or effect, and Landlord and Tenant shall be
relieved of their respective obligations under this Lease, as of the Termination
Date, except with respect to those obligations set forth in this Lease which
specifically survive the expiration or earlier termination of this Lease,
including, without limitation, the payment by Tenant of all amounts owed by
Tenant under this Lease which accrued prior to the Termination Date.  The
termination right contained in this Section 2.3 shall be personal to the
Original Tenant and any of its "Permitted Transferees" (as that term is defined
in Section 14.8 below) and may only be exercised by the Original Tenant or its
Permitted Transferees (and not by any other assignee, sublessee, or other
"transferee").
 
 
 
10

--------------------------------------------------------------------------------

 
 
2.3.3  No Tenant Default.  Notwithstanding anything to the contrary contained in
this Section 2.3, Tenant shall have no right to exercise the termination right
set forth in this Section 2.3 if Tenant is in economic or material non-economic
default under this Lease (beyond the applicable notice and cure periods) as of
the date of Tenant's delivery to Landlord of the Termination Notice.  If Tenant
is in economic or material non-economic default under the Lease (beyond the
applicable notice and cure periods) following Tenant's delivery to Landlord of
the Termination Notice but prior to the Termination Date, then, at Landlord's
option, the Termination Notice shall be null and void and of no further force or
effect, and Landlord shall have the right to retain that portion of the
Termination Fee that is reasonably necessary to make Landlord whole as a result
of Tenant's default and/or the voiding of the Termination Notice.
 
ARTICLE 3
 
BASE RENT
 
3.1           Base Rent.  Tenant shall pay, without prior notice or demand, to
Landlord or Landlord's agent at the management office of the Project, or, at
Landlord's option, at such other place as Landlord may from time to time
designate in writing, by a check for currency which, at the time of payment, is
legal tender for private or public debts in the United States of America, base
rent ("Base Rent") as set forth in Section 4 of the Summary, payable in equal
monthly installments as set forth in Section 4 of the Summary in advance on or
before the first (1st) day of each and every calendar month during the Lease
Term, without any setoff or deduction except as expressly provided for in this
Lease; provided, however, with regard to Tenant's first failure to pay Base Rent
when due hereunder in any twelve (12) month period occurring during the Lease,
Landlord shall, pursuant to the terms of Article 23 of this Lease, waive any
late charges payable to Landlord to the extent Tenant cures such failure within
three (3) business days following Tenant's receipt of written notice from
Landlord that the same was not received when due.  The Base Rent for the month
of January 2011, in an amount equal to Forty-Six Thousand Two Hundred Fifty and
00/100 Dollars ($46,250.00), shall be paid at the time of Tenant's execution of
this Lease.  If any Rent payment date (including the Lease Commencement Date)
falls on a day of the month other than the first day of such month or if any
payment of Rent is for a period which is shorter than one month, the Rent for
any such fractional month shall accrue on a daily basis during such fractional
month and shall total an amount equal to the product of (i) a fraction, the
numerator of which is the number of days in such fractional month and the
denominator of which is the actual number of days occurring in such calendar
month, and (ii) the then-applicable Monthly Installment of Base Rent.  All other
payments or adjustments required to be made under the TCCs of this Lease that
require proration on a time basis shall be prorated on the same basis.
 
3.2           Rent Phase-In.  Notwithstanding anything to the contrary contained
herein, and provided Tenant is not in economic or material non-economic default
of this Lease (beyond the applicable notice and cure period), Landlord hereby
agrees that, for the  month of January 2011, as well as for the period
commencing April 1, 2011, and ending December 31, 2011, (as applicable, the
"Base Rent Phase-In Periods"), Tenant shall not be obligated to pay Base Rent
for a 3,633 rentable square feet portion of the Premises (i.e., Tenant shall pay
Base Rent in the amount of Forty-Six Thousand Two Hundred Fifty and 00/100
Dollars ($46,250.00) per month during the Base Rent Phase-In Periods.  Landlord
and Tenant hereby expressly acknowledge and agree that the amount of Base Rent
which is anticipated to go unpaid during the Base Rent Phase-In Periods is equal
to a total amount of Sixty-Seven Thousand Two Hundred Ten and 50/100 Dollars
($67,210.50) (i.e., Six Thousand Seven Hundred Twenty-One and 05/100 Dollars
($6,721.05) per month for each of the ten (10) months occurring during the Base
Rent Phase-In Periods) (the "Base Rent Phase-In Amount").  For the remainder of
the Lease Term, Tenant shall be obligated to pay Base Rent and Additional Rent
for the entirety of the Premises, in the amounts set forth in Section 4 of the
Summary.
 
 
 
11

--------------------------------------------------------------------------------

 
 
3.3           Abatement of Base Rent. Notwithstanding anything to the contrary
contained herein (specifically including Section 3.2, above) and provided Tenant
is not in economic or material non-economic default of this Lease (beyond the
applicable notice and cure period), Landlord hereby agrees to abate Tenant's
obligation to pay monthly Base Rent for the months of February 2011, March 2011,
January 2012, January 2013, and January 2014 (as applicable, the "Base Rent
Abatement Periods").  The foregoing abatement of Base Rent provided to Tenant
pursuant to this Section 3.3 shall not exceed an aggregate of Two Hundred
Seventy-Four Thousand Five Hundred Eighty-Two and 17/100 Dollars
($274,582.17).  During the Base Rent Abatement Periods, Tenant shall still be
responsible for the payment of all of its other monetary obligations under this
Lease.
 
ARTICLE 4
 
ADDITIONAL RENT
 
4.1   General Terms.  In addition to paying the Base Rent specified in Article 3
of this Lease, Tenant shall during the Lease Term pay "Tenant's Share" of the
annual "Direct Expenses," as those terms are defined in
Sections 4.2.6 and 4.2.2, respectively, of this Lease, which are in excess of
the amount of Direct Expenses applicable to the "Base Year," as that term is
defined in Section 4.2.1, below; provided, however, that in no event shall any
decrease in Direct Expenses for any Expense Year below Direct Expenses for the
Base Year entitle Tenant to any decrease in Base Rent or any credit against sums
due under this Lease.  Such payments by Tenant, together with any and all other
amounts payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the "Additional Rent," and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent; provided, however, the
parties hereby acknowledge that the first monthly installment of Tenant's Share
of any "Estimated Excess," as that term is set forth in, and pursuant to the
terms and conditions of, Section 4.4.2 of this Lease, shall first be due and
payable for the calendar month occurring immediately following the expiration of
the Base Year.  Without limitation on other obligations of Tenant which survive
the expiration of the Lease Term, the obligations of Tenant to pay the
Additional Rent provided for in this Article 4 shall, subject to the last
sentence of Section 4.4.1 of this Lease, survive the expiration of the Lease
Term.
 
4.2   Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:
 
4.2.1  "Base Year" shall mean the period set forth in Section 5 of the Summary.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
4.2.2  "Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."
 
4.2.3  "Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month period
so long as such change in and of itself does not result in a material change in
the cumulative costs required to be paid by Tenant under this Article 4.  In the
event of any such change, Tenant's Share of Direct Expenses shall be equitably
adjusted for any Expense Year involved in any such change.
 
4.2.4  "Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof, in accordance with sound real estate management and accounting
principles, consistently applied.  Without limiting the generality of the
foregoing, Operating Expenses shall specifically include any and all of the
following:  (i) the cost of supplying all utilities (unless paid by Tenant
pursuant to Section 6.1.2 below), the cost of operating, repairing, maintaining,
and renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses (to the extent of the reasonably anticipated savings),
and the costs incurred in connection with a governmentally mandated
transportation system management program or similar program; (iii) the cost of
all insurance carried by Landlord in connection with the Project (provided that
Landlord will not carry earthquake or flood insurance unless required by its
lender); (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Project, or any portion thereof; (v) costs incurred in connection with the
parking areas servicing the Project; (vi) fees and other costs, including
management fees (which management fees shall not exceed three percent (3%) of
gross rents), consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vii) payments under any equipment rental
agreements and the fair rental value of any management office space which
exclusively serves the Building (or a proportionate amount of such costs based
upon the ratio of time actually spent on the management of the Building);
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons (other than persons generally considered to be
higher in rank than the position of "Property Manager") engaged in the
operation, maintenance and security of the Project; (ix) costs under any
instrument pertaining to the sharing of costs by the Project; (x) operation,
repair, maintenance and replacement (to the extent the repair cost exceeds
replacement cost) of all systems and equipment and components thereof of the
Building; (xi) the cost of janitorial, landscaping, alarm, security and other
services to the Project Common Areas, replacement of Common Area wall and floor
coverings, ceiling tiles and fixtures in common areas, maintenance and
replacement of curbs and walkways of the Project and, repair to roofs and
re-roofing (membrane only) of the Building; (xii) amortization
 
 
13

--------------------------------------------------------------------------------

 
 
of the cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project, or any portion thereof (which
amortization calculation shall include interest at the "Interest Rate," as that
term is set forth in Article 25 of this Lease); (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) which
are intended to effect economies in the operation or maintenance of the Project,
or any portion thereof, (B) that are required to comply with mandatory
conservation programs, or (C) that are required under any governmental law or
regulation by a federal, state, or local governmental agency, except for capital
repairs, replacements, or other improvements to remedy a condition existing
prior to the Lease Commencement Date which an applicable governmental authority,
if it had knowledge of such condition prior to the Lease Commencement Date,
would have then required to be remedied pursuant to the then current
governmental laws or regulations in their form existing as of the Lease
Commencement Date and pursuant to the then current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date; provided, however, that any capital expenditure
(whether identified under this item (xiii) or another express provision of this
Section 4.2.4, above) shall be amortized with interest at the Interest Rate over
its useful life as Landlord shall reasonably determine in accordance with sound
real estate management and accounting principles; and (xiv) costs, fees, charges
or assessments imposed by, or resulting from any mandate imposed on Landlord by,
any federal, state or local government for fire and police protection, trash
removal, community services, or other services which do not constitute "Tax
Expenses" as that term is defined in Section 4.2.5, below.  Notwithstanding the
foregoing, for purposes of this Lease, Operating Expenses shall not, however,
include:
 
(a)   costs, including, without limitation, marketing costs, legal fees, space
planners' fees, advertising and promotional expenses, and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of improvements
made for new tenants initially occupying space in the Project after the Lease
Commencement Date or incurred in renovating or otherwise improving, decorating,
painting or redecorating vacant space for tenants or other occupants of the
Project;
 
(b)   except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;
 
(c)   costs for which the Landlord is reimbursed or entitled to reimbursement by
any tenant or occupant of the Project or by insurance by its carrier or any
tenant's carrier or by anyone else, and electric power and other utility costs
attributable to any Project Tenant's premises (recognizing that Tenant is
directly paying for all such electric power and other utilities attributable to
the Premises pursuant to Article 6 of this Lease);
 
(d)   any bad debt loss, rent loss, or reserves for bad debts or rent loss;
 
(e)   costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants, and Landlord's
general corporate overhead and general and administrative expenses;
 
 
14

--------------------------------------------------------------------------------

 
 
(f)   the wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided, that in no event shall Operating Expenses for purposes of this Lease
include wages and/or benefits attributable to personnel above the level of
Project manager;
 
(g)   amount paid as ground rental for the Project by the Landlord;
 
(h)   overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;
 
(i)    any compensation paid to clerks, attendants or other persons in
commercial concessions operated by the Landlord;
 
(j)    rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;
 
(k)   all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;
 
(l)    costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;
 
(m)   any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
 
(n)   rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
"Comparable Buildings" (as that term is defined below) in the vicinity of the
Building, with adjustment where appropriate for the size of the applicable
project;
 
(o)   costs to the extent arising from the gross negligence or willful
misconduct of Landlord or its agents, employees, vendors, contractors, or
providers of materials or services;
 
 
 
15

--------------------------------------------------------------------------------

 
 
(p)   costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the Lease Commencement Date; and costs
incurred to remove, remedy, contain, or treat hazardous material, which
hazardous material is brought into the Building or onto the Project after the
date hereof by Landlord, any of Landlord's agents, employees, contractors, or
licensees, or any other tenant of the Project;
 
(q)   tax penalties incurred as a result of Landlord's negligence, inability or
unwillingness to make payments when due or to file any income tax or
informational returns when due;
 
(r)    costs incurred to comply with applicable laws with respect to the
cleanup, removal, investigation, and/or remediation of any Hazardous Materials
(as such term is defined in Article 5, below) in, on or under the Project and/or
the Building to the extent such Hazardous Materials are: (1) in existence as of
the Lease Commencement Date; or (2) introduced onto the Project and/or the
Building after the Lease Commencement Date by Landlord or any of Landlord's
agents, employees, contractors, or other tenants in violation of applicable laws
in effect at the date of introduction;
 
(s)    any Tax Expenses;
 
(t)     rentals for items (except when needed in connection with normal repairs
and maintenance of permanent systems) which, if purchased, rather than rented,
would constitute a capital improvement specifically excluded above;
 
(u)   costs (including, without limitation, fines, penalties, interest, and
costs of repairs, replacements, alterations and/or improvements) incurred in
bringing the Project into compliance with laws in effect as of the Lease
Commencement Date and as interpreted by applicable governmental authorities as
of such date, including, without limitation, any costs to correct building code
violations pertaining to the initial design or construction of the Building or
any other improvements to the Project, to the extent such violations exist as of
the Lease Commencement Date under any applicable building codes in effect and as
interpreted by applicable governmental authorities as of such date;
 
(v)   costs for which Landlord has been compensated by a management fee, to the
extent that the inclusion of such costs in Operating Expenses would result in a
double charge to Tenant;
 
(w)   costs for the initial development or future expansion of the Project;
 
(x)    costs arising from Landlord's charitable or political contributions;
 
(y)   costs of any "tap fees" or any sewer or water connection fees for the
benefit of any particular tenant of the Project;
 
(z)    "in-house" legal and/or accounting fees;
 
 
16

--------------------------------------------------------------------------------

 
 
(aa)       any expenses incurred by Landlord for use of any portions of the
Project to accommodate shows, promotions, kiosks, displays, filming,
photography, private events or parties, ceremonies, and advertising beyond the
normal expenses otherwise attributable to providing services, such as lighting
and HVAC to such public portions of the Project in normal operations of the
Project during standard hours of operation;
 
(bb)       any balloons, flowers, or other gifts provided to any entity
whatsoever, to include, but not limited to, Tenant, other tenants, employees,
vendors, contractors, prospective tenants, and agents; and
 
(cc)        costs of the design and construction of improvements to the Premises
or the premises of other tenants or other occupants and the amount of any
allowances or credits paid to or granted to tenants or other occupants for any
such design or construction or any costs to supervise such improvements.
 
If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
one hundred percent (100%) occupied during all or a portion of any Expense Year,
Landlord may elect to make an appropriate adjustment to the components of
Operating Expenses for such year to determine the amount of Operating Expenses
that would have been incurred had the Project been at least one hundred percent
(100%) occupied; and the amount so determined shall be deemed to have been the
amount of Operating Expenses for such year.  Operating Expenses for the Base
Year shall not include market-wide cost increases (including utility rate
increases) due to extraordinary circumstances, including, but not limited to,
Force Majeure, boycotts, strikes, conservation surcharges, embargoes or
shortages, or amortized costs relating to capital improvements.  In no event
shall the components of Direct Expenses for any Expense Year related to Project
utility, services, or insurance costs be less than the components of Direct
Expenses related to Project utility, services, or insurance costs in the Base
Year.  Landlord shall not (i) make a profit by charging items to Operating
Expenses that are otherwise also charged separately to others and (ii) subject
to Landlord's right to adjust the components of Operating Expenses described
above in this paragraph, collect Operating Expenses from Tenant and all other
tenants in the Building  in an amount in excess of what Landlord incurs for the
items included in Operating Expenses.
 
It is understood that Landlord will reduce Operating Expenses by all cash
discounts, trade discounts, or quantity discounts actually received by Landlord
in connection with the purchase of any goods, services, or utilities in
connection with the operation of the Project.  Landlord will generally employ
commercially reasonable efforts to minimize Operating Expenses, taking into
consideration that the Project must be maintained and operated in a first class
manner.
 
 
 
17

--------------------------------------------------------------------------------

 
 
For purposes of this Lease, the term "Comparable Buildings" shall mean
first-class multi-tenant occupancy office buildings which are comparable to the
Building in terms of age (based upon the date of completion of construction or
major renovation), designed characteristics, quality of construction, level of
services and amenities (including, but not limited to, the type (e.g., surface,
covered, subterranean) and amount of parking), size and appearance, parking
areas, and are located in the "Comparable Area," which is the "Rancho
Bernardo/Carmel Mountain Ranch Area."  The "Rancho Bernardo/Carmel Mountain
Ranch Area" shall be the area containing Comparable Buildings which have
reasonably comparable freeway access to the Project and which are within an area
bounded by Rancho Carmel Drive on the South side, Rancho Bernardo Road on the
North side, a parallel line drawn two (2) miles East of Highway 15, and a
parallel line drawn four (4) miles West of Highway 15.
 
4.2.5   Taxes.
 
4.2.5.1 "Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof.
 
4.2.5.2 Tax Expenses shall include, without limitation:  (i) Any tax on the
rent, right to rent or other income from the Project, or any portion thereof, or
as against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises.
 
 
 
18

--------------------------------------------------------------------------------

 
 
4.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid, but only to the extent savings to Tax Expenses are reasonably anticipated
to result from such attempts.  Except as set forth in Section 4.2.5.4, below,
refunds of Tax Expenses shall be credited against Tax Expenses and refunded to
Tenant regardless of when received, based on the Expense Year to which the
refund is applicable, provided that in no event shall the amount to be refunded
to Tenant for any such Expense Year exceed the total amount paid by Tenant as
Additional Rent under this Article 4 for such Expense Year.  If Tax Expenses for
any period during the Lease Term or any extension thereof are increased after
payment thereof for any reason, including, without limitation, error or
reassessment by applicable governmental or municipal authorities, Tenant shall
pay Landlord upon demand Tenant's Share of any such increased Tax Expenses
included by Landlord as Building Tax Expenses pursuant to the TCCs of this
Lease.  Notwithstanding anything to the contrary contained in this Section 4.2.5
(except as set forth in Section 4.2.5.1, above), there shall be excluded from
Tax Expenses (i) all excess profits taxes, franchise taxes, gift taxes, capital
stock taxes, inheritance and succession taxes, estate taxes, federal and state
income taxes, and other taxes to the extent applicable to Landlord's general or
net income (as opposed to rents, receipts or income attributable to operations
at the Project), (ii) any items included as Operating Expenses, (iii) any items
paid by Tenant under Section 4.5 of this Lease, (iv) any Taxes for any time
prior to the Lease Commencement Date or after the later to occur of (A) the
expiration date of this Lease, or (B) the date Tenant vacates the Premises
pursuant to Articles 15 and/or 16 hereof, and (v) any special assessments or
special taxes as a means of financing improvements to the Building or Project.
 
4.2.5.4 Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Direct Expenses for purposes of
this Lease, and (ii) tax refunds under Proposition 8 shall not be deducted from
Tax Expenses, but rather shall be the sole property of Landlord.  Landlord and
Tenant acknowledge that this Section 4.2.5.4 is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent (2.0%)
annual increase in Tax Expenses (as such statutory increase may be modified by
subsequent legislation), or (B) the inclusion or exclusion of Tax Expenses
pursuant to the terms of Proposition 13, which shall be governed pursuant to the
terms of Sections 4.2.5.1 through 4.2.5.3, above
 
4.2.6  "Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.
 
4.3   Method of Allocation of Direct Expenses.  The parties acknowledge that the
Building is a part of a multi-building project and that the costs and expenses
incurred in connection with the Project (i.e. the Direct Expenses) should be
shared between the tenants of the Building and the tenants of the other
buildings in the Project.  Accordingly, as set forth in Section 4.2 above,
Direct Expenses (which consists of Operating Expenses and Tax Expenses) are
determined annually for the Project as a whole, and a portion of the Direct
Expenses, which portion shall be reasonably determined by Landlord on an
equitable basis, shall be allocated to the tenants of the Building (as opposed
to the tenants of any other buildings in the Project) and such portion shall be
the Direct Expenses for purposes of this Lease.  Such portion of Direct Expenses
allocated to the tenants of the Building shall include all Direct Expenses
attributable solely to the Building and an equitable portion of the Direct
Expenses attributable to the Project as a whole.
 
 
 
19

--------------------------------------------------------------------------------

 
 
4.4   Calculation and Payment of Additional Rent.  If for any Expense Year
ending or commencing within the Lease Term, Tenant's Share of Direct Expenses
for such Expense Year exceeds Tenant's Share of Direct Expenses applicable to
the Base Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, Tenant's Share of Direct Expenses
for each Expense Year an amount equal to the excess (the "Excess").
 
4.4.1  Statement of Actual Building Direct Expenses and Payment by Tenant.
 Landlord shall give to Tenant following the end of each Expense Year, a
statement (the "Statement") which shall state in general major categories the
Building Direct Expenses incurred or accrued for the Base Year or such preceding
Expense Year, as applicable, and which shall indicate the amount of the
Excess.  Landlord shall use commercially reasonable efforts to deliver such
Statement to Tenant on or before May 1 following the end of the Expense Year to
which such Statement relates.  Upon receipt of the Statement for each Expense
Year commencing or ending during the Lease Term, if an Excess is present, Tenant
shall pay, within thirty (30) days after receipt of the Statement, the full
amount of the Excess for such Expense Year, less the amounts, if any, paid
during such Expense Year as "Estimated Excess," as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Excess than the
actual Excess, Tenant shall receive a credit in the amount of Tenant's
overpayment against Rent next due under this Lease.  The failure of Landlord to
timely furnish the Statement for any Expense Year shall not prejudice Landlord
or Tenant from enforcing its rights under this Article 4.  Even though the Lease
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Share of Building Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess is present, Tenant
shall, within thirty (30) days after receipt of the Statement, pay to Landlord
such amount, and if Tenant paid more as Estimated Excess than the actual Excess,
Landlord shall, within thirty (30) days, deliver a check payable to Tenant in
the amount of the overpayment.  The provisions of this Section 4.4.1 shall
survive the expiration or earlier termination of the Lease
Term.  Notwithstanding the immediately preceding sentence, Tenant shall not be
responsible for Tenant's Share of any Building Direct Expenses attributable to
any Expense Year which are first billed to Tenant more than eighteen (18) months
after the Lease Expiration Date, provided that in any event Tenant shall be
responsible for Tenant's Share of Direct Expenses levied by any governmental
authority or by any public utility companies at any time following the Lease
Expiration Date which are attributable to any Expense Year (except where the
failure to timely deliver the bill from such governmental authority or public
utility company is the result of Landlord's negligence or unwillingness to
deliver the particular invoice within the foregoing eighteen (18) month period
following the Lease Expiration Date).
 
4.4.2  Statement of Estimated Building Direct Expenses.  In addition, Landlord
shall give Tenant a yearly expense estimate statement (the "Estimate Statement")
which shall set forth in general major categories Landlord's reasonable estimate
(the "Estimate") of what the total amount of Building Direct Expenses for the
then-current Expense Year shall be and the estimated excess (the "Estimated
Excess") as calculated by comparing the Building Direct Expenses for such
Expense Year, which shall be based upon the Estimate, to the amount of Building
Direct Expenses for the Base Year.  Landlord shall use commercially reasonable
efforts to deliver such Estimate Statement to Tenant on or before May 1
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
following the end of the Expense Year to which such Estimate Statement
relates.  The failure of Landlord to timely furnish the Estimate Statement for
any Expense Year shall not preclude Landlord from enforcing its rights to
collect any Additional Rent under this Article 4, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Excess theretofore
delivered to the extent necessary.  Thereafter, Tenant shall pay, within thirty
(30) days after receipt of the Estimate Statement, a fraction of the Estimated
Excess for the then-current Expense Year (reduced by any amounts paid pursuant
to the second to last sentence of this Section 4.4.2).  Such fraction shall have
as its numerator the number of months which have elapsed in such current Expense
Year, including the month of such payment, and twelve (12) as its
denominator.  Until a new Estimate Statement is furnished (which Landlord shall
have the right to deliver to Tenant at any time), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
total Estimated Excess set forth in the previous Estimate Statement delivered by
Landlord to Tenant.  Throughout the Lease Term Landlord shall maintain books and
records with respect to Building Direct Expenses in accordance with generally
accepted real estate accounting and management practices, consistently applied.
 
4.5   Taxes and Other Charges for Which Tenant Is Directly Responsible.
 
4.5.1  Tenant shall be liable for and shall pay ten (10) days before
delinquency, taxes levied against Tenant's equipment, furniture, fixtures and
any other personal property located in or about the Premises.  If any such taxes
on Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do, regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall, within ten (10) days
following Tenant's receipt of a written invoice from Landlord, repay to Landlord
the taxes so levied against Landlord or the proportion of such taxes resulting
from such increase in the assessment, as the case may be.
 
4.5.2  If the improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.
 
4.5.3  Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
4.6   Landlord's Books and Records.  Upon Tenant's written request given not
more than one hundred eighty (180) days after Tenant's receipt of a Statement
for a particular Expense Year, and provided that Tenant is not then in default
under this Lease beyond the applicable cure period provided in this Lease,
Landlord shall furnish Tenant with such reasonable supporting documentation in
connection with said Building Direct Expenses as Tenant may reasonably
request.  Landlord shall provide said information to Tenant within sixty (60)
days after Tenant's written request therefor.  Within one hundred eighty (180)
days after receipt of a Statement by Tenant (the "Review Period"), if Tenant
disputes the amount of Additional Rent set forth in the Statement, an
independent certified public accountant (which accountant (A) is a member of a
nationally or regionally recognized accounting firm, and (B) is not working on a
contingency fee basis), designated and paid for by Tenant, may, after reasonable
notice to Landlord and at reasonable times, inspect Landlord's records with
respect to the Statement at Landlord's offices, provided that Tenant is not then
in default under this Lease (beyond any applicable notice and cure periods) and
Tenant has paid all amounts required to be paid under the applicable Estimate
Statement and Statement, as the case may be.  In connection with such
inspection, Tenant and Tenant's agents must agree in advance to follow
Landlord's reasonable rules and procedures regarding inspections of Landlord's
records, and shall execute a commercially reasonable confidentiality agreement
regarding such inspection.  Tenant's failure to dispute the amount of Additional
Rent set forth in any Statement within the Review Period shall be deemed to be
Tenant's approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement.  If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such determination by the
Accountant proves that Direct Expenses were overstated by more than five percent
(5%), then the cost of the Accountant and the cost of such determination shall
be paid for by Landlord. Tenant hereby acknowledges that Tenant's sole right to
inspect Landlord's books and records and to contest the amount of Direct
Expenses payable by Tenant shall be as set forth in this Section 4.6, and Tenant
hereby waives any and all other rights pursuant to applicable law to inspect
such books and records and/or to contest the amount of Direct Expenses payable
by Tenant.
 
ARTICLE 5
 
USE OF PREMISES
 
5.1   Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.
 
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
5.2   Prohibited Uses.  The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail or restaurant
uses; or (vi) communications firms such as radio and/or television
stations.  Tenant shall not allow the average occupancy density of use of the
total Premises which is greater than five per thousand (5:1000) rentable square
feet.  Tenant further covenants and agrees that Tenant shall not use, or suffer
or permit any person or persons to use, the Premises or any part thereof for any
use or purpose contrary to the provisions of the Rules and Regulations set forth
in Exhibit D, attached hereto, or in violation of the laws of the United States
of America, the State of California, or the ordinances, regulations or
requirements of the local municipal or county governing body or other lawful
authorities having jurisdiction over the Project) including, without limitation,
any such laws, ordinances, regulations or requirements relating to hazardous
materials or substances, as those terms are defined by applicable laws now or
hereafter in effect; provided, however, Landlord shall not enforce, change or
modify the Rules and Regulations in a discriminatory manner and Landlord agrees
that the Rules and Regulations shall not be unreasonably modified or enforced in
a manner which will unreasonably interfere with the normal and customary conduct
of Tenant's business.  Tenant shall not use or allow the Premises to be used for
any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises.  Tenant shall
comply with all recorded covenants, conditions, and restrictions hereafter
affecting the Project.
 
ARTICLE 6
 
SERVICES AND UTILITIES
 
6.1   Standard Tenant Services.  Landlord shall provide the following services
on all days (unless otherwise stated below) during the Lease Term.
 
6.1.1  Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning ("HVAC") when necessary for normal comfort for normal office use in
the Premises from 7:00 A.M. to 6:00 P.M. Monday through Friday, and on Saturdays
from 9:00 A.M. to 1:00 P.M. (collectively, the "Building Hours"), except for the
date of observation of New Year's Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, Christmas Day and, at Landlord's discretion, other
locally or nationally recognized holidays (collectively, the "Holidays").
 
6.1.2  Landlord shall provide adequate electrical wiring and facilities for
connection to Tenant's lighting fixtures and incidental use equipment, provided
that (i) the connected electrical load of the incidental use equipment does not
exceed an average of two and five tenths (2.5) watts per usable square foot of
the Premises during the Building Hours on a monthly basis, and the electricity
so furnished for incidental use equipment will be at a nominal one hundred
twenty (120) volts and no electrical circuit for the supply of such incidental
use equipment will require a current capacity exceeding twenty (20) amperes, and
(ii) the connected electrical load of Tenant's lighting fixtures does not exceed
an average of one and five tenths (1.5) watts per usable square foot of the
Premises during the Building Hours on a monthly basis, and the electricity so
furnished for Tenant's lighting will be at a nominal one hundred twenty (120)
volts, which electrical usage by Tenant shall be subject to applicable laws and
regulations, including Title 24.  Tenant will design Tenant's electrical system
serving any equipment producing nonlinear electrical loads to accommodate such
nonlinear electrical loads, including, but not limited to, oversizing neutral
 
 
 
23

--------------------------------------------------------------------------------

 
 
conductors, derating transformers and/or providing power-line
filters.  Engineering plans shall include a calculation of Tenant's fully
connected electrical design load with and without demand factors and shall
indicate the number of watts of unmetered and submetered loads.  Tenant shall
bear the cost of replacement of lamps, starters and ballasts for non-Building
standard lighting fixtures within the Premises.  Tenant shall pay directly to
the utility company pursuant to the utility company's separate meters (or to
Landlord in the event Landlord provides submeters instead of the utility
company's meters), the cost of all electricity provided to and/or consumed in
the Premises (including normal and excess consumption and including the cost of
electricity to operate the HVAC air handlers if not charged to and paid by
Tenant as part of Operating Expenses), which electricity shall be separately
metered (as described above or otherwise equitably allocated and directly
charged by Landlord to Tenant and other tenants of the Building).  Tenant shall
pay such cost (including the cost of such meters or submeters) within ten (10)
days after demand and as Additional Rent under this Lease (and not as part of
the Operating Expenses).
 
6.1.3  Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.
 
6.1.4  Landlord shall provide janitorial services to the Premises, except the
date of observation of the Holidays, in and about the Premises and window
washing services in a manner consistent with other Comparable Buildings.
 
6.1.5  Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, shall have one elevator available at
all other times, except on the Holidays.
 
6.1.6  Landlord shall cause one (1) passenger elevator to be "padded" and
otherwise prepared and ready for freight service and shall make the same
reasonably available to Tenant on a nonexclusive basis, subject to scheduling by
Landlord.
 
Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.
 
6.2   Overstandard Tenant Use.  Tenant shall not, without Landlord's prior
written consent, use heat-generating machines, machines other than normal
fractional horsepower office machines, or equipment or lighting other than
Building standard lights in the Premises, which may affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of Section
6.1 of this Lease.  If such consent is given, Landlord shall have the right to
install supplementary air conditioning units or other facilities in the
Premises, including supplementary or additional metering devices, and the cost
thereof, including the cost of installation, operation and maintenance,
increased wear and tear on existing equipment and other similar charges, shall
be paid by Tenant to Landlord upon billing by Landlord.  If Tenant uses water,
electricity, heat or air conditioning in excess of that supplied by Landlord
pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord, upon
billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering
 
 
 
24

--------------------------------------------------------------------------------

 
 
devices.  Tenant's use of electricity shall never exceed the capacity of the
feeders to the Project or the risers or wiring installation, and subject to the
terms of Section 29.32, below, Tenant shall not install or use or permit the
installation or use of any computer or electronic data processing equipment in
the Premises, without the prior written consent of Landlord; provided, however,
(i) the foregoing restriction shall not apply to general office use of personal
computers on the desktops of Tenant's employees, (ii) to the extent the
Improvements create separately ventilated "computer" and/or "data center" rooms,
the foregoing restriction shall not apply within such designated areas, and
(iii) other equipment installed as part of the construction of the Improvements
in the Premises pursuant to the Work Letter.  If Tenant desires to use heat,
ventilation or air conditioning during hours other than those for which Landlord
is obligated to supply such utilities pursuant to the terms of Section 6.1 of
this Lease, Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, of Tenant's desired use in
order to supply such utilities, and Landlord shall supply such utilities to
Tenant at an hourly cost to Tenant (which shall be treated as Additional Rent)
equal to Fifty and 00/100 Dollars ($50.00) (the "Initial AH HVAC Charge");
provided, however, any HVAC package units which Landlord permits Tenant to
install and use in or about the Premises shall not be subject to the Initial AH
HVAC AC Charge, and shall instead be operated using the electricity supplied to
Tenant's Premises pursuant to the terms of Section 6.1.2 of this Lease (and the
cost thereof shall be paid by Tenant accordingly).  The Initial AH HVAC Charge
may only be increased during the initial sixty-five (65) month Lease Term to the
extent Landlord's "Actual Cost" therefor increases above Fifty and 00/100
Dollars ($50.00) per hour.  For the purpose of this Section 6.2, “Actual Cost”
shall mean the actual cost, including reasonable depreciation (attributable to
such after-hours usage) and actual administrative charges (to the extent not
duplicative of Operating Expenses), incurred by Landlord, as reasonably
determined by Landlord but without charge for profit, provided that,
notwithstanding the foregoing, any amount actually charged by any third party to
Landlord (i.e., unaffiliated with Landlord) for the supply of HVAC to Tenant
shall be deemed part of Landlord’s "Actual Cost."
 
6.3           Interruption of Use.  Except as otherwise provided in Section 6.6
or elsewhere in this Lease, Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties unrelated to Landlord, or by any other cause beyond
Landlord's reasonable control; and such failures or delays or diminution shall
never be deemed to constitute an eviction or disturbance of Tenant's use and
possession of the Premises or relieve Tenant from paying Rent or performing any
of its obligations under this Lease, except as otherwise provided in Section 6.4
or elsewhere in the Lease.  Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.
 
 
 
25

--------------------------------------------------------------------------------

 
 
6.4           Abatement Event.  If (i) Landlord fails to perform the obligations
required of Landlord under the TCCs of this Lease or to otherwise perform an act
required by Landlord to avoid such interference, and (ii) such failure causes
all or a portion of the Premises to be untenantable and unusable by Tenant, and
(iii) such failure related to (A) the nonfunctioning of any Building System or
utility service to the Premises, or (B) a failure to provide access to the
Premises, Tenant shall give Landlord notice (the "Initial Notice"), specifying
such failure to perform by Landlord (the "Abatement Event").  If Landlord has
not cured such Abatement Event within five (5) business days after the receipt
of the Initial Notice (the "Eligibility Period"), Tenant may deliver an
additional notice to Landlord (the "Additional Notice"), specifying such
Abatement Event and Tenant's intention to abate the payment of Rent under this
Lease.  If Landlord does not cure such Abatement Event within five (5) business
days of receipt of the Additional Notice, Tenant may, upon written notice to
Landlord, immediately abate Rent payable under this Lease for that portion of
the Premises rendered untenantable and not used by Tenant, for the period
beginning on the date five (5) business days after the Initial Notice to the
earlier of the date Landlord cures such Abatement Event or the date Tenant
recommences the use of such portion of the Premises (or as to all of the
Premises, if the portion which is untenantable materially impairs Tenant's
ability to conduct business from the Premises).  Such right to abate Rent shall
be Tenant's sole and exclusive remedy at law or in equity for an Abatement
Event.  Except as provided in this Section 6.4, nothing contained herein shall
be interpreted to mean that Tenant is excused from paying Rent due hereunder.
 
ARTICLE 7
 
REPAIRS
 
Landlord shall maintain in first-class condition and operating order and keep in
good repair and condition the structural portions of the Building, including the
foundation, floor/ceiling slabs, exterior walls, roof structure (as opposed to
the roof membrane), curtain wall, exterior glass and mullions, columns, beams,
shafts (including elevator shafts), stairs, stairwells, elevator cab, men's and
women's washrooms, underground utilities, Building mechanical, electrical and
telephone closets, and all common and public areas servicing the Building,
including the parking areas, landscaping and exterior Project signage
(collectively, the "Building Structure"), the Base Building mechanical,
electrical, life safety, plumbing, sprinkler systems and HVAC systems which were
not constructed by Tenant Parties (collectively, the "Building Systems"), and
the Projects Common Areas.  Notwithstanding anything in this Lease to the
contrary, Tenant shall be required to repair the Building Structure to the
extent any damage thereto is caused due to Tenant's use of the Premises for
other than a normal and customary implementation of its Permitted Use, unless
and to the extent such damage is covered by insurance carried or required to be
carried by Landlord pursuant to Article 10 and to which the waiver of
subrogation is applicable (such obligation to the extent applicable to Tenant as
qualified and conditioned will hereinafter be defined as the "BS/BS
Exception").   Tenant shall, at Tenant's own expense, keep the Premises,
including all improvements, fixtures and furnishings therein, and the floor or
floors of the Building on which the Premises are located, in good order, repair
and condition at all times during the Lease Term, but such obligation shall not
extend to the Building Structure or Building Systems except pursuant to the
BS/BS Exception.  In addition, Tenant shall, at Tenant's own expense, but under
the supervision and subject to the prior approval of Landlord, and within any
 
 
 
26

--------------------------------------------------------------------------------

 
 
reasonable period of time specified by Landlord, promptly and adequately repair
all damage to the Premises and replace or repair all damaged, broken, or worn
fixtures and appurtenances, but such obligation shall not extend to the Building
Structure or Building Systems pursuant to the BS Exception;  provided however,
that, at Landlord's option, or if Tenant fails to make such repairs, Landlord
may, after written notice to Tenant and Tenant's failure to repair within five
(5) days thereafter (unless more than five (5) days is required to effectuate
such repair, in which case Tenant shall have the time reasonably required to
complete the repair, so long as Tenant commence the repair during the five (5)
day period and diligently completes such repair), but need not, make such
repairs and replacements, and Tenant shall pay Landlord the cost thereof,
including a percentage of the cost thereof (to be uniformly established for the
Building and/or the Project, but not to exceed five percent (5%) of the cost of
such work) sufficient to reimburse Landlord for all overhead, general
conditions, fees and other costs or expenses arising from Landlord's involvement
with such repairs and replacements forthwith upon being billed for
same.  Notwithstanding the BS/BS Exception contained in this Article 7, Tenant
may be responsible for certain repairs to the Building Systems and Building
Structure to the extent provided for in this Lease, and Landlord may
nevertheless make such repairs at Tenant's expense; provided, however, to the
extent the same are covered by Landlord's insurance, Tenant shall only be
obligated to pay any deductible in connection therewith.  Landlord may, but
shall not be required to, enter the Premises at all reasonable times to make
such repairs, alterations, improvements or additions to the Premises or to the
Project or to any equipment located in the Project as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree; provided, however, except
for (i) emergencies, (ii) repairs, alterations, improvements or additions
required by governmental or quasi-governmental authorities or court order or
decree, or (iii) repairs which are the obligation of Tenant hereunder, any such
entry into the Premises by Landlord shall be performed in a manner so as not to
materially interfere with Tenant's use of, or access to, the Premises; provided
that, with respect to items (ii) and (iii) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant's use
of, or access to, the Premises.  Tenant hereby waives any and all rights under
and benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code or under any similar law, statute, or ordinance now or
hereafter in effect.
 
ARTICLE 8
 
ADDITIONS AND ALTERATIONS
 
8.1   Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
fifteen (15) business days prior to the commencement thereof, and which consent
shall not be unreasonably withheld by Landlord, provided it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building (collectively, the
"Major Alterations").  Notwithstanding the foregoing, Landlord's prior consent
shall not be required with respect to any interior Alterations to the Premises
which (i) are not Major Alterations, (ii) cost less than Thirty Thousand Dollars
($30,000) for any one (1) job, (iii) do not adversely affect the value of the
Premises or Building, and (iv) do not require a permit of any kind, as long as
(A) Tenant delivers to Landlord notice and a copy of any final plans,
specifications and working drawings for any such Alterations at least ten (10)
days prior to commencement of the work thereof, and (B) the other conditions of
this Article 8 are satisfied including, without limitation, conforming to
Landlord's rules, regulations, and insurance requirements which govern
contractors; provided, however, that with respect to Alterations consisting
solely of painting and carpeting, such Thirty Thousand Dollar ($30,000) amount
shall be deemed increased to One Hundred Thousand Dollars ($100,000) (the
"Cosmetic Alterations").  The construction of the initial improvements to the
Premises shall be governed by the terms of the Work Letter and not the terms of
this Article 8.
 
 
 
27

--------------------------------------------------------------------------------

 
 
8.2   Manner of Construction.  Landlord may impose, as a condition of its
consent to any and all Alterations or repairs of the Premises or about the
Premises, such requirements as Landlord in its reasonable discretion may deem
desirable, including, but not limited to, the requirement that Tenant utilize
for such purposes only contractors reasonably approved by Landlord, and the
requirement that upon Landlord's timely request (as more particularly set forth
in Section 8.5, below), Tenant shall, at Tenant's expense, remove such
Alterations upon the expiration or any early termination of the Lease Term and
return the affected portion of the Premises to a building standard tenant
improved condition as determined by Landlord.  Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the City of San Diego, all in conformance with Landlord's construction rules and
regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues.  In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base
Building.  The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located.  In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the  Project.  Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord's reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas.  In addition to Tenant's obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the Recorder of
the County of San Diego in accordance with Section 3093 of the Civil Code of the
State of California or any successor statute, and Tenant shall deliver to the
Project construction manager a reproducible copy of the "as built" drawings of
the Alterations, to the extent applicable, as well as all permits, approvals and
other documents issued by any governmental agency in connection with the
Alterations.
 
8.3   Payment for Improvements.  If payment is made directly to contractors,
Tenant shall (i) comply with Landlord's requirements for final lien releases and
waivers in connection with Tenant's payment for work to contractors, and
(ii) sign Landlord's standard contractor's rules and regulations.  If Tenant
orders any work directly from Landlord, Tenant shall pay to Landlord an amount
equal to five percent of the cost of such work to compensate Landlord for all
overhead, general conditions, fees and other costs and expenses arising from
Landlord's involvement with such work.  If Tenant does not order any work
directly from Landlord, Tenant shall reimburse Landlord for
Landlord's  reasonable, actual, out-of-pocket costs and expenses actually
incurred in connection with Landlord's review of such work.
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
8.4   Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant or its contractor carries "Builder's All Risk" insurance in an
amount reasonably approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood and agreed that all of such Alterations shall be insured by
Tenant pursuant to Article 10 of this Lease immediately upon completion
thereof.  In addition, Landlord may, in its reasonable discretion, require
Tenant to obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of any such Alterations costing in excess of One Hundred Thousand
Dollars ($100,000) and naming Landlord as a co-obligee.
 
8.5   Landlord's Property.  Landlord and Tenant hereby acknowledge and agree
that (i) all Alterations, improvements, fixtures (excluding trade fixtures),
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
part of the Premises and the property of Landlord, and (ii) the Improvements to
be constructed in the Premises pursuant to the TCCs of the Work Letter shall,
upon completion of the same, be and become a part of the Premises and the
property of Landlord.  Furthermore, Landlord may require Tenant, with regard to
the Alterations (as opposed to the Improvements being constructed pursuant to
the work letter, which Improvements Tenant shall not be required to remove), by
written notice to Tenant, given at the time of Landlord's consent to such items
(or, with respect to Alterations not requiring Landlord's consent, within three
(3) business days after Tenant's written notice to Landlord of such Alterations
as provided in Section 8.1, above) at Tenant's expense, to remove any such
timely identified Alteration in the Premises, and to repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises to a building standard tenant improved condition as determined by
Landlord.  If Tenant fails to complete such removal and/or to repair any damage
caused by the removal of any Alterations or improvements in the Premises, either
(A) Tenant shall be deemed to be holding over in the Premises and Rent shall
continue to accrue in accordance with the terms of Article 16, below, until such
work shall be completed, or (B) Landlord may do so and may charge the cost
thereof to Tenant.  Tenant hereby protects, defends, indemnifies and holds
Landlord harmless from any liability, cost, obligation, expense or claim of lien
in any manner relating to the installation, placement, removal or financing of
any such Alterations, improvements, fixtures and/or equipment in, on or about
the Premises by or on behalf of Tenant (expressly excluding the Improvements
being constructed by Landlord pursuant to the terms of the Work Letter), which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease.
 
 
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
COVENANT AGAINST LIENS
 
Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within twenty (20) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.
 
ARTICLE 10
 
INSURANCE
 
10.1      Indemnification and Waiver.  Except to the extent caused by the
negligence or willful misconduct of the "Landlord Parties" (as that term is
defined hereinbelow), Tenant hereby assumes all risk of damage to property or
injury to persons in, upon or about the Premises and agrees that Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, "Landlord Parties") shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through
Tenant.  Tenant shall indemnify, defend, protect, and hold harmless the Landlord
Parties from any and all loss, cost, damage, expense and liability (including
without limitation court costs and reasonable attorneys' fees) incurred in
connection with or arising from:  (a) any causes in, on or about the Premises;
(b) the use or occupancy of the Premises by Tenant or any person claiming under
Tenant; (c) any activity, work, or thing done, or permitted or suffered by
Tenant in or about the Premises; (d) any acts, omission, or negligence of Tenant
or any person claiming under Tenant, or the contractors, agents, employees,
invitees, or visitors of Tenant or any such person; (e) any breach, violation,
or non-performance by Tenant or any person claiming under Tenant or the
employees, agents, contractors, invitees, or visitors of Tenant or any such
person of any term, covenant, or provision of this Lease or any law, ordinance,
or governmental requirement of any kind; (f) any injury or damage to the person,
property, or business of Tenant, its employees, agents, contractors, invitees,
visitors, or any other person
 
 
 
30

--------------------------------------------------------------------------------

 
 
entering upon the Premises under the express or implied invitation of Tenant; or
(g) the placement of any personal property or other items within the Premises,
provided that the foregoing indemnity shall not apply to the extent of the
negligence or willful misconduct of Landlord or the Landlord Parties.  Should
Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant's occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual, reasonable professional fees such as
appraisers', accountants' and attorneys' fees.  Subject to Tenant's indemnity
and the waiver of subrogation provided below, Landlord shall indemnity, defend,
protect, and hold harmless Tenant, its partners, and their respective officers,
agents, servants, employees, and independent contractors (collectively, "Tenant
Parties") from any and all loss, cost, damage, expense, and liability
(including, without limitation, court costs and reasonable attorneys' fees)
arising from the negligence or willful misconduct of Landlord or the Landlord
Parties in, on or about the Project either prior to or during the Lease Term,
and/or as a result of Landlord's breach of this Lease, except to the extent
caused by the negligence or willful misconduct of Tenant or the Tenant
Parties.  Further, Tenant's agreement to indemnify Landlord, and Landlord's
agreement to indemnity Tenant, each pursuant to this Section 10.1 is not
intended and shall not relieve any insurance carrier of its obligations under
policies required to be carried pursuant to the provisions of this Lease, to the
extent such policies cover the matters subject to the parties' respective
indemnification obligations; nor shall they supersede any inconsistent agreement
of the parties set forth in any other provision of this Lease.  The provisions
of this Section 10.1 shall survive the expiration or sooner termination of this
Lease with respect to any claims or liability arising in connection with any
event occurring prior to such expiration or termination.  Notwithstanding
anything to the contrary contained in this Lease, nothing in this Lease shall
impose any obligations on Tenant or Landlord to be responsible or liable for,
and each hereby releases the other from all liability for, consequential damages
other than those consequential damages incurred by Landlord in connection with a
holdover of the Premises by Tenant after the expiration or earlier termination
of this Lease.
 
10.2      Tenant's Compliance With Landlord's Fire and Casualty
Insurance.  Tenant shall, at Tenant's expense, comply with Landlord's insurance
company requirements pertaining to the use of the Premises.  If Tenant's conduct
or use of the Premises causes any increase in the premium for such insurance
policies then Tenant shall reimburse Landlord for any such increase. Tenant, at
Tenant's expense, shall comply with all rules, orders, regulations or
requirements of the American Insurance Association (formerly the National Board
of Fire Underwriters) and with any similar body.
 
10.3      Tenant's Insurance.  Tenant shall maintain the following coverages in
the following amounts.  The required evidence of coverage must be delivered to
Landlord on or before the date required under Section 10.4(I) sub-sections (x)
and (y), or Section 10.4(II) below (as applicable).  Such policies shall be for
a term of at least one (1) year, or the length of the remaining term of this
Lease, whichever is less.
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
10.3.1  Commercial General Liability Insurance, including Broad Form contractual
liability covering the insured against claims of bodily injury, personal injury
and property damage (including loss of use thereof) based upon or arising out of
Tenant's operations, occupancy or maintenance of the Premises and all areas
appurtenant thereto.  Such insurance shall be written on an “occurrence”
basis.  Landlord and any other party the Landlord so specifies that has a
material financial interest in the Project, including Landlord’s managing agent,
ground lessor and/or lender, if any, shall be named as additional insureds as
their interests may appear using Insurance Service Organization's form CG2011 or
a comparable form approved by Landlord.  Tenant shall provide an endorsement or
policy excerpt showing that Tenant’s coverage is primary and any insurance
carried by Landlord shall be excess and non-contributing.  The coverage shall
also be extended to include damage caused by heat, smoke or fumes from a hostile
fire.  The policy shall not contain any intra-insured exclusions as between
insured persons or organizations.  This policy shall include coverage for all
liabilities assumed under this Lease as an insured contract for the performance
of all of Tenant’s indemnity obligations under this Lease.  The limits of said
insurance shall not, however, limit the liability of Tenant nor relieve Tenant
of any obligation hereunder.  Limits of liability insurance shall not be less
than the following; provided, however, such limits may be achieved through the
use of an Umbrella/Excess Policy:
 


Bodily Injury and Property Damage Liability
$4,000,000 each occurrence
   
Personal Injury and Advertising Liability
$4,000,000 each occurrence
   
Tenant Legal Liability/Damage to Rented Premises Liability
$1,000,000.00

 
10.3.2  Property Insurance covering (i) all office furniture, personal property,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant's business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) the Improvements and any other improvements which exist in the
Premises as of the Lease Commencement Date (excluding the Base Building) (the
"Original Improvements"), and (iii) all Alterations performed in the
Premises.  Such insurance shall be written on a Special Form basis, for the full
replacement cost value (subject to reasonable deductible amounts), without
deduction for depreciation of the covered items and in amounts that meet any
co-insurance clauses of the policies of insurance and shall include coverage for
(a) all perils included in the CP 10 30 04 02 Coverage Special Form, (b) water
damage from any cause whatsoever (excluding naturally occurring floods (i.e.,
from heavy rainfall, rather than from a leaking pipe)), including, but not
limited to, backup or overflow from sprinkler leakage, bursting, leaking or
stoppage of any pipes, explosion, and backup of sewers and drainage, and
(c) terrorism (to the extent such terrorism insurance is available as a result
of the Terrorism Risk Insurance Act of 2002 (Pub. L. 107-297, 116 Stat. 2322),
the Terrorism Risk Insurance Program Reauthorization Act of 2005
(Pub. l. 109-144), and the Terrorism Risk Insurance Program Reauthorization Act
of 2007 (Pub. L. 110-160, 121 Stat. 183), any successor statute or regulation,
or is otherwise available at commercially reasonable rates).
 
 
 
32

--------------------------------------------------------------------------------

 
 
10.3.2.1  Adjacent Premises.  Tenant shall pay for any increase in the premiums
for the property insurance of the Project if said increase is caused by Tenant’s
acts, omissions, use or occupancy of the Premises.
 
10.3.2.2  Property Damage.  Tenant shall use the proceeds from any such
insurance for the replacement of personal property, trade fixtures and
Alterations.
 
10.3.2.3  No representation of Adequate Coverage.  Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant’s property, business operations or
obligations under this Lease.
 
10.3.3  Property Insurance Subrogation.  Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder.  The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers.  Landlord and Tenant hereby represent
and warrant that their respective "all risk" property insurance policies include
a waiver of (i) subrogation by the insurers, and (ii) all rights based upon an
assignment from its insured, against Landlord and/or any of the Landlord Parties
or Tenant and/or any of the Tenant Parties (as the case may be) in connection
with any property loss risk thereby insured against.  Tenant will cause all
other occupants of the Premises claiming by, under, or through Tenant to execute
and deliver to Landlord a waiver of claims similar to the waiver in this
Section 10.3.3 and to obtain such waiver of subrogation rights endorsements.  If
either party hereto fails to maintain the waivers set forth in items (i) and
(ii) above, the party not maintaining the requisite waivers shall indemnify,
defend, protect, and hold harmless the other party for, from and against any and
all claims, losses, costs, damages, expenses and liabilities (including, without
limitation, court costs and reasonable attorneys' fees) arising out of,
resulting from, or relating to, such failure.
 
10.3.4  Business Income Interruption for one year (1) plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.
 
10.3.5  Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.
 
10.3.6  Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.
 
 
 
33

--------------------------------------------------------------------------------

 
 
10.4      Form of Policies.  The minimum limits of policies of insurance
required of Tenant under this Lease shall in no event limit the liability of
Tenant under this Lease.  Such insurance shall (i) be issued by an insurance
company having an AM Best rating of not less than A-X, or which is otherwise
acceptable to Landlord and licensed to do business in the State of California,
(ii) be in form and content reasonably acceptable to Landlord and complying with
the requirements of Section 10.3 (including, Sections 10.3.1 through 10.3.6),
(iii) Tenant shall not do or permit to be done anything which invalidates the
required insurance policies, and (iv) provide that said insurance shall not be
canceled or coverage changed unless Tenant provides thirty (30) days’ prior
written notice to Landlord and any mortgagee of Landlord, the identity of whom
has been provided to Tenant in writing.  Tenant shall deliver said policy or
policies or certificates thereof and applicable endorsements which meet the
requirements of this Article 10 to Landlord on or before (I) the earlier to
occur of:  (x) the Lease Commencement Date, and (y) the date Tenant and/or its
employees, contractors and/or agents first enter the Premises for occupancy,
construction of improvements, alterations, or any other move-in activities, and
(II) five (5) business days after the renewal of such policies.  In the event
Tenant shall fail to procure such insurance, or to deliver such policies or
certificates and applicable endorsements, Landlord may, at its option, after
written notice to Tenant and Tenant's failure to obtain such insurance within
five (5) days thereafter, procure such policies for the account of Tenant and
the sole benefit of Landlord, and the cost thereof shall be paid to Landlord
after delivery to Tenant of bills therefor.
 
10.5      Additional Insurance Obligations.  Tenant shall carry and maintain
during the entire Lease Term, at Tenant's sole cost and expense, increased
amounts of the insurance required to be carried by Tenant pursuant to this
Article 10 and such other reasonable types of insurance coverage and in such
reasonable amounts covering the Premises and Tenant's operations therein, as may
be reasonably requested by Landlord.  Notwithstanding the foregoing, Landlord's
request shall only be considered reasonable if such increased coverage amounts
and/or such new types of insurance are consistent with the requirements of a
majority of Comparable Buildings, and Landlord shall not so increase the
coverage amounts or require additional types of insurance during the initial
sixty-five (65) month Lease Term and thereafter no more often than one (1) time
in any five (5) years.
 
10.6      Third-Party Contractors.  Tenant shall obtain and deliver to Landlord,
Third Party Contractor's certificates of insurance and applicable endorsements
at least seven (7) business days prior to the commencement of work in or about
the Premises by any vendor or any other third-party contractor (collectively, a
"Third Party Contractor").  All such insurance shall (a) name Landlord as an
additional insured under such party's liability policies as required by Section
10.3.1 above and this Section 10.6, (b) provide a waiver of subrogation in favor
of Landlord under such Third Party Contractor's commercial general liability
insurance, (c) be primary and any insurance carried by Landlord shall be excess
and non-contributing, and (d) comply with Landlord's minimum insurance
requirements.
 
10.7      Landlord's Fire, Casualty, and Liability Insurance.
 
10.7.1  Landlord shall maintain Commercial General Liability Insurance with at
least Five Million Dollars ($5,000,000) in coverage, with respect to the
Building during the Lease Term covering claims for bodily injury, personal
injury, and property damage in the Project Common Areas and with respect to
Landlord's activities in the Premises.
 
 
 
34

--------------------------------------------------------------------------------

 
 
10.7.2  Landlord shall insure the Building and Landlord's remaining interest in
the Improvements and Alterations with a policy of Physical Damage Insurance
including building ordinance coverage, written on a standard Causes of Loss –
Special Form basis (against loss or damage due to fire and other casualties
covered within the classification of fire and extended coverage, vandalism, and
malicious mischief, sprinkler leakage, water damage and special extended
coverage), covering the full replacement cost of the Base Building, Premises and
other improvements (including coverages for enforcement of Applicable Laws
requiring the upgrading, demolition, reconstruction and/or replacement of any
portion of the Building as a result of a covered loss) without a deduction for
depreciation.
 
10.7.3  Landlord shall maintain Boiler and Machinery/Equipment Breakdown
Insurance covering the Building against risks commonly insured against by a
Boiler and Machinery/Equipment Breakdown policy and such policy shall cover the
full replacement costs, without deduction for depreciation.
 
10.7.4  The foregoing coverages shall contain commercially reasonable deductible
amounts from such companies, and on such other terms and conditions, as Landlord
may from time to time reasonably determine.
 
10.7.5  Additionally, at the option of Landlord, such insurance coverage may
include the risk of (i) earthquake, (ii) flood damage and additional hazards, or
(iii) a rental loss endorsement for a period of up to two (2) years.
 
10.7.6  Notwithstanding the foregoing provisions of this Section 10.7, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of Comparable
Buildings.  In addition, Landlord shall carry Worker's Compensation and
Employer's Liability coverage as required by applicable law.
 
ARTICLE 11
 
DAMAGE AND DESTRUCTION
 
11.1      Repair of Damage to Premises by Landlord.  Tenant shall promptly
notify Landlord of any damage to the Premises (unless deminimus) resulting from
fire or any other casualty.  If the Premises or any Common Areas serving or
providing access to the Premises shall be damaged by fire or other casualty,
Landlord shall use commercially reasonable efforts to promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord's reasonable control, and subject to all other terms of this
Article 11, restore the Base Building and such Common Areas.  Such restoration
shall be to substantially the same condition of the Base Building and the Common
Areas prior to the casualty, except for modifications required by zoning and
building codes and other laws or by the holder of a mortgage on the Building or
Project or any other modifications to the Common Areas deemed desirable by
Landlord, which are consistent with the character of the Project, provided that
access to the Premises and any common restrooms serving the Premises shall not
be materially impaired.  Upon the occurrence of any damage to the Premises, upon
notice (the "Landlord Repair Notice") to Tenant from Landlord, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant's insurance required under Section 10.3
of this Lease, and Landlord
 
 
 
35

--------------------------------------------------------------------------------

 
 
shall repair any injury or damage to the Improvements and the Original
Improvements installed in the Premises and shall return such Improvements and
Original Improvements to their original condition; provided that if the cost of
such repair by Landlord exceeds the amount of insurance proceeds received by
Landlord from Tenant's insurance carrier, as assigned by Tenant, the cost of
such repairs shall be paid by Tenant to Landlord prior to Landlord's
commencement of repair of the damage.  In the event that Landlord does not
deliver the Landlord Repair Notice within sixty (60) days following the date the
casualty becomes known to Landlord, Tenant shall, at its sole cost and expense,
repair any injury or damage to the Improvements and the Original Improvements
installed in the Premises and shall return such Improvements and Original
Improvements to their original condition.  Whether or not Landlord delivers a
Landlord Repair Notice, prior to the commencement of construction, Tenant shall
submit to Landlord, for Landlord's review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work (subject to Tenant's reasonable
approval).  Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant's business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant's
occupancy, and the Premises are not occupied by Tenant as a result thereof, then
during the time and to the extent the Premises are unfit for occupancy, the Rent
shall be abated in proportion to the ratio that the amount of rentable square
feet of the Premises which is unfit for occupancy for the purposes permitted
under this Lease bears to the total rentable square feet of the Premises (or if
so much of the Premises are damaged that the remainder of the Premises is not
usable by Tenant, then all of the rent shall abate during the repairs).  In the
event that Landlord shall not deliver the Landlord Repair Notice, Tenant's right
to rent abatement pursuant to the preceding sentence shall terminate as of the
date which is reasonably determined by Landlord to be the date Tenant should
have completed repairs to the Premises assuming Tenant used reasonable due
diligence in connection therewith.
 
11.2      Landlord's Option to Repair.  Notwithstanding the terms of
Section 11.1 of this Lease, Landlord may elect not to rebuild and/or restore the
Premises, Building and/or Project, and instead terminate this Lease, by
notifying Tenant in writing of such termination within sixty (60) days after the
date of discovery of the damage, such notice to include a termination date
giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, whether or not the Premises are affected, and one or more of the
following conditions is present: (i) in Landlord's reasonable judgment, repairs
cannot reasonably be completed within one hundred eighty (180) days after the
date of discovery of the damage (when such repairs are made without the payment
of overtime or other premiums); (ii) the holder of any mortgage on the Building
or Project or ground lessor with respect to the Building or Project shall
require that the insurance proceeds or any portion thereof be used to retire the
mortgage debt, or shall terminate the ground lease, as the case may be;
(iii) the damage is not at least ninety-percent (90%) covered by Landlord's
insurance policies; (iv) Landlord decides to rebuild the Building or Common
Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twelve (12) months of the
Lease Term; or (vi) any owner of any other portion of the Project, other than
Landlord, does not intend to repair the damage to such portion of the Project;
provided, however, that if Landlord does not elect to terminate this Lease
pursuant to Landlord's termination right as provided above, and the repairs
cannot, in the reasonable opinion of Landlord, be completed within one hundred
eighty (180) days after being commenced, Tenant may elect, no earlier than sixty
(60) days after the date of the damage and not later than ninety (90) days after
the
 
 
 
36

--------------------------------------------------------------------------------

 
 
date of such damage, to terminate this Lease by written notice to Landlord
effective as of the date specified in the notice, which date shall not be less
than thirty (30) days nor more than sixty (60) days after the date such notice
is given by Tenant.  Furthermore, if neither Landlord nor Tenant has terminated
this Lease, and the repairs are not actually completed within such 180-day
period, Tenant shall have the right to terminate this Lease during the first
five (5) business days of each calendar month following the end of such period
until such time as the repairs are complete, by notice to Landlord (the "Damage
Termination Notice"), effective as of a date set forth in the Damage Termination
Notice (the "Damage Termination Date"), which Damage Termination Date shall not
be less than ten (10) business days following the end of each such
month.  Notwithstanding the foregoing, if Tenant delivers a Damage Termination
Notice to Landlord, then Landlord shall have the right to suspend the occurrence
of the Damage Termination Date for a period ending thirty (30) days after the
Damage Termination Date set forth in the Damage Termination Notice by delivering
to Tenant, within five (5) business days of Landlord's receipt of the Damage
Termination Notice, a certificate of Landlord's contractor responsible for the
repair of the damage certifying that it is such contractor's good faith judgment
that the repairs shall be substantially completed within thirty (30) days after
the Damage Termination Date.  If repairs shall be substantially completed prior
to the expiration of such thirty-day period, then the Damage Termination Notice
shall be of no force or effect, but if the repairs shall not be substantially
completed within such thirty-day period, then this Lease shall terminate upon
the expiration of such thirty-day period.  At any time, from time to time, after
the date occurring sixty (60) days after the date of the damage, Tenant may
request that Landlord inform Tenant of Landlord's reasonable opinion of the date
of completion of the repairs and Landlord shall respond to such request within
five (5) business days.  Notwithstanding the provisions of this Section 11.2,
Tenant shall have the right to terminate this Lease under this Section 11.2 only
if each of the following conditions is satisfied: (a) the damage to the Project
by fire or other casualty was not caused by the gross negligence or intentional
act of Tenant or its partners or subpartners and their respective officers,
agents, servants, employees, and independent contractors; and (b) as a result of
the damage, Tenant cannot reasonably conduct business from the Premises.  In the
event this Lease is terminated in accordance with the terms of this
Section 11.2, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under items (ii) and (iii) of Section 10.3.2 of this Lease.
 
11.3      Waiver of Statutory Provisions.  The provisions of this Lease,
including this Article 11, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, the Building or the Project, and any statute or regulation of
the State of California, including, without limitation, Sections 1932(2) and
1933(4) of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.
 
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
ARTICLE 12
 
NONWAIVER
 
No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.
 
ARTICLE 13
 
CONDEMNATION
 
If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  If more than ten
percent (10%) of the rentable square feet of the Premises is taken, or if access
to the Premises is substantially impaired, in each case for a period in excess
of one hundred eighty (180) days, Tenant shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant's personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant.  All Rent shall be apportioned as of the date of such
termination.  If any part of the Premises shall be taken, and this Lease
shall  not be so terminated, the Rent shall be proportionately abated.  Tenant
hereby waives any and all rights it might otherwise have pursuant to Section
1265.130 of The California Code of Civil Procedure.  Notwithstanding anything to
the contrary contained in this Article 13, in the event of a temporary taking of
all or any portion of the Premises for a period of one hundred and eighty (180)
days or less, then this Lease shall not terminate but the Base Rent and the
Additional Rent shall be abated for the period of such taking in proportion to
the ratio that the amount of rentable square feet of the Premises taken bears to
the total rentable square feet of the Premises (or if so much of the Premises
are taken that the remainder of the Premises is not usable by Tenant, then all
of the rent shall abate during the taking).  Landlord shall be entitled to
receive the entire award made in connection with any such temporary taking.
 
 
38

--------------------------------------------------------------------------------

 
 
ARTICLE 14
 
ASSIGNMENT AND SUBLETTING
 
14.1      Transfers.  Tenant shall not, without the prior written consent of
Landlord (which, as more particularly set forth in Section 14.2, below, shall
not be unreasonably withheld, conditioned, or delayed), assign, mortgage,
pledge, hypothecate, encumber, or permit any lien to attach to, or otherwise
transfer, this Lease or any interest hereunder, permit any assignment, or other
transfer of this Lease or any interest hereunder by operation of law, sublet the
Premises or any part thereof, or enter into any license or concession agreements
or otherwise permit the occupancy or use of the Premises or any part thereof by
any persons other than Tenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to collectively as "Transfers" and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a "Transferee").  If Tenant desires Landlord's consent
to any Transfer, Tenant shall notify Landlord in writing, which notice (the
"Transfer Notice") shall include (i) the proposed effective date of the
Transfer, which shall not be less than thirty (30) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
"Subject Space"), (iii) all of the terms of the proposed Transfer and the
consideration therefor, including calculation of the "Transfer Premium", as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, provided that Landlord shall
have the right to require Tenant to utilize Landlord's standard Transfer
documents in connection with the documentation of such Transfer, (iv) current
financial statements of the proposed Transferee certified by an officer, partner
or owner thereof, business credit and personal references and history of the
proposed Transferee and any other information reasonably required by Landlord
which will enable Landlord to determine the financial responsibility, character,
and reputation of the proposed Transferee, nature of such Transferee's business
and proposed use of the Subject Space and (v) an executed estoppel certificate
from Tenant in the form attached hereto as Exhibit E.  Any Transfer made without
Landlord's prior written consent shall, at Landlord's option, be null, void and
of no effect, and shall, at Landlord's option, constitute a default by Tenant
under this Lease.  Whether or not Landlord consents to any proposed Transfer,
Tenant shall pay Landlord's review and processing fees, as well as any
reasonable professional fees (including, without limitation, attorneys',
accountants', architects', engineers' and consultants' fees) incurred by
Landlord, within thirty (30) days after written request by Landlord, in an
amount not to exceed Two Thousand Five Hundred and No/100 Dollars ($2,500.00) in
the aggregate, but such limitation of fees shall only apply to the extent such
Transfer is in the ordinary course of business.  Landlord and Tenant hereby
agree that a proposed Transfer shall not be considered "in the ordinary course
of business" if such Transfer involves the review of documentation by Landlord
on more than two (2) occasions.
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
14.2      Landlord's Consent.  Landlord shall not unreasonably withhold its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice.  Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:
 
14.2.1  The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project, or
would be a significantly less prestigious occupant of the Building than Tenant;
 
14.2.2  The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;
 
14.2.3  The Transferee is either a governmental agency or instrumentality
thereof;
 
14.2.4  The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;
 
14.2.5  The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;
 
14.2.6  The terms of the proposed Transfer will allow the Transferee to exercise
a right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right); or
 
14.2.7  Either the proposed Transferee, or any person or entity which directly
or indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has negotiated with Landlord during the six
(6)-month period immediately preceding the Transfer Notice (and Landlord has
available space in the Project meeting such proposed Transferee's needs at the
time of the request for consent); or
 
14.2.8  The Transferee does not intend to occupy the entire Premises and conduct
its business therefrom for a substantial portion of the term of the Transfer.
 
 
 
40

--------------------------------------------------------------------------------

 
 
If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be at least five percent (5%) more favorable to the Transferee than
the terms set forth in Tenant's original Transfer Notice, Tenant shall again
submit the Transfer to Landlord for its approval and other action under this
Article 14 (including Landlord's right of recapture, if any, under Section 14.4
of this Lease).  Notwithstanding anything to the contrary in this Lease, if
Tenant or any proposed Transferee claims that Landlord has unreasonably withheld
or delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a declaratory
judgment and an injunction for the relief sought without any monetary damages,
and Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.
 
14.3      Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent or other economic concessions reasonably
provided to the Transferee, (iii) any brokerage commissions in connection with
the Transfer, (iv) any attorneys' fees incurred by Tenant in connection with the
Transfer, (v) any lease takeover costs incurred by Tenant in connection with the
Transfer, (vi) any costs of advertising the space which is the subject of the
Transfer, and (vii) any review and processing fees paid to Landlord in
connection with such Transfer (collectively, the "Transfer Costs").  "Transfer
Premium" shall also include, but not be limited to, key money, bonus money or
other cash consideration paid by Transferee to Tenant in connection with such
Transfer, and any payment in excess of fair market value for services rendered
by Tenant to Transferee or for tangible assets (as opposed to intellectual
property), fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer.  In the calculations of the Rent
(as it relates to the Transfer Premium calculated under this Section 14.3), the
Rent paid during each annual period for the Subject Space, shall be computed
after adjusting such rent to the actual effective rent to be paid,  taking into
consideration any and all leasehold concessions granted in connection therewith,
including, but not limited to, any rent credit and improvement allowance.  For
purposes of calculating any such effective rent all such concessions shall be
amortized on a straight-line basis over the relevant term.
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
14.4      Landlord's Option as to Subject Space.  Notwithstanding anything to
the contrary contained in this Article 14, and provided the Subject Space
pertains to fifty percent (50%) or more of the rentable square footage of the
Premises, Landlord shall have the option, by giving written notice to Tenant
within fifteen (15) business days after receipt of any Transfer Notice
("Recapture Notice"), to recapture the Subject Space.  Such recapture notice
shall cancel and terminate this Lease with respect to the Subject Space as of
the date stated in the Transfer Notice as the effective date of the proposed
Transfer until the last day of the term of the Transfer as set forth in the
Transfer Notice (or at Landlord's option, shall cause the Transfer to be made to
Landlord or its agent, in which case the parties shall execute the Transfer
documentation promptly thereafter).  In the event of a recapture by Landlord, if
this Lease shall be canceled with respect to less than the entire Premises, the
Rent reserved herein shall be prorated on the basis of the number of rentable
square feet retained by Tenant in proportion to the number of rentable square
feet contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same.  However, if Landlord
delivers a Recapture Notice to Tenant, Tenant may, within ten (10) business days
after Tenant's receipt of such Recapture Notice, deliver written notice to
Landlord indicating that Tenant is rescinding its request for consent to the
proposed transfer, in which case such Transfer shall not be consummated and this
Lease shall remain in full force and effect as to the portion of the Premises
that was the subject of the proposed Transfer.  If Landlord declines, or fails
to elect in a timely manner to recapture the Subject Space under this
Section 14.4, then, provided Landlord has consented to the proposed Transfer,
Tenant shall be entitled to proceed to transfer the Subject Space to the
proposed Transferee, subject to provisions of this Article 14.
 
14.5      Effect of Transfer.  If Landlord consents to a Transfer, (i) the TCCs
of this Lease shall in no way be deemed to have been waived or modified,
(ii) such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (iii) Tenant shall deliver to Landlord, promptly after
execution, an original executed copy of all documentation pertaining to the
Transfer in form reasonably acceptable to Landlord, (iv) Tenant shall furnish
upon Landlord's request a complete statement, certified by an independent
certified public accountant, or Tenant's chief financial officer, setting forth
in detail the computation of any Transfer Premium Tenant has derived and shall
derive from such Transfer, and (v) no Transfer relating to this Lease or
agreement entered into with respect thereto, whether with or without Landlord's
consent, shall relieve Tenant or any guarantor of the Lease from any liability
under this Lease, including, without limitation, in connection with the Subject
Space.  Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof.  If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than five percent (5%), Tenant shall pay Landlord's costs of such audit.
 
14.6      Additional Transfers.  For purposes of this Lease, the term "Transfer"
shall also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
or more of the partners, or transfer of more than fifty percent (50%) or more of
partnership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof, and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) or more of the voting
shares of Tenant (other than to immediate family members by reason of gift or
death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of more than fifty percent (50%) or more
of the value of the unencumbered assets of Tenant within a twelve (12)-month
period.
 
 
42

--------------------------------------------------------------------------------

 
 
14.7      Occurrence of Default.  Any Transfer hereunder shall be subordinate
and subject to the provisions of this Lease, and if this Lease shall be
terminated during the term of any Transfer, Landlord shall have the right
to:  (i) treat such Transfer as cancelled and repossess the Subject Space by any
lawful means, or (ii) require that such Transferee attorn to and recognize
Landlord as its landlord under any such Transfer.  If Tenant shall be in
economic or material non –economic default under this Lease (beyond the
applicable notice and cure period), Landlord is hereby irrevocably authorized,
as Tenant's agent and attorney-in-fact, to direct any Transferee to make all
payments under or in connection with the Transfer directly to Landlord (which
Landlord shall apply towards Tenant's obligations under this Lease) until such
economic or material non –economic default is cured (i.e., within the applicable
cure period).  Such Transferee shall rely on any representation by Landlord that
Tenant is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.
 
14.8      Non-Transfers.  Notwithstanding anything to the contrary contained in
this Article 14, provided Tenant is not in economic or material non-economic
default under this Lease (beyond the applicable notice and cure periods) (i) an
assignment or subletting of all or a portion of the Premises to an affiliate of
Tenant (an entity which is controlled by, controls, or is under common control
with, Tenant), (ii) an assignment of the Premises to an entity which acquires
all or substantially all of the assets or interests (partnership, stock or
other) of Tenant, or (iii) an assignment of the Premises to an entity which is
the resulting entity of a merger, consolidation, public offering,
reorganization, or dissolution of Tenant, shall not be deemed a Transfer under
this Article 14, provided that Tenant notifies Landlord of any such assignment
or sublease and promptly supplies Landlord with any documents or information
requested by Landlord regarding such assignment or sublease or such affiliate,
and further provided that such assignment or sublease is not a subterfuge by
Tenant to avoid its obligations under this Lease or otherwise effectuate any
"release" by Tenant of such obligations and such Permitted Transferee shall
thereafter become liable under this Lease, on a joint and several basis, with
Tenant.  The transferee under a transfer specified in items (i), (ii) or (iii)
above shall be referred to as a "Permitted Transferee.”  "Control," as used in
this Section 14.8, shall mean the ownership, directly or indirectly, of at least
fifty-one percent (51%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of at least fifty-one percent
(51%) of the voting interest in, any person or entity.  Furthermore, raising
capital through a sale (or other offering) of stock or ownership interests in
Tenant will not be deemed a Transfer for purposes of this Lease (i.e.,
Landlord's consent, as opposed to notice, shall not be required).
 
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE 15
 
SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES
 
15.1      Surrender of Premises.  No act or thing done by Landlord or any agent
or employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.
 
15.2      Removal of Tenant Property by Tenant.  Upon the expiration of the
Lease Term, or upon any earlier termination of this Lease, Tenant shall, subject
to the provisions of this Article 15, quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.
 
ARTICLE 16
 
HOLDING OVER
 
If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term, and in such case Rent shall
be payable at a monthly rate equal to the product of (i) the Rent applicable
during the last rental period of the Lease Term under this Lease, and (ii) a
percentage equal to one hundred fifty percent (150%).  Such month-to-month
tenancy shall be subject to every other applicable term, covenant and agreement
contained herein.  Nothing contained in this Article 16 shall be construed as
consent by Landlord to any holding over by Tenant, and Landlord expressly
reserves the right to require Tenant to surrender possession of the Premises to
Landlord as provided in this Lease upon the expiration or other termination of
this Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant fails to surrender the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from all loss, costs (including reasonable attorneys' fees) and
liability resulting from such failure, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom; provided, however, upon entering into a third party lease which
affects all or any portion of the Premises, Landlord shall deliver written
notice (the "New Lease Notice") of such lease to Tenant and the terms of the
foregoing indemnity shall not be effective until the later of (i) the date that
occurs thirty (30) days following the date Landlord delivers such New Lease
Notice to Tenant, and (ii) the date which occurs thirty (30) days after the
termination or expiration of this Lease.
 
 
44

--------------------------------------------------------------------------------

 
 
ARTICLE 17
 
ESTOPPEL CERTIFICATES
 
Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be required by any
prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other information reasonably requested by Landlord or
Landlord's mortgagee or prospective mortgagee.  Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project.  Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes.  At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year.  Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant.  Failure
of Tenant to timely execute, acknowledge and deliver such estoppel certificate
or other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.  Notwithstanding the foregoing, in the
event that (i) stock in the entity which constitutes Tenant under this Lease (as
opposed to an entity that "controls" Tenant, as that term is defined in
Section 14.8 of this Lease, or is under common control with Tenant) is publicly
traded on a national stock exchange, or on the OTCBB or similar exchange, and
(ii) Tenant has its own, separate and distinct 10K and 10Q filing requirements
(as opposed to joint filings with an entity that controls Tenant or is under
common control with Tenant), then Tenant's obligation to provide Landlord with a
copy of its most recent current financial statement shall be deemed satisfied.
 
ARTICLE 18
 
SUBORDINATION
 
Landlord covenants that there is no existing mortgage, deed of trust or other
encumbrance encumbering the Project or any portion thereof as of the date of
this Lease.  This Lease shall be subject and subordinate to all present and
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances hereafter in force against the
Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto.  Landlord's delivery to
Tenant of commercially reasonable non-disturbance agreement(s) (the
"Nondisturbance Agreement") in favor of Tenant from any ground lessor, mortgage
holders or lien holders of Landlord who later come into existence at any time
prior to the expiration of the Lease Term shall be in consideration of, and a
condition precedent to, Tenant's agreement to be bound by the terms and
conditions of this Article 18.  Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions
 
 
 
45

--------------------------------------------------------------------------------

 
 
or set-offs whatsoever, to the lienholder or purchaser or any successors thereto
upon any such foreclosure sale or deed in lieu thereof (or to the ground
lessor), if so requested to do so by such purchaser or lienholder or ground
lessor, and to recognize such purchaser or lienholder or ground lessor as the
lessor under this Lease, provided such lienholder or purchaser or ground lessor
shall agree to accept this Lease and not disturb Tenant's occupancy, so long as
Tenant timely pays the rent and observes and performs the TCCs of this Lease to
be observed and performed by Tenant.  Landlord's interest herein may be assigned
as security at any time to any lienholder.  Tenant shall, within ten (10)
business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases.  Tenant waives the provisions of any current
or future statute, rule or law which may give or purport to give Tenant any
right or election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.
 
ARTICLE 19
 
DEFAULTS; REMEDIES
 
19.1      Events of Default.  The occurrence of any of the following shall
constitute a default of this Lease by Tenant:
 
19.1.1  Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within three (3) business days after notice; or
 
19.1.2  Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default, but in no event
exceeding a period of time in excess of ninety (90) days after written notice
thereof from Landlord to Tenant; or
 
 
 
 
46

--------------------------------------------------------------------------------

 
 
19.1.3  To the extent permitted by law, (i) Tenant or any guarantor of this
Lease being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
taking of any corporate action in furtherance of bankruptcy or dissolution
whether or not there exists any proceeding under an insolvency or bankruptcy
law, or (iv) the filing by or against Tenant or any guarantor of any proceeding
under an insolvency or bankruptcy law, unless in the case of such a proceeding
filed against Tenant or any guarantor the same is dismissed within sixty (60)
days, or (v) the appointment of a trustee or receiver to take possession of all
or substantially all of the assets of Tenant or any guarantor, unless possession
is restored to Tenant or such guarantor within thirty (30) days, or (vi) any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless such seizure is discharged within thirty (30) days; or
 
19.1.4  Abandonment of the Premises pursuant to California Civil Code Section
1915.3; or
 
19.1.5  The failure by Tenant to observe or perform according to the provisions
of Articles 17 or 18 of this Lease where such failure continues for more than
five (5) business days after notice from Landlord;
 
19.1.6  The failure by Tenant to observe or perform according to the provisions
of Articles 5 or 14 of this Lease where such failure continues for more than ten
(10) business days after notice from Landlord; or
 
19.1.7  Tenant's failure to occupy the Premises within ninety (90) days after
the Lease Commencement Date.
 
The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.
 
19.2      Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.
 
19.2.1  Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim for damages therefor; and
Landlord may recover from Tenant the following:
 
(a)  The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus
 
 
 
47

--------------------------------------------------------------------------------

 
 
(b)  The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(c)  The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus
 
(d)  Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and
 
(e)  At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.
 
The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in
Sections 19.2.1(a) and (b), above, the "worth at the time of award" shall be
computed by allowing interest at the Interest Rate.  As used in
Section 19.2.1(c), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).
 
19.2.2  Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
 
19.2.3  Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.
 
19.3      Subleases of Tenant.  Whether or not Landlord elects to terminate this
Lease on account of any default by Tenant, as set forth in this Article 19,
Landlord shall have the right to terminate any and all subleases, licenses,
concessions or other consensual arrangements for possession entered into by
Tenant and affecting the Premises or may, in Landlord's sole discretion, succeed
to Tenant's interest in such subleases, licenses, concessions or
arrangements.  In the event of Landlord's election to succeed to Tenant's
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.
 
 
48

--------------------------------------------------------------------------------

 
 
19.4      Form of Payment After Default.  Following the second (2nd) occurrence
of an economic event of default by Tenant (beyond any applicable notice and cure
periods) occurring within any twelve (12) month period, Landlord shall have the
right to require that any or all subsequent amounts paid by Tenant to Landlord
hereunder, whether to cure the default in question or otherwise, be paid in the
form of cash, money order, cashier's or certified check drawn on an institution
acceptable to Landlord, or by other means approved by Landlord, notwithstanding
any prior practice of accepting payments in any different form.
 
19.5      Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.
 
19.6      Landlord Default.  Notwithstanding anything to the contrary set forth
in this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord's failure to perform; provided, however, if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion.  Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.  Any award from a court or arbitrator in favor of Tenant
requiring payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Rent next due and
payable under this Lease; provided, however, Tenant may not deduct the amount of
the award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) to the
extent following a foreclosure or a deed in lieu of foreclosure.
 
ARTICLE 20
 
COVENANT OF QUIET ENJOYMENT
 
Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant is in lieu of any other covenant
express or implied.
 
 
 
49

--------------------------------------------------------------------------------

 
 
ARTICLE 21
 
SECURITY DEPOSIT
 
Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease.  If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount.  Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord's option, to the last
assignee of Tenant's interest hereunder, within sixty (60) days following the
expiration of the Lease Term.  Tenant shall not be entitled to any interest on
the Security Deposit.  Tenant hereby irrevocably waives and relinquishes any and
all rights, benefits, or protections, if any, Tenant now has, or in the future
may have, under Section 1950.7 of the California Civil Code, any successor
statute, and all other provisions of law, now or hereafter in effect, including,
but not limited to, any provision of law which (i) establishes the time frame by
which a landlord must refund a security deposit under a lease, or (ii) provides
that a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant, or to clean the subject premises.  Tenant acknowledges and agrees that
(A) any statutory time frames for the return of a security deposit are
superseded by the express period identified in this Article 21, above, and
(B) rather than be so limited, Landlord may claim from the Security Deposit
(i) any and all sums expressly identified in this Article 21, above, and
(ii) any additional sums reasonably necessary to compensate Landlord for any and
all losses or damages caused by Tenant's default of this Lease, including, but
not limited to, all damages or rent due upon termination of this Lease pursuant
to Section 1951.2 of the California Civil Code.
 
ARTICLE 22
 
INTENTIONALLY OMITTED
 
ARTICLE 23
 
SIGNS
 
23.1      Full Floors. Tenant's identifying suite signage shall be provided by
Landlord, at Landlord's cost, and such signage shall be comparable to that used
by Landlord for other similar floors in the Building and shall comply with
Landlord's Building standard signage program.
 
23.2      Building Directory.  A building directory will be located in the lobby
of the Building.  Landlord, at Landlord's sole cost and expense, will arrange to
have Tenant's name displayed on one (1) strip on that Building directory.
 
 
 
50

--------------------------------------------------------------------------------

 
 
23.3      Prohibited Signage and Other Items.  Any signs, notices, logos,
pictures, names or advertisements which are installed and that have not been
separately approved by Landlord may be removed without notice by Landlord at the
sole expense of Tenant.  Except as provided in Section 23.4, below, Tenant may
not install any signs on the exterior or roof of the Project or the Common
Areas.  Any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building), or other items
visible from the exterior of the Premises or Building, shall be subject to the
prior approval of Landlord, in its sole discretion.
 
23.4      Building-Top Signage.  Notwithstanding anything to the contrary
contained in this Article 23, the Original Tenant, its Permitted Transferees,
and any other assignee of this Lease approved pursuant to Article 14 of this
Lease, shall have the right, but not the obligation, to install non-exclusive
Building-top signage on the exterior of the Building in the location designated
by Landlord, at the sole cost and expense of Tenant (the "Building-Top
Signage").  Such Building-Top Signage shall conform to all zoning and CC&Rs, and
shall be subject to the "Project Sign Criteria" (as that term is defined below)
and Landlord's reasonable review and approval, and in no event shall the
Building-Top Signage include an "Objectionable Name," as that term is defined in
Section 23.5.4 of this Lease.  All costs associated with the Building-Top
Signage, including, without limitation, the costs to purchase, install,
maintain, and remove it, shall be borne exclusively by Tenant.  For purposes
hereof, the "Project's Sign Criteria" shall mean that certain Project sign
criteria attached hereto as Exhibit G.
 
23.5      Monument Signage.  In the event Landlord installs monument signage
designed to serve the Building, Tenant shall have the non-exclusive right, but
not the obligation, to have its name (as determined by Tenant) placed on one (1)
line on such monument signage in the location designated by Landlord (the
"Monument Signage"), and such signage shall be compatible with the quality,
design and style of the Project's Sign Criteria; provided, however, in no event
shall the Monument Signage include an Objectionable Name.  Landlord shall have
the right to (i) position or prioritize Tenant’s business name in any position
on such Monument Signage as it shall determine in its sole discretion, from time
to time, (ii) design and organize such Monument Signage (and the materials,
design, script size, type face, colors and all other characteristics thereof) in
such manner as it shall determine in its sole discretion, (iii) place such other
names, business names, trade names or affiliate names representing such other
tenants as it shall determine in its sole discretion, (iv) make such
modifications to such Monument Signage as it shall desire from time to time, and
(v) place thereon the name of (and/or other identifying information for) the
Building and/or Project as Landlord shall determine in its sole discretion.
 
23.5.1  Rights Personal.  The rights granted under this Section 23.5 are
personal to the Original Tenant, its Permitted Transferees, and any other
assignee of this Lease approved pursuant to Article 14 of this Lease, and shall
not be transferable in any other respect whatsoever.  In the event that (i) the
Lease shall be assigned to any other party other than the Original Tenant's
Permitted Transferees, and any other assignee of this Lease approved pursuant to
Article 14 of this Lease, (ii) an event of default (after all notice and
applicable cure periods have expired) exists under this Lease, (iii) Tenant
shall be delinquent for any period in excess of forty-five (45) days in the
payment of any amount of Rent, or (iv) the Original Tenant or its Permitted
Transferees, and any other assignee of this Lease approved pursuant to
Article 14 of this Lease, shall fail to actually occupy at least seventy-five
percent (75%) of the Premises for any period in excess of thirty (30) days
(except for time periods during repairs, remodeling or similar circumstances),
Landlord shall have the right to cancel Tenant’s rights under this Section 23.5
and 23.4 and to require Tenant to remove at Tenant’s sole cost and expense
Tenant's name from such Monument Signage and Building-Top Signage within fifteen
(15) days after delivery of Landlord’s written notice to do so.
 
 
51

--------------------------------------------------------------------------------

 
 
23.6      Specifications and Permits.  The graphics, materials, color, design,
lettering, size and specifications of Tenant’s name on such Monument Signage and
Building-Top Signage (collectively, the "Sign Specifications") shall be
(i) subject to the prior written consent of Landlord, including, without
limitation, as to the design, materials, color, size and all other aesthetic
factors of such signage and which consent thereto shall be in Landlord’s sole
discretion; (ii) consistent with the size and quality of comparable signage on
comparable institutionally owned first-class office buildings in the local
market, (iii) in compliance with all Laws, (iv) subject to receipt by Tenant of
all required governmental permits and approvals therefor, and (v) consistent
with the Project Sign Criteria and the overall character of the
Building’s/Project’s architecture (as determined by Landlord).  In addition,
Tenant’s name on such Monument Signage and Building-Top Signage shall be subject
to the receipt of all required governmental permits and approvals (and the
submission of copies thereof to Landlord), and shall be subject to all
Applicable Laws.
 
23.7      Cost and Maintenance.  The costs of the actual signs comprising
Tenant’s name on such Monument Signage and/or Building-Top Signage and the
installation, design, construction, and any and all other costs associated with
Tenant’s name on such Monument Signage and/or Building-Top Signage, including,
without limitation, utility charges and hook-up fees (if applicable), permits,
and maintenance and repairs, shall be the sole responsibility of Tenant;
provided that Landlord shall reasonably cooperate with Tenant's use of Common
Areas to allow Tenant to install, operate, maintain and repair Tenant’s name on
such Monument Signage and/or Building-Top Signage.  Should Tenant’s name on such
Monument Signage and/or Building-Top Signage require repairs and/or maintenance,
Landlord shall have the right to provide notice thereof to Tenant and Tenant
(except as set forth above) shall cause such repairs and/or maintenance to
commence to be performed within thirty (30) days after receipt of such notice
from Landlord, at Tenant’s sole cost and expense; provided, however, if such
repairs and/or maintenance are reasonably expected to require longer than thirty
(30) days to perform, Tenant shall commence such repairs and/or maintenance
within such thirty (30) day period and shall thereafter diligently prosecute
such repairs and maintenance to completion at Tenant's sole cost and
expense.  Should Tenant fail to perform such repairs and/or maintenance within
the periods described in the immediately preceding sentence, Landlord shall have
the right to cause such work to be performed and to charge Tenant as Additional
Rent for the actual cost of such work plus interest at the Interest Rate from
the date of Landlord’s payment of such actual costs to the date of Tenant’s
reimbursement to Landlord.  Tenant shall bear a pro rata share (based upon the
number of tenants identified on such Monument Signage) of all costs of
maintenance and operation of such Monument Signage and all such costs shall be
paid by Tenant to Landlord as Additional Rent within ten (10) days of receipt of
Landlord’s written demand therefor.  Within a reasonable time following the
expiration or earlier termination of this Lease (which shall in no event be
later than thirty (30) days after such expiration or termination of this Lease),
Tenant shall, at Tenant’s sole cost and expense, commence, and thereafter shall
diligently pursue, the removal of Tenant’s name from such Monument Signage
and/or Building-Top Signage, and shall cause the areas in which such Tenant’s
name on such Monument Signage and/or Building-Top Signage was located to be
restored to the condition existing immediately prior to the placement of such
Tenant’s name on such Monument Signage and/or Building-Top Signage.  If Tenant
fails to timely remove Tenant’s name from such Monument Signage and/or
Building-Top Signage or to restore the areas in which Tenant’s name on such
Monument Signage and/or Building-Top Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
actual costs reasonably incurred by Landlord in so performing, plus interest at
the Interest Rate from the date of Landlord’s payment of such costs to the date
of Tenant’s reimbursement to Landlord, shall be reimbursed by Tenant to Landlord
within thirty (30) days after Tenant’s receipt of an invoice therefore.  The
terms of this Section 23.7 shall survive the expiration or earlier termination
of this Lease.
 
 
 
52

--------------------------------------------------------------------------------

 
 
23.8      Objectionable Name.  In no event shall Tenant's signage include,
identify or otherwise refer to a name which relates to an entity which is of a
character or reputation, or is associated with a political faction or
orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of a Comparable Building (an
"Objectionable Name").  The parties hereby agree that the name "St. Bernard" or
"St. Bernard Software" or any reasonable derivation thereof, shall not be deemed
an Objectionable Name.
 
ARTICLE 24
 
COMPLIANCE WITH LAW
 
Landlord covenants that as of the Lease Commencement Date, the Building, the
Premises (including the Improvements), and the parking areas serving the
Building, shall be in material compliance with all "Applicable Laws" (as that
term is defined hereinbelow) in effect as of the Lease Commencement Date, and
Landlord shall, at its sole cost and expense, correct any material deficiency in
such condition promptly following receipt of written notice thereof from
Tenant.  Tenant shall not do anything or suffer anything to be done in or about
the Premises or the Project which will in any way conflict with any law,
statute, ordinance or other governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated (collectively,
"Applicable Laws") which is applicable to the Premises.  At its sole cost and
expense, Tenant shall promptly comply with all such Applicable Laws which relate
to (i) Tenant's use of the Premises for non-general office use, (ii) the
Alterations, or (iii) the Base Building, but, as to the Base Building, only to
the extent such obligations are triggered by Tenant's Alterations, or use of the
Premises for non-general office use.  Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by a state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations, but only to the extent such standard or
regulation relates to the items/events described in clauses (i), (ii) or (iii)
of this Article 24 above.  The judgment of any court of competent jurisdiction
or the admission of Tenant in any judicial action, regardless of whether
Landlord is a party thereto, that Tenant has violated any of said governmental
measures, shall be conclusive of that fact as between Landlord and
Tenant.  Landlord shall comply with all Applicable Laws relating to the Base
Building, Building Structure or relating to compliance with laws in effect as of
the Lease Commencement Date, provided that compliance with such Applicable Laws
is not the responsibility of Tenant under this Lease, and provided further that
Landlord's failure to comply therewith would either (x) prohibit Tenant from
obtaining or maintaining a certificate of occupancy for the Premises, or
(y) would unreasonably and materially affect the safety of Tenant's employees or
create a significant health hazard for Tenant's employees, or (z) violate an
affirmative mandate (directed specifically to the Project) of an applicable
governmental authority.  Landlord shall be permitted to include in Operating
Expenses any costs or expenses incurred by Landlord under this Article 24 to the
extent consistent with the terms of Section 4.2.4, above.
 
 
 
 
 
53

--------------------------------------------------------------------------------

 
 
ARTICLE 25
 
LATE CHARGES
 
If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to five percent (5%) of the overdue amount plus any
reasonable attorneys' fees incurred by Landlord by reason of Tenant's failure to
pay Rent and/or other charges when due hereunder; provided, however, with regard
to the first such failure in any twelve (12) month period, Landlord will waive
such late charge to the extent Tenant cures such failure within three (3)
business days following Tenant's receipt of written notice from Landlord that
the same was not received when due.  The late charge shall be deemed Additional
Rent and the right to require it shall be in addition to all of Landlord's other
rights and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner.  In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after the date they are due shall bear interest
from the date when due until paid at the "Interest Rate."  For purposes of this
Lease, the "Interest Rate" shall be an annual rate equal to the lesser of
(i) the annual "Bank Prime Loan" rate cited in the Federal Reserve Statistical
Release Publication H.15(519), published weekly (or such other comparable index
as Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus four (4) percentage points, and (ii) the highest rate permitted
by applicable law.
 
ARTICLE 26
 
LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT
 
26.1      Landlord's Cure.  All covenants and agreements to be kept or performed
by Tenant under this Lease shall be performed by Tenant at Tenant's sole cost
and expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.
 
26.2      Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor:  (i) sums equal to expenditures reasonably
made and obligations reasonably incurred by Landlord in connection with the
remedying by Landlord of Tenant's defaults pursuant to the provisions of
Section 26.1; (ii) sums equal to all losses, costs, liabilities, damages and
expenses referred to in Article 10 of this Lease; and (iii) sums equal to all
expenditures reasonably made and obligations reasonably incurred by Landlord in
collecting or attempting to collect the Rent or in enforcing or attempting to
enforce any rights of Landlord under this Lease or pursuant to law, including,
without limitation, all reasonable legal fees and other amounts so
expended.  Tenant's obligations under this Section 26.2 shall survive the
expiration or sooner termination of the Lease Term.
 
 
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE 27
 
ENTRY BY LANDLORD
 
Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least one (1) business day
prior notice to Tenant (except in the case of an emergency, in which case
Landlord shall be permitted to immediately enter the Premises) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last six (6) months of the Lease Term, to prospective
tenants; (iii) post notices of non-responsibility; or (iv) alter, improve or
repair the Premises or the Building, or for structural alterations, repairs or
improvements to the Building or the Building's systems and
equipment.  Notwithstanding anything to the contrary contained herein, Tenant
shall be entitled, during the Lease Term, to designate certain portions of the
Premises as a "Secured Area" and to control access to such areas as reasonably
necessary to secure such Secured Area(s).  The Secured Areas shall be comprised
of Tenant's lab space and IT room.  Landlord and Tenant hereby agree and
acknowledge that, except in the case of an emergency, Landlord shall enter such
Secured Area only upon one (1) business days prior notice to Tenant and only
after providing Tenant with the opportunity to have a representative of Tenant
present as an escort.  Landlord and Tenant hereby agree to use commercially
reasonable efforts to schedule any such entries into the Secured Areas by
Landlord at times that are mutually convenience to both Landlord and Tenant,
taking into consideration the nature of Tenant's operations in the Premises and
the nature of the desired entry.  Notwithstanding anything to the contrary
contained in this Article 27, Landlord may enter the Premises at any time to
(A) perform services required of Landlord, including janitorial service;
(B) take possession due to any breach of this Lease in the manner provided
herein; and (C) perform any covenants of Tenant which Tenant fails to
perform.  Landlord may make any such entries without the abatement of Rent,
except as otherwise provided in this Lease, and may take such reasonable steps
as required to accomplish the stated purposes; provided, however, except for
(x) emergencies, (y) repairs, alterations, improvements or additions required by
governmental or quasi-governmental authorities or court order or decree, or
(z) repairs which are the obligation of Tenant hereunder, any such entry shall
be performed in a manner so as not to unreasonably interfere with Tenant's use
of the Premises and shall be performed after normal business hours if reasonably
practical.  With respect to items (y) and (z) above, Landlord shall use
commercially reasonable efforts to not materially interfere with Tenant's use
of, or access to, the Premises.  For each of the above purposes, Landlord shall
at all times have a key with which to unlock all the doors in the Premises,
excluding Tenant's vaults, safes and special security areas designated in
advance by Tenant.  In an emergency, Landlord shall have the right to use any
means that Landlord may deem proper to open the doors in and to the
Premises.  Any entry into the Premises by Landlord in the manner hereinbefore
described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises.  No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations except as
otherwise expressly agreed to be performed by Landlord herein.  Landlord will
exercise its rights pursuant to this Article 27 in a manner so as to minimize
any unreasonable interference with Tenant's use of the Premises.
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
ARTICLE 28
 
TENANT PARKING
 
Tenant shall be entitled to utilize without charge, and Landlord hereby
covenants to provide, commencing on the Lease Commencement Date and continuing
throughout the Lease Term specified herein, the amount of parking passes and
reserved subterranean parking spaces set forth in Section 9 of the Summary,
which parking passes and reserved subterranean parking spaces shall pertain to
the Project parking facility.  Notwithstanding the foregoing, Tenant shall also
be responsible for the full amount of any taxes imposed by any governmental
authority in connection with the use of such parking passes by Tenant or the use
of the parking facility by Tenant.  Tenant's continued right to use the parking
passes is conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking passes are located, including any sticker or other
identification system established by Landlord, Tenant's use of commercially
reasonable efforts to cause Tenant's employees and visitors also comply with
such rules and regulations and Tenant not being in economic or material
non-economic default under this Lease (beyond the applicable notice and cure
period).  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Project parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements; provided that Landlord shall provide
Tenant with reasonable substitute parking in such event, to the extent
reasonably necessary.  Landlord may delegate its responsibilities hereunder to a
parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord.  The parking passes provided to
Tenant pursuant to this Article 28 are provided to Tenant solely for use by
Tenant's own personnel, employees, agents, contractors, and invitees, and such
passes may not be transferred, assigned, subleased or otherwise alienated by
Tenant without Landlord's prior approval.  Tenant may validate visitor parking
by such method or methods as the Landlord may establish, at the validation rate
from time to time generally applicable to visitor parking.
 
ARTICLE 29
 
MISCELLANEOUS PROVISIONS
 
29.1      Terms; Captions.  The words "Landlord" and "Tenant" as used herein
shall include the plural as well as the singular.  The necessary grammatical
changes required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.
 
 
 
 
56

--------------------------------------------------------------------------------

 
 
29.2      Binding Effect.  Subject to all other provisions of this Lease, each
of the covenants, conditions and provisions of this Lease shall extend to and
shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective heirs, personal
representatives, successors or assigns, provided this clause shall not permit
any assignment by Tenant contrary to the provisions of Article 14 of this Lease.
 
29.3      No Air Rights.  No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.  If at any time any windows of the Premises are
temporarily darkened or the light or view therefrom is obstructed by reason of
any repairs, improvements, maintenance or cleaning in or about the  Project, the
same shall be without liability to Landlord and without any reduction or
diminution of Tenant's obligations under this Lease.
 
29.4      Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor.  At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form of Lease and deliver the
same to Landlord within ten (10) business days following the request therefor.
 
29.5      Transfer of Landlord's Interest.  Tenant acknowledges that Landlord
has the right to transfer all or any portion of its interest in the Project or
Building and in this Lease, and Tenant agrees that in the event of any such
transfer, Landlord shall automatically be released from all liability under this
Lease not accrued as of the date of the transfer and Tenant agrees to look
solely to such transferee for the performance of Landlord's obligations
hereunder after the date of transfer and such transferee shall be deemed to have
fully assumed and be liable for all obligations of this Lease to be performed by
Landlord, including the return of any Security Deposit, and Tenant shall attorn
to such transferee.  Tenant further acknowledges that Landlord may assign its
interest in this Lease to a mortgage lender as additional security and agrees
that such an assignment shall not release Landlord from its obligations
hereunder and that Tenant shall continue to look to Landlord for the performance
of its obligations hereunder.
 
29.6      Prohibition Against Recording.  Except as provided in Section 29.4 of
this Lease, neither this Lease, nor any memorandum, affidavit or other writing
with respect thereto, shall be recorded by Tenant or by anyone acting through,
under or on behalf of Tenant.
 
29.7      Landlord's Title.  Landlord's title is and always shall be paramount
to the title of Tenant.  Nothing herein contained shall empower Tenant to do any
act which can, shall or may encumber the title of Landlord.
 
 
 
 
57

--------------------------------------------------------------------------------

 
 
29.8     Relationship of Parties.  Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant.
 
29.9     Application of Payments.  Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease, regardless of Tenant's
designation of such payments, to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord, may reasonably elect, it nevertheless being
acknowledged that Tenant may be free to make any such payments "under protest."
 
29.10    Time of Essence.  Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.
 
29.11    Partial Invalidity.  If any term, provision or condition contained in
this Lease shall, to any extent, be invalid or unenforceable, the remainder of
this Lease, or the application of such term, provision or condition to persons
or circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.
 
29.12    No Warranty.  In executing and delivering this Lease, Tenant has not
relied on any representations, including, but not limited to, any representation
as to the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.
 
29.13    Landlord Exculpation.  The liability of Landlord or the Landlord
Parties to Tenant for any default by Landlord under this Lease or arising in
connection herewith or with Landlord's operation, management, leasing, repair,
renovation, alteration or any other matter relating to the Project or the
Premises shall be limited solely and exclusively to an amount which is equal to
the net interest of Landlord (following payment of any outstanding liens and/or
mortgages, whether attributable to sales or insurance proceeds or otherwise) in
the Project (including any insurance or rental proceeds which Landlord
receives).  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord's and the Landlord Parties' present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease.  Notwithstanding any contrary provision
herein, nothing in this Lease shall impose any obligation on  Landlord, the
Landlord Parties, Tenant or the Tenant Parties to be responsible or liable for,
and each hereby releases the other from all liability for, consequential damages
(other than those consequential damages incurred by Landlord in connection with
a holdover of the Premises by Tenant after the expiration or earlier termination
of the Lease, in accordance with the terms of Article 16 of this Lease) injury
or damage to, or interference with, Tenant's or Landlord's business, including
but not limited to, loss of profits, loss of rents or other revenues, loss of
business opportunity, loss of goodwill or loss of use, in each case, however
occurring.
 
 
58

--------------------------------------------------------------------------------

 
 
29.14    Entire Agreement.  It is understood and acknowledged that there are no
oral agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease.  None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.
 
29.15    Right to Lease.  Landlord reserves the absolute right to effect such
other tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.
 
29.16    Force Majeure.  Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain services, labor, or
materials or reasonable substitutes therefor, governmental actions, civil
commotions, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform shall collectively be referred to
herein as a "Force Majeure").  An event of Force Majeure, except with respect to
the obligations imposed with regard to Rent and other charges to be paid by
Tenant pursuant to this Lease (other than, for purposes of this Section 29.16,
Tenant's inability to physically or electronically deliver such Rent to Landlord
using its best efforts and not as a result of a strike, lockout or other labor
dispute), notwithstanding anything to the contrary contained in this Lease,
shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party's performance caused by a
Force Majeure.
 
29.17    Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and
for all those claiming under Tenant, any and all rights now or hereafter
existing to redeem by order or judgment of any court or by any legal process or
writ, Tenant's right of occupancy of the Premises after any termination of this
Lease.
 
29.18    Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally.  Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant.  Any Notice will be
deemed given (i) three (3) days after the date it is posted if sent by Mail,
(ii) the date the telecopy is transmitted, (iii) the date the overnight courier
delivery is made, or (iv) the date personal delivery is made or attempted to be
made.  If Tenant is notified of the identity and address of Landlord's mortgagee
or ground or underlying lessor, Tenant shall give to such mortgagee or ground or
underlying lessor written notice of any default by Landlord under the terms of
this Lease by registered or certified mail, and such mortgagee or ground or
underlying lessor shall be given a reasonable opportunity to cure such default
prior to Tenant's exercising any remedy available to Tenant.  As of the date of
this Lease, any Notices to Landlord must be sent, transmitted, or delivered, as
the case may be, to the following addresses:
 
Kilroy Realty Corporation
12200 West Olympic Boulevard
Suite 200
Los Angeles, California  90064
Attention:  Legal Department
 
 
59

--------------------------------------------------------------------------------

 
 
with copies to:
 
Kilroy Realty Corporation
3611 Valley Centre Drive, Suite 550
San Diego, California  92130
Attention:  Mr. Brian Galligan
 
and
 
Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention:  Anton N. Natsis, Esq.
 
29.19    Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.
 
29.20    Authority.  Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in California and that
Tenant has full right and authority to execute and deliver this Lease and that
each person signing on behalf of Tenant is authorized to do so.  In such event,
Tenant shall, within ten (10) days after execution of this Lease, deliver to
Landlord satisfactory evidence of such authority and, if a corporation, upon
demand by Landlord, also deliver to Landlord satisfactory evidence of (i) good
standing in Tenant's state of incorporation and (ii) qualification to do
business in California.
 
29.21    Attorneys' Fees.  In the event that either Landlord or Tenant should
bring suit for the possession of the Premises, for the recovery of any sum due
under this Lease, or because of the breach of any provision of this Lease or for
any other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
 
 
60

--------------------------------------------------------------------------------

 
 
29.22    Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed
and enforced in accordance with the laws of the State of California.  IN ANY
ACTION OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO
(I) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA,
(II) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN
THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.
 
29.23    Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.
 
29.24    Brokers.  Landlord and Tenant hereby warrant to each other that they
have had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements.  Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.
 
29.25    Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
except as otherwise set forth in this Lease, Tenant shall not be entitled to
make any repairs or perform any acts hereunder at Landlord's expense or to any
setoff of the Rent or other amounts owing hereunder against Landlord.
 
29.26    Project or Building Name and Signage.  Landlord shall have the right at
any time to change the name of the Project or Building in Landlord's sole and
absolute discretion.  Moreover, Landlord shall have the right to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as long as the same are consistent with other first-class
office projects.  Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.
 
 
 
61

--------------------------------------------------------------------------------

 
 
29.27    Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.
 
29.28    Confidentiality.  Landlord and Tenant acknowledges that the content of
this Lease and any related documents are confidential information.  Except as
required by law (including any applicable rules or regulations promulgated by
the Securities and Exchange Commission (SEC)), court order, or pursuant to good
corporate practice, Landlord and Tenant shall keep such confidential information
strictly confidential and shall not disclose such confidential information to
any person or entity other than Tenant's or Landlord's employees, their
financial, legal, and space planning consultants and/or prospective purchasers
of their respective businesses.
 
29.29    Transportation Management.  Tenant shall fully comply with all present
or future programs intended to manage parking, transportation or traffic in and
around the Building, so long as Tenant's parking rights are not materially,
adversely, affected, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.
 
29.30    Building Renovations.  It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Work
Letter.  However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the "Renovations") the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same, and in connection with any
Renovations, Landlord may, among other things, temporarily erect scaffolding or
other necessary structures in the Building, limit or eliminate access to
portions of the Project, including portions of the common areas, or perform work
in the Building, which work may create noise, dust or leave debris in the
Building.  Tenant hereby agrees that such Renovations and Landlord's actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent.  Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant's business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations or
Landlord's actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord's actions.  Landlord
shall perform such Renovations in compliance with the terms of this Lease,
including, without limitation, the terms of Section 1.1.3, and shall use
commercially reasonable efforts to have all such work performed on a continuous
basis, and once started, to be completed reasonably expeditiously, with such
work being organized and conducted in a manner which will minimize any
interference to Tenant's business operations in the Premises.
 
 
 
 
62

--------------------------------------------------------------------------------

 
 
29.31    No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.
 
29.32    Communications and Computer Lines.  Tenant may install, maintain,
replace, remove or use any communications or computer wires and cables
(collectively, the "Lines") at the Project in or serving the Premises, provided
that (i) Tenant shall obtain Landlord's prior written consent (not to be
unreasonably withheld, conditioned, or delayed), use an experienced and
qualified contractor approved in writing by Landlord, and comply with all of the
other provisions of Articles 7 and 8 of this Lease, (ii) an acceptable number of
spare Lines and space for additional Lines shall be maintained for existing and
future occupants of the Project, as determined in Landlord's reasonable opinion,
(iii) the Lines therefor (including riser cables) shall be (x) appropriately
insulated to prevent excessive electromagnetic fields or radiation,
(y) surrounded by a protective conduit reasonably acceptable to Landlord, and
(z) identified in accordance with the "Identification Requirements," as that
term is set forth hereinbelow, (iv) any new or existing Lines servicing the
Premises shall comply with all applicable governmental laws and regulations,
(v) as a condition to permitting the installation of new Lines, Tenant shall
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith.  All Lines shall be clearly marked with adhesive plastic
labels (or plastic tags attached to such Lines with wire) to show Tenant's name,
suite number, telephone number and the name of the person to contact in the case
of an emergency (A) every four feet (4') outside the Premises (specifically
including, but not limited to, the electrical room risers and other Common
Areas), and (B) at the Lines' termination point(s) (collectively, the
"Identification Requirements").  Landlord reserves the right to require that
Tenant remove any Lines located in or serving the Premises which are installed
in violation of these provisions, or which are at any time (1) are in violation
of any Applicable Laws, (2) are inconsistent with then-existing industry
standards (such as the standards promulgated by the National Fire Protection
Association (e.g., such organization's "2002 National Electrical Code")), or
(3) otherwise represent a dangerous or potentially dangerous condition.
 
 
 
 
 
63

--------------------------------------------------------------------------------

 
 
29.33    Hazardous Substances.
 
29.33.1  Definitions.  For purposes of this Lease, the following definitions
shall apply:  "Hazardous Material(s)" shall mean any solid, liquid or gaseous
substance or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity.  "Environmental Laws"
shall mean any and all federal, state, local  or quasi-governmental laws
(whether under common law, statute or otherwise), ordinances, decrees, codes,
rulings, awards, rules, regulations  or guidance or policy documents now or
hereafter  enacted or promulgated and as amended from time to time, in any way
relating to (i) the protection of the environment, the health and safety of
persons (including employees), property or the public welfare from actual or
potential release, discharge, escape or emission (whether past or present) of
any Hazardous Materials or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any  Hazardous Materials.
 
29.33.2  Compliance with Environmental Laws.  Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease.  Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises.  However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant’s routine office operations (such
as printer toner and copier toner) (hereinafter the “Permitted
Chemicals”).  Landlord and Tenant acknowledge that any or all of the Permitted
Chemicals described in this paragraph may constitute Hazardous
Materials.  However, Tenant may use, store and dispose of same, provided that in
doing so, Tenant fully complies with all Environmental Laws.
 
29.33.3  Landlord’s Right of Environmental Audit.  Landlord may, upon reasonable
notice to Tenant, be granted access to and enter the Premises no more than once
annually to perform or cause to have performed an environmental inspection, site
assessment or audit.  Such environmental inspector or auditor may be chosen by
Landlord, in its sole discretion, and be performed at Landlord’s sole
expense.  To the extent that the report prepared upon such inspection,
assessment or audit, indicates the presence of Hazardous Materials brought onto
the Premises by or on behalf of Tenant in violation of Environmental Laws, or
provides recommendations or suggestions to prohibit the release, discharge,
escape or emission of any Hazardous Materials brought onto the Premises by or on
behalf of Tenant at, upon, under or within the Premises, or to comply with any
Environmental Laws, Tenant shall promptly, at Tenant’s sole expense, comply with
such recommendations or suggestions, including, but not limited to performing
such additional  investigative or subsurface investigations or remediation(s) as
recommended by such inspector or auditor.  Notwithstanding the above, if at any
time, Landlord has actual notice or reasonable cause to believe that Tenant has
violated, or permitted any violations of any Environmental Law, then Landlord
will be entitled to perform its environmental inspection, assessment or audit at
any time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent if
a violation is discovered.
 
 
64

--------------------------------------------------------------------------------

 
 
29.33.4  Indemnifications.  Landlord agrees to indemnify, defend, protect and
hold harmless the Tenant Parties from and against any liability, obligation,
damage or costs, including without limitation, reasonable attorneys’ fees and
costs, resulting directly or indirectly from any use, presence, removal or
disposal of any Hazardous Materials to the extent such liability, obligation,
damage or costs was a result of actions caused or knowingly permitted by
Landlord or a Landlord Party.   Tenant agrees to indemnify, defend, protect and
hold harmless the Landlord Parties from and against any liability, obligation,
damage or costs, including without limitation, attorneys’ fees and costs,
resulting directly or indirectly from any use, presence, removal or disposal of
any Hazardous Materials or breach of any provision of this section, to the
extent such liability, obligation, damage or costs was a result of actions
caused or permitted by Tenant or a Tenant Party.  Nothing in this Lease shall
impose any liability on Tenant for any Hazardous Materials in existence on the
Premises, Building, or Project, prior to the Lease Commencement Date or brought
onto the Premises, Building, or Project after the Lease Commencement Date by any
third parties not under Tenant's control.
 
29.34    Fitness Center.  Landlord may, from time to time in its sole
discretion, maintain an exercise facility at the Project (the “Fitness Center”)
for use, on a non-exclusive basis, by the occupants of the Project and any other
individuals approved by Landlord.  So long as Tenant is not in default under
this Lease (beyond the applicable notice and cure periods), Tenant and its
employees (in such capacity, the "Fitness Center Users") are hereby permitted to
use the Fitness Center, provided that such Fitness Center Users execute
Landlord’s standard waiver of liability and release form, and otherwise satisfy
the conditions identified hereinbelow.  Landlord shall have the right at any
time to require that a new standard waiver of liability and release form be
signed by any of the Fitness Center Users as a condition of any further use of
the Fitness Center by any of the Fitness Center Users.  The use of the Fitness
Center shall be subject to the reasonable rules and regulations (including rules
regarding hours of use) established from time to time by Landlord for the
Fitness Center.  Landlord and Tenant acknowledge that the use of the Fitness
Center by the Fitness Center Users shall be at their own risk and that the terms
and provisions of Article 10 of this Lease shall apply to the use of the Fitness
Center by the Fitness Center Users or the use of any equipment located therein
by the Fitness Center Users (whether or not authorized), whether or not such
persons have properly executed Landlord's standard form waiver of liability and
release form.  Tenant shall be solely responsible for the proper use of the
Fitness Center and the equipment located therein by the Fitness Center
Users.  Tenant agrees and acknowledges that Landlord shall provide no
supervision of use of the Fitness Center made by the Fitness Center Users.  In
the event that Tenant becomes aware of any defect, damage to or other problem
with the equipment in the Fitness Center, or any other unsafe condition in the
Fitness Center, Tenant shall immediately notify Landlord in writing of such
condition.  Tenant acknowledges that the provisions of this Section 29.34 shall
not be deemed to be a representation by Landlord that Landlord shall
continuously maintain the Fitness Center (or any other fitness facility)
throughout the Lease Term, and Landlord shall have the right, in Landlord’s sole
and absolute discretion, to expand, contract, eliminate or otherwise modify the
Fitness Center.  No expansion, contraction, elimination or modification of the
Fitness Center, and no termination of Tenant’s or the Fitness Center Users’
rights to the Fitness Center shall entitle Tenant to an abatement or reduction
in Rent, constitute a constructive eviction, or result in an event of default by
Landlord under this Lease.  Any and all fees, costs and expenses relating to
operating, managing, owning and maintaining the Fitness Center shall be included
as part of Operating Expenses.
 
 
65

--------------------------------------------------------------------------------

 
 
29.35    Storage Space.
 
29.35.1  In General.  During the Lease Term, Tenant shall also have the right
(but not the obligation) to lease from Landlord storage space consisting of
three (3) of its reserved subterrean parking spaces located within a portion of
the Building's subterranean parking facilities designated by Landlord (“Storage
Space”), provided that once leased, the Storage Space shall be leased by Tenant
for the entire remaining Lease Term, provided further, however, Tenant's use of
the three (3) parking spaces which shall be deducted from Tenant's reserved
subterranean parking space allocation and shall be free of charge during the
Lease Term specified herein (with the exception of any and all taxes imposed by
any governmental authority in connection with the use of such parking passes by
Tenant or the use of the parking facility by Tenant, which shall be the sole
responsibility of Tenant).  The Storage Space shall be leased on an entirely "AS
IS," "WHERE-IS" AND "WITH ALL FAULTS" basis.  Landlord shall have absolutely no
obligation to alter or improve the Storage Space for Tenant’s benefit and Tenant
shall maintain and repair the Storage Space at its sole cost and
expense.  Notwithstanding the provisions of Article 8 of this Lease, Tenant
shall not make any Alterations to the Storage Space without the prior consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed; provided, however, Tenant shall be obligated to cause the Storage Space
to be a separately demised space from the remainder of the parking facility as
well as other adjacent areas or otherwise be separately enclosed therefrom, all
in accordance with Landlord's reasonable specifications applicable thereto, and
in no event shall the interior of the Storage Space be visible from the exterior
of the Storage Space.  Furthermore, Tenant hereby acknowledges and agrees that
the provisions of the Work Letter attached hereto as Exhibit B shall be
inapplicable to the Storage Space.  Tenant shall comply with such reasonable
rules and regulations as promulgated by Landlord from time to time pertaining to
the use of such Storage Space.  Tenant shall indemnify, defend and hold Landlord
and the Landlord Parties harmless from and against any and all loss, liability,
claims, expenses, damages or costs arising out of or in connection with Tenant's
use of the Storage Space (including, but not limited to, reasonable attorneys'
fees and court costs), except to the extent caused by Landlord's or the Landlord
Parties' negligence or willful misconduct.  Tenant's insurance obligations under
this Lease shall also apply to Tenant's use of the Storage Space.  Tenant agrees
not to store any flammable or highly combustible materials in the Storage Space
(with the exception of normal office supplies and equipment, including paper
products).  Tenant also agrees not to store excess or highly concentrated weight
in the Storage Space without Landlord's prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed; it shall be Tenant's
responsibility to obtain from Landlord the tolerable limits thereof.  Tenant
agrees to use the Storage Space solely for the storage of dry goods in
connection with general office use in the Premises.  Tenant agrees that Landlord
shall have the same rights of entry (and with the same restrictions on such
entry) with respect to the Storage Space as are provided in Article 27 above
with respect to other portions of the Premises.  Tenant shall, at its sole cost
and expense, deliver to Landlord a key for any locks installed by Tenant for
Landlord’s emergency entry purposes.
 
 
 
66

--------------------------------------------------------------------------------

 
 
29.35.2  Storage Space Term.  The term of Tenant's lease of the Storage Space
(the "Storage Space Term") shall commence on the Lease Commencement Date and
shall thereafter continue for the duration of the Lease Term; provided, however,
in no event shall the Storage Space Term extend beyond Tenant's lease of the
Premises on the Lease Expiration Date.  Accordingly, the Lease with respect to
the Storage Space shall terminate effective as of the Lease Expiration
Date.  Without limiting the generality of the foregoing, Tenant shall surrender
possession of the Storage Space to Landlord on the Lease Expiration Date in the
condition required pursuant to the terms and conditions of this Lease, and in
the event Tenant fails to so surrender the Storage Space to Landlord on or
before the Lease Expiration Date, the holdover provisions of Article 16 of this
Lease shall apply.
 
ARTICLE 30
 
LETTER OF CREDIT
 
30.1           Delivery of Letter of Credit.  Subject to the TCCs of
Section 30.3.1.1, Tenant shall deliver to Landlord, concurrently with Tenant's
execution of this Lease, an unconditional, clean, irrevocable letter of credit
(the "L-C") in the amount set forth in Section 30.3.1 below (the "L-C Amount"),
which L-C shall be issued by a money-center, solvent and nationally recognized
bank (a bank which accepts deposits, maintains accounts, has a Southern
California office [or which provides a negotiating or confirming bank with a
Southern California office] which will negotiate a letter of credit, and whose
deposits are insured by the FDIC) reasonably acceptable to Landlord (such
approved, issuing entity, or bank being referred to herein as the "Bank"), which
Bank must have a short term Fitch Rating which is not less than "F1", and a long
term Fitch Rating which is not less than "A" (or in the event such Fitch Ratings
are no longer available, a comparable rating from Standard and Poor’s
Professional Rating Service or Moody’s Professional Rating Service)
(collectively, the “Bank’s Credit Rating Threshold”), and which L-C shall be in
the form of Exhibit F, attached hereto.  Tenant shall pay all expenses, points
and/or fees incurred by Tenant in obtaining the L-C.  The L-C shall (i) be
"callable" at sight, irrevocable and unconditional (provided that an officer of
Landlord or other authorized agent certifies that the amounts to be drawn are
due and owing pursuant to the TCCs of this Lease), (ii) be maintained in effect,
whether through renewal or extension, for the period commencing on the date of
this Lease and continuing until the date (the "L-C Expiration Date") that is no
less than one hundred twenty (120) days after the expiration of the Lease Term,
and Tenant shall deliver a new L-C or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the L-C then held
by Landlord, without any action whatsoever on the part of Landlord, (iii) be
fully assignable by Landlord, its successors and assigns (but not separate from
Landlord's or its Lender's interest in this Lease), (iv) permit partial draws
and multiple presentations and drawings, and (v) be otherwise subject to the
Uniform Customs and Practices for Documentary Credits (1993-Rev), International
Chamber of Commerce Publication #500, or the International Standby Practices-ISP
98, International Chamber of Commerce Publication #590.  Landlord, or its then
managing agent, shall have the right to draw down an amount up to the face
amount of the L-C if any of the following shall have occurred or be
applicable:  (A) such amount is due to Landlord under the terms and conditions
of this Lease,
 
 
 
67

--------------------------------------------------------------------------------

 
 
or (B) Tenant has filed a voluntary petition under the U. S. Bankruptcy Code or
any state bankruptcy code (collectively, "Bankruptcy Code") which is not
dismissed within sixty (60) days after filing, or (C) an involuntary petition
has been filed against Tenant under the Bankruptcy Code which is not dismissed
within sixty (60) days after filing, or (D) the Bank has notified Landlord that
the L-C will not be renewed or extended through the L-C Expiration Date (and
Tenant has failed to provide Landlord with replacement Letter of Credit
conforming in all respects to the requirements of this Article 30 [including,
but not limited to, the requirements placed on the issuing Bank more
particularly set forth in Section 30.1, above], in the amount of the
then-applicable L-C amount, or (E) Tenant is placed into receivership or
conservatorship, or becomes subject to similar proceedings under Federal or
State law which is not dismissed within sixty (60) days after filing, or
(F) Tenant executes an assignment for the benefit of creditors, or (G) if any
of the Bank's Fitch Ratings (or other comparable ratings to the extent the Fitch
Ratings are no longer available) have been reduced below the Bank's Credit
Rating Threshold, and Tenant has failed to provide Landlord with a replacement
letter of credit, conforming in all respects to the requirements of this
Article 30 (including, but not limited to, the requirements placed on the
issuing Bank more particularly set forth in this Section 30.1 above), in the
amount of the applicable L-C Amount, within ten (10) business days following
Landlord’s written demand therefor (with no other notice or cure or grace period
being applicable thereto, notwithstanding anything in this Lease to the
contrary) (each of the foregoing being an "L-C Draw Event").  The L-C shall be
honored by the Bank regardless of whether Tenant disputes Landlord's right to
draw upon the L-C.  In addition, in the event the Bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said L-C shall be deemed to fail to meet
the requirements of this Article 30, and, within fifteen (15) business days
following Landlord's notice to Tenant of such receivership or conservatorship
(the "L-C FDIC Replacement Notice"), Tenant shall replace such L-C with a
substitute letter of credit from a different issuer (which issuer shall meet or
exceed the Bank's Credit Rating Threshold and shall otherwise be acceptable to
Landlord in its reasonable discretion) and that complies in all respects with
the requirements of this Article 30.  If Tenant fails to replace such L-C with
such conforming, substitute letter of credit pursuant to the terms and
conditions of this Section 30.1, then, notwithstanding anything in this Lease to
the contrary, Landlord shall have the right to declare Tenant in default of this
Lease for which there shall be no notice or grace or cure periods being
applicable thereto (other than the aforesaid fifteen (15) business day
period).  Tenant shall be responsible for the payment of any and all costs
incurred with the review of any replacement L-C (including without limitation
Landlord’s reasonable attorneys’ fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant.
 
30.2  Application of L-C.  Tenant hereby acknowledges and agrees that Landlord
is entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L-C upon the occurrence of any L-C Draw Event.  In the event of
any L-C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant, draw upon the L-C, in part or in whole, to cure any such L-C
Draw Event and/or to compensate Landlord for any and all damages of any kind or
nature sustained resulting from Tenant's breach or default of the Lease as
permitted by the TCCs of this Lease, including, without limitation, those
specifically identified in Section 1951.2 of the California Civil Code;
provided, however, in the event that a voluntary petition is filed by Tenant, or
an involuntary petition is filed against Tenant by any of Tenant’s creditors,
under the Bankruptcy Code, Landlord, in addition to the foregoing, shall be
entitled to any reasonable estimate of the damages that Landlord will sustain
resulting from Tenant's breach or default of the Lease as permitted by the TCCs
of this Lease, including, without limitation, those specifically identified in
Section 1951.2 of the California Civil Code.  The use, application or retention
of the L-C, or any portion thereof,
 
 
 
68

--------------------------------------------------------------------------------

 
 
by Landlord shall not prevent Landlord from exercising any other right or remedy
provided by this Lease or by any applicable law, it being intended that Landlord
shall not first be required to proceed against the L-C, and such L-C shall not
operate as a limitation on any recovery to which Landlord may otherwise be
entitled.  Tenant agrees not to interfere in any way with payment to Landlord of
the proceeds of the L-C, either prior to or following a "draw" by Landlord of
any portion of the L-C, regardless of whether any dispute exists between Tenant
and Landlord as to Landlord's right to draw upon the L-C; provided that the
foregoing will not waive Tenant's right to claim a default by Landlord for a
wrongful draw and pursue all remedies available for such default.  No condition
or term of this Lease shall be deemed to render the L-C conditional to justify
the issuer of the L-C in failing to honor a drawing upon such L-C in a timely
manner.  Landlord and Tenant hereby acknowledge and agree that it is their
intent and agreement that, in the event Tenant becomes a debtor under any
chapter of the Bankruptcy Code, Tenant is placed into receivership or
conservatorship, and/or there is an event of a receivership, conservatorship or
a bankruptcy filing by, or on behalf of, Tenant, (i) the L-C constitutes a
separate and independent contract between Landlord and the Bank, (ii) Tenant is
not a third party beneficiary of such contract, (iii) Tenant has no property
interest whatsoever in the L-C or the proceeds thereof, and (iv) neither Tenant,
any trustee, nor Tenant's bankruptcy estate shall have any right to restrict or
limit Landlord's claim and/or rights to the L-C and/or the proceeds thereof by
application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.
 
30.3     L-C Amount; Maintenance of L-C by Tenant; Liquidated Damages.
 
30.3.1  Calculation of L-C Amount. The L-C Amount shall be initially equal to
Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00).
 
30.3.1.1   Conditional Increase/Reduction of L-C Amount.  Landlord and Tenant
hereby acknowledge and agree that the L-C Amount is subject to increase and
reduction throughout the Lease Term as set forth in this Section 30.3.1.1.  The
starting L-C Amount is set forth in Section 30.3.1, above; provided, however, to
the extent Tenant is, as of December 31, 2012, satisfying the "Required
Thresholds" (defined below) on a trailing twelve (12) month basis (as determined
at the end of each applicable financial quarter under review), then Tenant shall
have the right to cause the L-C Amount to be reduced to an amount equal to Two
Hundred Thousand and 00/100 Dollars ($200,000.00), and Landlord shall timely
execute and deliver such commercially reasonable documents to the issuer(s) of
the L-C as are presented to Landlord by such issuer(s) and as may be reasonably
necessary to effectuate the change to the applicable L-C Amount (until such time
that Tenant fails to maintain the Required Thresholds, at which point Tenant's
L-C delivery obligation shall be reinstated as more particularly set forth
herein below).  Thereafter, to the extent Tenant is continuing as of December
31, 2013, to satisfy the Required Thresholds on a trailing twelve (12) month
basis (as determined at the end of each applicable financial quarter under
review), then Tenant shall have the right to cause the L-C Amount to be reduced
to an amount equal to One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00), and Landlord shall timely execute and deliver such commercially
reasonable documents to the issuer(s)
 
 
 
 
 
69

--------------------------------------------------------------------------------

 
 
of the L-C as are presented to Landlord by such issuer(s) and as may be
reasonably necessary to effectuate the change to the applicable L-C
Amount.  Finally, to the extent Tenant is continuing thereafter as of December
31, 2014, to satisfy the Required Thresholds on a trailing twelve (12) month
basis (as determined at the end of each applicable financial quarter under
review), then Tenant shall have the right to cause the L-C Amount to be reduced
to an amount equal to Zero and 00/100 Dollars ($0.00), and Landlord shall timely
execute and deliver such commercially reasonable documents to the issuer(s) of
the L-C as are presented to Landlord by such issuer(s) and as may be reasonably
necessary to effectuate the change to the applicable L-C Amount.  For purposes
of this Lease, the "Required Thresholds" shall mean, collectively (A) Tenant's
maintenance of "EBITDA" in an amount equal to, or in excess of, Three Hundred
Thousand and No/100 Dollars ($300,000.00) in the aggregate over a total of four
(4) financial quarters on a trailing twelve (12) month basis, and (B) Tenant's
maintenance of gross revenue greater than or equal to Eighteen Million and
00/100 Dollars ($18,000,000.00) in the aggregate over a total of four (4)
financial quarters on a trailing twelve (12) month basis.  As used herein,
"EBITDA," shall mean Tenant's Earnings Before Interest, Taxes, Depreciation and
Amortization.  Notwithstanding the foregoing, if Tenant is enjoying any
conditional reduction of the L-C Amount in accordance with the foregoing
provisions of this Section 30.3.1.1, but thereafter fails to satisfy the
Required Thresholds at the close of any then-applicable financial quarter, the
L-C Amount shall immediately be recalculated and the L-C reissued in the initial
L-C Amount (as set forth in Section 30.3.1) within ten (10) business days
following its receipt of a written notice from Landlord (the "Reestablishment
Notice").  Tenant shall submit to Landlord, within thirty (30) days following
the end of each calendar quarter occurring during the Lease Term, Tenant's
unaudited financial statements, together with the calculation of the EBITDA
(identifying with specificity all material components employed in such
calculation), and Tenant's gross revenue.  Likewise, Tenant shall submit to
Landlord, within one-hundred sixty (160) days following the end of each calendar
year, Tenant's audited financial statements, together with the calculation of
the EBITDA (identifying with specificity all material components employed in
such calculation), or if Tenant becomes public, GAAP, and the calculation of
gross revenue; provided further, however, that if Tenant fails to provide such
statements and calculations within five (5) business days following its receipt
of notification from Landlord that the same was not received within such thirty
(30) or sixty (60) day period, as the case may be, then the Required Thresholds
shall be deemed not to have been maintained, in which event the Reestablishment
Notice shall be deemed to have been delivered by landlord to Tenant as of the
expiration of such five (5) business day period.
 
30.3.1.2  No Reduction When Tenant is in Economic or Material Non-Economic
Default.  Notwithstanding anything to the contrary set forth in
Section 30.3.1.1, in no event shall the L-C Amount as set forth above decrease
during any period in which Tenant is in economic or material non-economic
default under this Lease (beyond the applicable notice and cure period), but
such decrease shall take place retroactively after such default is cured,
provided that no such decrease shall thereafter take effect in the event this
Lease is terminated early due to such default by Tenant.
 
30.3.2  In General. If, as a result of any drawing by Landlord of all or any
portion of the L-C, the amount of the L-C shall be less than the L-C Amount,
Tenant shall, within ten (10) business days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency, and any
such additional letter(s) of credit shall comply with all of the provisions of
this Article 30, and if Tenant fails to comply with the foregoing, the same
shall be subject to the terms of Section 30.3.3 below.  Tenant further covenants
and warrants that it will neither assign nor encumber the L-C or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment,
 
 
 
 
70

--------------------------------------------------------------------------------

 
 
encumbrance, attempted assignment or attempted encumbrance.  Without limiting
the generality of the foregoing, if the L-C expires earlier than the L-C
Expiration Date, Landlord will accept a renewal thereof (such renewal letter of
credit to be in effect and delivered to Landlord, as applicable, not later than
thirty(30) days prior to the expiration of the L-C), which shall be irrevocable
and automatically renewable as above provided through the L-C Expiration Date
upon the same terms as the expiring L-C or such other terms as may be acceptable
to Landlord in its sole discretion.  However, if the L-C is not timely renewed,
or if Tenant fails to maintain the L-C in the amount and in accordance with the
terms set forth in this Article 30, Landlord shall have the right to either
(x) present the L-C to the Bank in accordance with the terms of this Article 30,
and the proceeds of the L-C may be applied by Landlord against any Rent payable
by Tenant under this Lease that is not paid when due and/or to pay for all
losses and damages that Landlord is entitled to under the TCCs of this Lease.
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code, or (y) pursue its remedy under Section 30.3.3
below.  In the event Landlord elects to exercise its rights under the foregoing
item (x), (I) any unused proceeds shall constitute the property of Landlord (and
not Tenant’s property or, in the event of a receivership, conservatorship, or a
bankruptcy filing by Tenant, property of such receivership, conservatorship or
Tenant’s bankruptcy estate) and need not be segregated from Landlord’s other
assets, and (II) Landlord agrees to pay to Tenant within thirty (30) days after
the L-C Expiration Date the amount of any proceeds of the L-C received by
Landlord and not applied against any Rent payable by Tenant under this Lease
that was not paid when due or used to pay for any losses and/or damages suffered
by Landlord (or reasonably estimated by Landlord that it will suffer) as a
result of any breach or default by Tenant under this Lease; provided, however,
that if prior to the L-C Expiration Date a voluntary petition is filed by
Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Bankruptcy Code, then Landlord shall not be obligated to
make such payment in the amount of the unused L-C proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.
 
30.3.3  FAILURE TO MAINTAIN; REPLACE AND/OR REINSTATE L-C; LIQUIDATED
DAMAGES.  IN THE EVENT THAT TENANT FAILS, WITHIN (I) THAT PERIOD SET FORTH IN
SECTION 30.3.1 ABOVE, OR (II) THAT PERIOD SET FORTH IN THE L-C FDIC REPLACEMENT
NOTICE, TO PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE
DEFICIENCY OR A REPLACEMENT L-C (AS APPLICABLE), THEN TENANT'S MONTHLY
INSTALLMENT OF BASE RENT SHALL BE INCREASED TO ONE HUNDRED TEN PERCENT (110%) OF
ITS OTHERWISE EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS
THE LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 30.3.1 OR THE L-C FDIC
REPLACEMENT NOTICE (AS APPLICABLE), AND ENDING ON THE EARLIER TO OCCUR OF
(X) THE DATE TENANT PROVIDES LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL
TO THE DEFICIENCY AS CONTEMPLATED BY THE TERMS OF SECTION 30.3.1 ABOVE, OR THE
L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE), OR (Y) THE DATE WHICH IS NINETY
(90) DAYS AFTER THE LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 30.3.1 OR THE
L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE).  IN THE EVENT THAT TENANT FAILS,
DURING SUCH NINETY (90) DAY PERIOD FOLLOWING THE LAST DAY OF THE PERIOD
IDENTIFIED IN SECTION 30.3.1 OR THE L-C FDIC REPLACEMENT NOTICE (AS APPLICABLE),
TO PROVIDE LANDLORD WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY
OR A REPLACEMENT L-C (AS APPLICABLE), THEN TENANT'S MONTHLY INSTALLMENT OF BASE
RENT SHALL BE INCREASED TO ONE HUNDRED TWENTY PERCENT (120%) OF ITS OTHERWISE
EXISTING LEVEL DURING THE PERIOD COMMENCING ON THE DATE WHICH IS NINETY (90)
 
 
 
 
71

--------------------------------------------------------------------------------

 
 
DAYS AFTER THE LAST DAY OF THE PERIOD IDENTIFIED IN SECTION 30.3.1 OR THE L-C
FDIC REPLACEMENT NOTICE (AS APPLICABLE) AND ENDING ON THE DATE SUCH ADDITIONAL
L-C(S) ARE ISSUED IN AN AMOUNT EQUAL TO THE DEFICIENCY OR SUCH A REPLACEMENT L-C
IS ISSUED (AS APPLICABLE) PURSUANT TO THE TERMS OF SECTION 30.3.1 OR THE L-C
FDIC REPLACEMENT NOTICE (AS APPLICABLE). THE PARTIES AGREE THAT IT WOULD BE
IMPRACTICABLE AND EXTREMELY DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED
BY LANDLORD AS A RESULT OF TENANT'S FAILURE TO TIMELY PROVIDE LANDLORD WITH
ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY  AS REQUIRED IN
SECTION 30.3.1, OR A REPLACEMENT L-C AS CONTEMPLATED BY THE L-C FDIC REPLACEMENT
NOTICE (AS APPLICABLE), AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE
OF THIS LEASE, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION 30.3.3
REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH LANDLORD WILL INCUR AS A
RESULT OF SUCH FAILURE, PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT WAIVE
OR AFFECT LANDLORD'S RIGHTS AND TENANT'S INDEMNITY OBLIGATIONS UNDER OTHER
SECTIONS OF THIS LEASE (EXCEPT THAT THE PARTIES SPECIFICALLY AGREE THAT THE
FOREGOING PROVISION WAS AGREED TO IN LIEU OF MAKING FAILURE TO PROVIDE LANDLORD
WITH ADDITIONAL L-C(S) IN AN AMOUNT EQUAL TO THE DEFICIENCY OR A REPLACEMENT L-C
(AS APPLICABLE) A DEFAULT UNDER THIS LEASE).  THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY
WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTION 3275 OR 3369, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO LANDLORD PURSUANT TO CALIFORNIA
CIVIL CODE SECTION 1671.  THE PARTIES HAVE SET FORTH THEIR INITIALS BELOW TO
INDICATE THEIR AGREEMENT WITH THE LIQUIDATED DAMAGES PROVISION CONTAINED IN THIS
SECTION 30.3.3.
 
 

_______________________ ____________________  LANDLORD'S INITIALS TENANT'S
INITIALS    

                                                       
 
30.3.4  Increase in L-C Amount.  Notwithstanding the initial L-C Amount and the
scheduled reductions set forth above, in the event that Tenant exercises its
right to lease particular First Refusal Space, then (I) the L-C Amount shall
thereafter be adjusted based upon the total amount of Monthly Installments of
Base Rent then due and owing (i.e., attributable to the initial Premises and any
such First Refusal Space), and (II) Tenant shall deliver to Landlord,
concurrently with Tenant's execution of the applicable amendment to this Lease
with respect to such First Refusal Space, either (y) an additional L-C which,
when combined with the L-C then being held by Landlord totals the full L-C
Amount then required under this Article 30, or (z) an entirely new L-C in the
total L-C Amount then required under this Article 30.
 
 
 
 
72

--------------------------------------------------------------------------------

 
 
30.4     Transfer and Encumbrance.  The L-C shall also provide that Landlord
may, at any time and without notice to Tenant and without first obtaining
Tenant's consent thereto, transfer (one or more times) all or any portion of its
interest in and to the L-C to another party, person or entity, as a part of the
assignment by Landlord of its rights and interests in and to this Lease.  In the
event of a transfer of Landlord's interest in under this Lease, Landlord shall
transfer the L-C to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Landlord's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Landlord shall be responsible for paying the Bank's transfer and
processing fees in connection therewith; provided, however, Tenant shall use
commercially reasonable efforts to minimize and cap any transfer or processing
fees within the face of the L-C.
 
30.5     L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and
agree that in no event or circumstance shall the L-C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L-C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(3) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws as applicable to the L-C.  Tenant hereby irrevocably waives and
relinquishes the provisions of Section 1950.7 of the California Civil Code and
any successor statue, and all other provisions of law, now or hereafter in
effect as applicable to the L-C, which (x) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (y) provide that a
landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by a tenant
or to clean the premises, it being agreed that Landlord may, in addition, claim
those sums specified in this Article 30 and/or those sums reasonably necessary
to (a) compensate Landlord for any loss or damage caused by Tenant's breach of
this Lease, including any damages Landlord suffers following termination of this
Lease, and/or (b) compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.
 
30.6     Waiver of Certain Relief.  Tenant unconditionally and irrevocably
waives (and as an independent covenant hereunder, covenants not to assert) any
right to claim or obtain any of the following relief in connection with the L-C:
 
(a) 30.7.1           A temporary restraining order, temporary injunction,
permanent injunction, or other order that would prevent, restrain or restrict
the presentment of sight drafts drawn under any L-C or the Bank's honoring or
payment of sight draft(s); or
 
 
 
73

--------------------------------------------------------------------------------

 
 
(b) 30.7.2           Any attachment, garnishment, or levy in any manner upon
either the proceeds of any L-C or the obligations of the Bank (either before or
after the presentment to the Bank of sight drafts drawn under such L-C) based on
any theory whatever.
 
30.7     Notwithstanding the foregoing, Tenant does not waive the right to
pursue any other claims available to it for an improper draw upon the L-C or
improper use of the proceeds of any draw or similar claims against Landlord
relating to the L-C.
 
 
[Signature page immediately follows.]
 
 
 
 
 
 
 
 
 
 
74

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 

  [sig_1.jpg]        [sig_2.jpg] 

 
 
 
75

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
INNOVATION CORPORATE CENTER
 
OUTLINE OF PREMISES
 
[image_1.jpg]
 
 
 
 
76

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
 
INNOVATION CORPORATE CENTER
 
PROJECT SITE PLAN
 
[image_2a.jpg]
 
 
EXHIBIT A-1
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
INNOVATION CORPORATE CENTER
 
WORK LETTER
 
This Work Letter shall set forth the terms and conditions relating to the
construction of the improvements in the Premises.  This Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises.  All references in this Work Letter to
Articles or Sections of "this Lease" shall mean the relevant portion of Articles
1 through 29 of the Office Lease to which this Work Letter is attached as
Exhibit B and of which this Work Letter forms a part, and all references in this
Work Letter to Sections of "this Work Letter" shall mean the relevant portion of
Sections 1 through 7 of this Work Letter.
 
ARTICLE 1
 
IMPROVEMENTS
 
1.1           In General.  Using Building standard materials, components and
finishes, Landlord shall cause the installation and/or construction of those
certain improvements identified on the "Approved Space Plan," defined below (the
"Improvements"); provided, however, Landlord and Tenant hereby expressly
acknowledge and agree that in no event shall the cost to construct such
Improvements exceed, in the aggregate, an amount equal to Four Hundred
Twenty-Nine Thousand Four Hundred Ninety-Five and 00/100 Dollars ($429,495.00)
(i.e., Fifteen and 00/100 Dollars ($15.00) per each of the rentable square feet
of the Premises) (the "Initial Improvement Allowance").  As part of the
"Improvements," Landlord shall convert the current main lobby of the Building to
a common shared lobby, based on a design using materials and finishes reasonably
consistent to those employed by Landlord at its buildings located at 13280 and
13290 Evening Creek Drive South, San Diego, California.  The term "Approved
Space Plan" shall mean that certain pricing plan prepared by Gensler dated as of
July 30, 2010, previously approved by Landlord and Tenant, and attached as
Schedule 1 to this Exhibit B.  Except as expressly provided in this Work Letter,
neither Landlord nor Tenant shall make no changes, additions or modifications to
the Improvements or the Approved Pricing Plan or require the installation of any
"Non-Conforming Improvements" (as that term is defined in Article 2, below)
without the prior written consent of both parties, which consent may be withheld
in either party's sole discretion if such change or modification would directly
or indirectly delay the "Substantial Completion" (as that term is defined in
Section 5.1, below) of the Improvements or impose any additional costs on
Landlord or Tenant.  Notwithstanding the foregoing or any contrary provision of
this Lease, all Improvements shall be deemed Landlord's property under the terms
of this Lease.  Landlord warrants that, as of Landlord's delivery of the
Premises to Tenant, the Improvements shall be in material compliance with all
laws applicable thereto as of the issuance of the building permits therefor, and
Landlord shall, at its sole cost and expense and as Tenant's sole remedy,
correct any material breach of such warranty promptly following receipt of
written notice thereof from Tenant.
 
EXHIBIT B
 
1

--------------------------------------------------------------------------------

 
 
1.2           Additional Allowance.  In addition to the Initial Improvement
Allowance set forth in Section 1.1, above, Tenant may, upon prior written notice
to Landlord given on or before the date upon which the "Cost Proposal" (as that
term is defined in Section 4.2 of this Work Letter) is delivered to Tenant,
elect to cause the Improvement Allowance to be increased by an amount (the
"Additional Allowance") set forth in such notice.  Any such resulting Additional
Allowance shall (i) be an amount equal to an even number of United States
Dollars (as opposed to fractions of United States Dollars), and (ii) in no event
exceed the product of (A) Five and 00/100 Dollars ($5.00), and (B) the number of
rentable square feet of the Premises (i.e., an amount anticipated to equal One
Hundred Forty-Three Thousand One Hundred Sixty-Five and 00/100 Dollars
($143,165.00) based upon 28,633 rentable square feet, which square footage is
subject to confirmation pursuant to the TCCs of Section 1.2 of the Lease).  In
the event Tenant exercises its right to use all or any portion of the Additional
Allowance, the Initial Monthly Installment of Base Rent for the Premises (as
otherwise set forth in Section 4 of the Summary of Basic Lease Information)
shall be increased by an amount equal to the "Additional Monthly Base Rent," as
that term is defined below.  The "Additional Monthly Base Rent" shall be an
amount equal to the missing component of an annuity, which annuity shall have
(i) such actual amount of the Additional Allowance utilized by Tenant (expressed
as a total amount up to Five and 00/100 Dollars ($5.00)/per rentable square foot
(e.g., One Hundred Forty-Three Thousand One Hundred Sixty-Five and 00/100
Dollars ($143,165.00)) as the present value amount, (ii) sixty (60) as the
number of payments, and (iii) seventy-five hundredths of a percent (0.75%),
which is equal to nine percent (9%) divided by twelve (12) months per year, as
the monthly interest factor.
 
1.3           Total Improvement Allowance.  The Initial Improvement Allowance
and the Additional Allowance, if any (to the extent elected to be used by
Tenant), are collectively referred to as the "Improvement Allowance."  In no
event shall Landlord be obligated to make disbursements pursuant to this Work
Letter in a total amount which exceeds the Improvement Allowance.
 
ARTICLE 2
 
OTHER IMPROVEMENTS
 
As more particularly set forth in Article 1, above, and subject to all of the
other terms and conditions of this Work Letter, Landlord shall, at Landlord's
sole cost and expense, be responsible for the construction of the Improvements
identified in the Approved Space Plan which shall be built to building standards
unless otherwise detailed in the Approved Space Plan.  Notwithstanding anything
to the contrary contained herein, Tenant shall be responsible for the cost of
all items not expressly identified (with reasonable specificity) on the Approved
Space Plan to the extent such items require other than Building-Standard
materials, components, or finishes (collectively, the "Non-Conforming
Improvements"), or otherwise exceed the Improvement Allowance (as more
particularly set forth in Article 1 above), but only to the extent the same are
requested by Tenant in writing.  In the event Tenant desires such Non-Conforming
Improvements, Tenant shall deliver written notice (the "Change Notice") of the
same to Landlord, setting forth in detail the Non-Conforming Improvements Tenant
wishes to have installed in the Premises (the "Improvements Change").  Landlord
shall, within five (5) business days or as soon as reasonably possible (but in
no event in excess of five (5) business days) following its receipt of a Change
Notice related to an Improvements Change, either (i) reasonably approve the
Improvements Change, or (ii) reasonably
 
 
EXHIBIT B
 
2

--------------------------------------------------------------------------------

 
 
disapprove the Improvements Change, in which event Landlord's notice shall
include, with reasonably specificity, the reason(s) for such disapproval.  Prior
to, or at the time of Landlord's approval of such Non-Conforming Improvements,
Landlord shall provide Tenant with its good faith estimate of the actual cost
of, and any additional time required for, the performance of the work
contemplated by such Improvements Change.  In the event that Improvements Change
is approved, and incorporated in the Final Working Drawings and/or the
Improvements, any additional costs which arise in connection with such
Improvements Change shall be paid by Tenant to Landlord in cash, in advance
(i.e., prior to the commencement of construction of the Improvements or, if
construction of the Improvements has already generally commenced, then prior to
the commencement of those Improvements subject to the Improvements Change), upon
Landlord's request (including but not limited to all costs incurred by Landlord
in connection with its review of the Change Notice and any related documents)
(all such costs shall collectively be referred to as the "Change Amount").  In
the event Tenant fails to pay the Change Amount within thirty (30) days
following Tenant's receipt of an invoice therefor from Landlord, then Landlord
may, at its option, cease work in the Premises until such time as Landlord
receives payment of such portion of the Change Amount (and such failure to
deliver shall be treated as a "Tenant Delay" (as that term is defined in
Section 6.2 of this Work Letter).  Tenant may reasonably dispute the amount set
forth in such invoice only to the extent the difference between the amount set
forth in the invoice and the good faith estimate of the actual cost of the work
contemplated by the Improvements Change is material.
 
ARTICLE 3
 
CONSTRUCTION DRAWINGS
 
3.1           Selection of Architect/Construction Drawings.  Landlord shall, at
Landlord's sole cost and expense, retain on behalf of Tenant the architect/space
planner designated by Landlord (the "Architect") to develop the Approved Space
Plan into "Final Working Drawings" (as that term is defined in Section 3.3,
below).  In addition, and to the extent deemed reasonably necessary by Landlord,
Landlord may, at Landlord's sole cost and expense, retain the engineering
consultants or design-build contractors designated by Landlord (the "Engineers")
to prepare necessary plans and engineering working drawings relating to the
structural, mechanical, electrical, plumbing, HVAC, life-safety, and sprinkler
work of the Improvements.  All plans and drawings to be prepared by Architect
and the Engineers (if applicable) hereunder shall be known collectively as the
"Construction Drawings."  All Construction Drawings shall be subject to
Landlord's approval.  Notwithstanding Landlord's retention of the Architect and
the Engineers (if applicable), Tenant shall be responsible for, and shall
cooperate in good faith with the Architect and the Engineers (if applicable) to
supply all of the necessary information within Tenant's possession to allow the
Architect and Engineers (if applicable) to initially prepare and then complete,
the Construction Drawings, in a form which is complete to allow contractors or
subcontractors (as applicable) to bid on the work and to obtain all applicable
permits and in a manner consistent to allow contractors to bid on the work.
 
3.2           Intentionally Omitted.
 
 
EXHIBIT B
 
3

--------------------------------------------------------------------------------

 
 
3.3           Final Working Drawings.  Landlord shall use commercially
reasonable efforts to cause the Architect and the Engineers to complete the
architectural and engineering drawings for the Premises based on the Approved
Space Plan, and which drawings shall be consistent with, and a logical extension
of, the Approved Space Plan.  The final architectural working drawings shall be
in a form to allow subcontractors to bid on the work and to obtain all
applicable permits (collectively, the "Final Working Drawings").  Tenant shall,
within five (5) business days following Landlord's delivery of the Final Working
Drawings to Tenant, approve or disapprove such Final Working Drawings; provided,
however, Tenant shall have no right to disapprove of the Final Working Drawings
or portions thereof to the extent the same is consistent with, or is a logical
extension of, the Approved Space Plan, or which is otherwise required to conform
to the Building Standards.  In no event shall Tenant be permitted to request or
require any material modifications or changes to the Final Working Drawings
other than to correct any errors or inconsistencies with the Approved Space Plan
therein, or in connection with a Change Notice as set forth in, and subject to
the terms of, Article 2, above.  In addition, if any changes to the Final Space
Plan requested by Tenant after approval thereof by Landlord and Tenant shall
require alterations in the Base Building (as contrasted with the Improvements),
and if Landlord in its sole and exclusive discretion agrees to any such
alterations, and notified Tenant of the need and cost for such alterations, then
Tenant shall pay (i) the cost of such required changes in advance upon receipt
of notice thereof, together with (ii) all direct architectural and/or
engineering fees incurred in connection therewith, plus ten percent (10%) of
such direct costs for Landlord's servicing and overhead.
 
3.4           Permits.  The Final Working Drawings approved by Tenant pursuant
to the terms of Section 3.3, above, shall thereafter be referred to as the
"Approved Working Drawings".  Landlord shall then submit the Approved Working
Drawings to the appropriate municipal authorities for all applicable building
and other permits necessary to allow the "Contractor" (as that term is defined
in Article 4, below) to commence and fully complete the construction of the
Improvements (the "Permits"), and Tenant shall coordinate with Landlord in
connection therewith.  Tenant shall cooperate with Landlord, Architect, and any
other party designated by Landlord in executing permit applications and
performing other ministerial acts reasonably necessary to enable Landlord to
obtain any such Permit.  In no event shall Tenant make any changes,
modifications, or alterations in the Approved Working Drawings without the prior
written consent of Landlord, which consent (i) may be withheld, in Landlord's
sole and absolute discretion, if such change in the Approved Working Drawings
would directly or indirectly materially delay the "Substantial Completion" of
the Premises as that term is defined in Section 5.1 of this Work Letter, or
otherwise materially increase the costs of the Improvements (unless Tenant
agrees to bear such increased cost), or (ii) shall not otherwise be unreasonably
withheld, conditioned, or delayed.  Any such foregoing cost increases shall also
be deemed a component of the Change Amount.  In addition, except for immaterial
changes to the Approved Working Drawings which Landlord may find are necessary
during its construction of the Improvements, Landlord shall not make any
changes, modifications or alterations to the Approved Working Drawings without
first receiving Tenant's prior written consent therefor, which consent shall not
be unreasonably withheld, conditioned, or delayed.
 
3.5           Electronic Approvals.  Notwithstanding any provision to the
contrary contained in the Lease or this Work Letter, Landlord may, in Landlord's
sole and absolute discretion, transmit or otherwise deliver any of the
correspondences (including, any of the approvals) required under this Work
Letter via electronic mail to Tenant's representative identified in Section 5.1
of this Work Letter, or by any of the other means identified in Section 29.18 of
this Lease.
 
 
EXHIBIT B
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
CONTRACTOR'S WARRANTIES AND GUARANTIES
 
4.1           Contractor.  Three (3) contractors (the "Bidding Contractors")
selected by Landlord shall bid on the construction of the Improvements.  The
Bidding Contractor that submits the lowest qualified bid shall be retained by
Landlord and shall construct the Improvements.
 
4.2           Cost Proposal.  After the Approved Working Drawings are signed by
Landlord and Tenant, Landlord shall provide Tenant with a cost proposal in
accordance with the Approved Working Drawings, which cost proposal shall
include, as nearly as possible, the cost of all Improvement Allowance Items to
be incurred by Tenant in connection with the design and construction of the
Improvements (the "Cost Proposal").  Tenant shall either (i) approve and deliver
the Cost Proposal to Landlord within five (5) business days of the receipt of
the same, or (ii) notify Landlord within five (5) business days after Tenant's
receipt of the Cost Proposal that Tenant wishes to change the amount of the Cost
Proposal, in which case Landlord shall use commercially reasonable efforts to
accommodate Tenant's requested change; provided, however, Landlord's consent to
any such foregoing change (i) may be withheld, in Landlord's sole and absolute
discretion, if such change in the Approved Working Drawings would directly or
indirectly materially delay the Substantial Completion of the Premises, or
otherwise materially increase the costs of the Improvements (unless Tenant
agrees to bear such increased cost), or (ii) shall not otherwise be unreasonably
withheld, conditioned, or delayed.
 
4.3           Construction of Improvements by the Contractor Under the
Supervision of Landlord.
 
4.3.1           Over-Allowance Amount.  Upon Landlord's delivery of the Cost
Proposal to Tenant (as more particularly contemplated in Section 4.2 above),
Landlord shall identify the amount (the "Over-Allowance Amount") equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the Initial Improvement Allowance and the Additional Allowance (to the extent
Tenant elects to use any portion of the Additional Allowance).  Tenant shall
deliver the amount (if any) of such Over-Allowance Amount to Landlord at the
time Tenant's delivers its approval of the Cost Proposal to Landlord.  The
Over-Allowance Amount shall be disbursed by Landlord on a pro-rata basis along
with any then remaining portion of the Improvement Allowance.  In the event
that, after the Cost Proposal Delivery Date, any revisions, changes, or
substitutions shall be made to the Construction Drawings or the Improvements as
the result of (i) a ratified Tenant Change, or (ii) a change requested by
Landlord and reasonably approved by Tenant, then any additional costs which
arise in connection with such revisions, changes or substitutions or any other
additional costs shall be paid by Tenant to Landlord immediately upon Landlord's
request as an addition to the Over-Allowance Amount.  In the event that Tenant
fails to deliver the Over-Allowance Amount as provided in this Section 4.3.1,
then Landlord may, at its option, cease work in the Premises until such time as
Landlord receives payment of the Over-Allowance Amount (and such failure to
deliver shall be treated as a Tenant delay in accordance with the terms of
Section 6.2 below).
 
 
EXHIBIT B
 
5

--------------------------------------------------------------------------------

 
 
4.3.2           Landlord's Retention of the Contractor.  Landlord shall
independently retain the Contractor to construct the Improvements in accordance
with the Approved Working Drawings, and Landlord shall supervise the
construction by the Contractor.
 
4.3.3           Contractor's Warranties and Guaranties.  During the Lease Term,
Landlord shall retain all warranties and guaranties which are made by the
Contractor relating to the Improvements and/or Non-Conforming
Improvements.  Landlord shall use commercially reasonable efforts to enforce
such warranties and guaranties relating to the design and construction of the
Improvements and/or Non-Conforming Improvements, as required to make any repairs
to such Improvements and/or Non-Conforming Improvements covered by such
warranties and guaranties.
 
ARTICLE 5
 
TENANT'S AGENTS
 
Tenant hereby protects, defends, indemnifies and holds Landlord harmless for any
loss, claims, damages or delays arising from the actions of Tenant's space
planner/architect and/or any separate contractors, subcontractors or consultants
on the Premises or in the Building, hired by Tenant or on its behalf.
 
ARTICLE 6
 
COMPLETION OF THE IMPROVEMENTS;
 
LEASE COMMENCEMENT DATE
 
6.1           Ready for Occupancy.  The Premises shall be deemed "Ready for
Occupancy" upon the Substantial Completion of the Improvements.  For purposes of
this Lease, "Substantial Completion" of the Improvements shall occur upon the
completion of construction of the Improvements, with the exception of any punch
list items.
 
6.2           Delay of the Substantial Completion of the Premises.  If there
shall be a delay or there are delays in the Substantial Completion of the
Improvements, as set forth in this Work Letter, as a direct, indirect, partial,
or total result of:
 
6.2.1           Tenant's failure to timely approve any matter requiring Tenant's
approval;
 
6.2.2           A breach by Tenant of the terms of this Work Letter or the
Lease;
 
6.2.3           Tenant's request for changes in the Improvements;
 
6.2.4           Any Non-Conforming Improvements made at Tenant's written
request;
 
6.2.5           Tenant's requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Premises, as set forth in the
Lease, or which are different from, or not included in, Landlord's Building
standards;
 
EXHIBIT B
 
6

--------------------------------------------------------------------------------

 
 
6.2.6           Any failure by Tenant to pay for in cash in advance any costs
for Non-Conforming Improvements;
 
6.2.7           Changes to the base, shell and core work of the Building
required by the Improvements; or
 
6.2.8           Any other acts or omissions of Tenant, or its agents, or
employees; (collectively, the "Tenant Delays")
 
then, notwithstanding anything to the contrary set forth in the Lease or this
Work Letter and regardless of the actual date of the Substantial Completion of
the Improvements, Tenant shall be responsible for any delay in the substantial
Completion of the Improvements and any costs occasioned
thereby.  Notwithstanding anything to the contrary in this Section 6.2, no
action or inaction of Tenant (including, without limitation, the items listed in
Sections 6.2.1 through 6.2.8, above), shall be deemed a Tenant delay unless and
until Landlord has provided written notice to Tenant of such action or inaction
and provided Tenant with a reasonable opportunity to cure the same.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1           Tenant's Entry Into the Premises Prior to Substantial
Completion.  Provided that Tenant and its agents do not interfere with the
construction of the Improvements, Landlord shall use commercially reasonable
efforts to grant Tenant reasonable access to the Premises on or about December
4, 2010, for the purpose of Tenant installing overstandard equipment or fixtures
or furniture systems (including Tenant's data and telephone equipment) in the
Premises.  Prior to Tenant's entry into the Premises as permitted by the terms
of this Section 6.1, Tenant shall submit a schedule to Landlord and Contractor,
for their approval, which schedule shall detail the timing and purpose of
Tenant's entry.  Tenant shall hold Landlord harmless from and indemnify, protect
and defend Landlord against any loss or damage to the Building or Premises and
against injury to any persons caused by Tenant's actions pursuant to this
Section 6.1.
 
7.2           Tenant's Representative.  Tenant has designated Thalia Gietzen and
Brian Nugent (whose e-mail addresses for the purposes of this Work Letter are
tgietzen@stbernard.com and bnugent@stbernard.com) as its sole representatives
with respect to the matters set forth in this Work Letter, who, until further
notice to Landlord, shall each have full authority and responsibility to act on
behalf of the Tenant as required in this Work Letter.
 
7.3           Landlord's Representative.  Landlord has designated Richard Mount
and Lauren Phillips (whose e-mail addresses for the purposes of this Work Letter
are rmount@kilroyrealty.com and lphillips@kilroyrealty.com), as its sole
representatives with respect to the matters set forth in this Work Letter, who,
until further notice to Tenant, shall have full authority and responsibility to
act on behalf of the Landlord as required in this Work Letter.
 
EXHIBIT B
 
7

--------------------------------------------------------------------------------

 
 
7.4           Tenant's Agents.  All subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall all be union labor in compliance
with the master labor agreements existing between trade unions and the Southern
California Chapter of the Associated General Contractors of America.
 
7.5           Time of the Essence in This Work Letter.  Unless otherwise
indicated, all references herein to a "number of days" shall mean and refer to
calendar days.  In all instances where Tenant is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Landlord's sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Tenant
and the next succeeding time period shall commence.
 
7.6           Tenant's Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease or this Work Letter, if any default by Tenant
under the Lease or this Work Letter (including, without limitation, any failure
by Tenant to fund in advance the costs for any Non-Conforming Improvements)
occurs, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to cause the
cessation of construction of the Improvements (in which case, Tenant shall be
responsible for any delay in the Substantial Completion of the Improvements and
any costs occasioned thereby), and (ii) all other obligations of Landlord under
the terms of the Lease and this Work Letter shall be forgiven until such time as
such default is cured pursuant to the terms of this Lease.
 
7.7           Unused Improvement Allowance Following Landlord's Substantial
Completion of the Improvements.  Following the Substantial Completion of the
Improvements, and in any event following Landlord's payment of all fees, costs
and expenses incurred by Landlord in connection with the construction of the
Improvements pursuant to the terms of this Work Letter, Tenant shall have the
right to use a portion of the then-remaining Improvement Allowance (the
"Remaining Improvement Allowance") to pay for any "Data Cabling Costs," "Moving
Costs," as well as "M/B-T Signage Costs" (as each of those terms are defined in
this Section 7.7 below); provided, however, Landlord and Tenant hereby expressly
acknowledge and agree that in no event shall the Remaining Improvement Allowance
exceed, in the aggregate, an amount equal to Eighty-Five Thousand Eight Hundred
Ninety-Nine and 00/100 Dollars ($85,899.00) (i.e., Three and 00/100 Dollars
($3.00) per each of the rentable square feet of the Premises).  As used herein,
(a) "Data Cabling Costs" shall mean any costs associated with the installation
of voice, data and other information technology ("IT") cabling, (b) "Moving
Costs" shall mean any costs associated with the moving of Tenant's property into
the Premises, and (c) "M/B-T Signage Costs" shall mean any costs associated with
the installation of any Monument Signage or Building-Top Signage pursuant to the
terms of Sections 23.4 and 23.5 of this Lease.  Any Alterations (including those
items to which the Data Cabling Costs relate) shall be installed in the Premises
subject to the terms and conditions of Article 8 of the Lease.  In no event
shall any portion of the Remaining Improvement Allowance be used to pay for
Tenant's furniture or other items of personal property.  The Remaining
Improvement Allowance will be disbursed by Landlord in accordance with
Landlord's standard disbursement procedures, including, without limitation,
following Landlord's receipt of (i) evidence (i.e., invoices or other
documentation reasonably satisfactory to Landlord) of payment for the Data
Cabling Costs, the Moving Costs, or the M/B-T Signage Costs (as the case may
be), and (ii) to the extent applicable, fully executed, unconditional lien
releases from any and all contractors, subcontractors, laborers, materialmen,
and suppliers used by Tenant.  In no event shall Landlord be obligated to
disburse any portion of the Remaining Improvement Allowance subsequent to April
30, 2011, nor shall Landlord be obligated to disburse any amount in excess of
the Remaining Improvement Allowance.
 
 
EXHIBIT B
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO EXHIBIT B
 
 
INNOVATION CORPORATE CENTER
 
APPROVED SPACE PLAN
 


 
[ATTACHED]
 
 
 
 
 
 
 
 
SCHEDULE 1 TO
EXHIBIT B
 
1

--------------------------------------------------------------------------------

 
 
 
[image_3.jpg]
 
 
SCHEDULE 1 TO
EXHIBIT B
 
2

--------------------------------------------------------------------------------

 
 
[image_4.jpg]
 
 
 
SCHEDULE 1 TO
EXHIBIT B
 
3

--------------------------------------------------------------------------------

 
 
[image_5.jpg]
 
SCHEDULE 1 TO
EXHIBIT B
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
INNOVATION CORPORATE CENTER
 
NOTICE OF LEASE TERM DATES
 


To: 
_______________________
_______________________
_______________________
_______________________

 
 
Re:
Office Lease dated ____________, 200__ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the office building located at ____________________________,
_______________, California.

 
Gentlemen:
 
In accordance with the Office Lease (the "Lease"), we wish to advise you and/or
confirm as follows:
 
 
1.
The Lease Term shall commence on or has commenced on ______________ for a term
of __________________ ending on __________________.

 
 
2.
Rent commenced to accrue on __________________, in the amount of
________________.

 
 
3.
If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 
 
4.
Your rent checks should be made payable to __________________ at
___________________.

 
 
5.
The exact number of rentable/usable square feet within the Premises is
____________ square feet.

 
 
 
EXHIBIT C
 
1

--------------------------------------------------------------------------------

 
 
 
6.
Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is ________%.

 
 
 

 
"Landlord":
 
________________________________,
a _______________________________
 
 
By: _____________________________
         Its: _________________________
 
Agreed to and Accepted
as of ____________, 200__.
 
"Tenant":
 
_________________________
a ________________________
 
By: _____________________________
         Its: _________________________
 

 
 
 
 
 
EXHIBIT C
 
2

--------------------------------------------------------------------------------

 


EXHIBIT D
 
INNOVATION CORPORATE CENTER
 
RULES AND REGULATIONS
 
Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the  Project.  In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.
 
1.   Safes and other heavy objects shall, if considered necessary by Landlord,
stand on supports of such thickness as is necessary to properly distribute the
weight.  Landlord will not be responsible for loss of or damage to any such safe
or property in any case.  Any damage to any part of the Building, its contents,
occupants or visitors by moving or maintaining any such safe or other property
shall be the sole responsibility and expense of Tenant.
 
2.   The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.
 
3.   No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord.  Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.
 
4.   The toilet rooms, urinals, wash bowls and other apparatus shall not be used
for any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.
 
5.   Tenant shall not overload the floor of the Premises.
 
6.   Tenant shall not use or keep in or on the Premises, the Building, or the
Project any kerosene, gasoline, explosive material, corrosive material, material
capable of emitting toxic fumes, or other inflammable or combustible fluid
chemical, substitute or material.  Tenant shall provide material safety data
sheets for any Hazardous Material used or kept on the Premises.
 
7.   Tenant shall not use, keep or permit to be used or kept, any foul or
noxious gas or substance in or on the Premises, or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or
interfere with other tenants or those having business therein, whether by the
use of any musical instrument, radio, phonograph, or in any other way.  Tenant
shall not throw anything out of doors, windows or skylights or down passageways.
 
EXHIBIT D
 
1

--------------------------------------------------------------------------------

 
 
8.     Tenant shall not bring into or keep within the Building or the Premises
any animals, birds, aquariums, or, except in Project areas designated by
Landlord, store bicycles or other vehicles.
 
9.     No cooking shall be done or permitted on the Premises, nor shall the
Premises be used for the storage of merchandise, for lodging or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters' laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors, provided that such use is in accordance
with all applicable federal, state, county and city laws, codes, ordinances,
rules and regulations.
 
10.   The Premises shall not be used for manufacturing or for the storage of
merchandise unless, and except to the extent, such manufacturing or storage may
be incidental to the use of the Premises provided for in the Summary.  Tenant
shall not occupy or permit any portion of the Premises to be occupied as an
office for a messenger-type operation or dispatch office, public stenographer or
typist, or for the manufacture or sale of liquor, narcotics, or tobacco in any
form, or as a medical office, or as a barber or manicure shop, or as an
employment bureau without the express prior written consent of Landlord.  Tenant
shall not engage or pay any employees on the Premises except those actually
working for such tenant on the Premises nor advertise for laborers giving an
address at the Premises.
 
11.   Landlord reserves the right to exclude or expel from the Project any
person who, in the judgment of Landlord, is intoxicated or under the influence
of liquor or drugs, or who shall in any manner do any act in violation of any of
these Rules and Regulations.
 
12.   Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.  Furthermore, in no event shall Tenant,
its employees or agents smoke tobacco products within the Building or within
seventy-five feet (75') of any entrance into the Building or into any other
Project building.
 
13.   Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San Diego,
California without violation of any law or ordinance governing such
disposal.  All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.  If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant's expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.
 
 
 
EXHIBIT D
 
2

--------------------------------------------------------------------------------

 
 
14.   Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
 
15.   No awnings or other projection shall be attached to the outside walls of
the Building without the prior written consent of Landlord, and no curtains,
blinds, shades or screens shall be attached to or hung in, or used in connection
with, any window or door of the Premises other than Landlord standard
drapes.  All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance in writing by
Landlord.  Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without the prior written consent of Landlord.  Tenant
shall be responsible for any damage to the window film on the exterior windows
of the Premises and shall promptly repair any such damage at Tenant's sole cost
and expense.  Tenant shall keep its window coverings closed during any period of
the day when the sun is shining directly on the windows of the Premises.  Prior
to leaving the Premises for the day, Tenant shall draw or lower window coverings
and extinguish all lights.  Tenant shall abide by Landlord's regulations
concerning the opening and closing of window coverings which are attached to the
windows in the Premises, if any, which have a view of any interior portion of
the Building or Building Common Areas.
 
16.   The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by Tenant, nor shall any bottles,
parcels or other articles be placed on the windowsills.
 
17.   Tenant must comply with requests by the Landlord concerning the informing
of their employees of items of importance to the Landlord.
 
18.   Tenant must comply with any applicable "NO-SMOKING" ordinance of the State
of California, County of San Diego and/or City of San Diego.  If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building.
 
19.   Tenant hereby acknowledges that Landlord shall have no obligation to
provide guard service or other security measures for the benefit of the
Premises, the Building or the Project.  Tenant hereby assumes all responsibility
for the protection of Tenant and its agents, employees, contractors, invitees
and guests, and the property thereof, from acts of third parties, including
keeping doors locked and other means of entry to the Premises closed, whether or
not Landlord, at its option, elects to provide security protection for the
Project or any portion thereof.  Tenant further assumes the risk that any safety
and security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.
 
20.   No auction, liquidation, fire sale, going-out-of-business or bankruptcy
sale shall be conducted in the Premises without the prior written consent of
Landlord.
 
 
EXHIBIT D
 
3

--------------------------------------------------------------------------------

 
 
21.   No tenant shall use or permit the use of any portion of the Premises for
living quarters, sleeping apartments or lodging rooms.
 
22.   Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.
 
23.   Fitness Center Rules.  Tenant shall cause its employees (whether users or
prospective users of the Fitness Center) to comply with the following Fitness
Center rules and regulations (subject to change from time to time as Landlord
may solely determine):
 
A.    Use of the Fitness Center is open to the employees of Tenant employed at
the Project.  No guests will be permitted to use the Fitness Center without the
prior written consent of Landlord or Landlord’s representative.
 
B.     The Fitness Center shall be open during the hours of 6:00 A.M. to 8:00
P.M. Monday through Friday and from 8:00 A.M. to 1:00 P.M. on Saturday.  The
Fitness Center shall be closed on Sunday and on Holidays.  Fitness Center Users
are not allowed to be in the Fitness Center other than the hours set forth
herein.
 
C.     All Fitness Center Users must execute Landlord’s standard waiver of
liability and Release form prior to use of the Fitness Center and agree to all
terms and conditions outlined therein.
 
D.     All Fitness Center Users shall use the Fitness Center and exercise at
their own risk.
 
E.     Those Fitness Center Users with medical conditions such as high blood
pressure, heart disease, respiratory problems or any other conditions or
situations which may make any form of exercise dangerous to one’s health, such
as pregnancy or medication(s), must consult with and receive consent from their
physician prior to joining the Fitness Center and/or prior to using the Fitness
Center.
 
F.     If any Fitness Center User feels faint, dizzy, sick, experiences pain
and/or has difficulty breathing while using the Fitness Center, such Fitness
Center User shall immediately stop what he/she is doing and cool down.  In the
event such Fitness Center User does not feel better, he/she shall call 911 for
assistance.
 
G.     Fitness Center Users are required to read the equipment instructions
provided before operating the exercise/weight equipment.  In the event a Fitness
Center User notices any faulty or malfunctioning equipment, hazardous
conditions, situations, safety concerns, or feels uncomfortable while using the
Fitness Center for any reason, such Fitness Center User shall report the
situation to Landlord’s property manager or building staff personnel
immediately.
 
 
 
EXHIBIT D
 
4

--------------------------------------------------------------------------------

 
 
H.     Keycards to the Fitness Center shall not be shared and shall only be used
by the individual to whom such keycard was issued.  Failure to abide by this
rule shall result in immediate termination of such Fitness Center User’s right
to use the Fitness Center.
 
J.      Fitness Center Users agree to keep the Fitness Center in a neat and
orderly fashion, including, but not limited to, wiping off all equipment after
having completed use.
 
K.     Fitness Center Users shall not store anything in the Fitness Center,
except to the extent temporarily stored in the locker rooms during the Fitness
Center Users’ use of the Fitness Center.
 
L.     Dress Code.  Appropriate exercise attire is required to be worn in the
Fitness Center at all times.  Gym clothes are not to be worn outside of the
Fitness Center area.
 
M.    All personal articles are to be removed upon completion of the Fitness
Center User’s workout.
 
N.     Landlord expressly prohibits any children inside of the Fitness Center at
any time.
 
O.     No alcoholic beverages or glassware are allowed in or around the Fitness
Center.
 
P.     Fitness Center Users agree that any infringement of any of the above
rules or subsequent rules or regulations which Landlord may from time to time
establish shall serve as grounds for cancellation of such Fitness Center User’s
membership at Landlord’s sole option.
 
Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the  Project.  Tenant shall be deemed to have read these Rules
and Regulations and to have agreed to abide by them as a condition of its
occupancy of the Premises.
 


 
 
EXHIBIT D
 
5

--------------------------------------------------------------------------------

 


EXHIBIT E
 
INNOVATION CORPORATE CENTER
 
FORM OF TENANT'S ESTOPPEL CERTIFICATE
 
The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 200   by and between _______________ as
Landlord, and the undersigned as Tenant, for Premises on the ______________
floor(s) of the office building located at ______________, _______________,
California ____________, certifies as follows:
 
1.   Attached hereto as Exhibit A is a true and correct copy of the Lease and
all amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.
 
2.   The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.
 
3.   Base Rent became payable on ____________.
 
4.   The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.
 
5.   Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:
 
6.   Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord's mortgagee.
 
7.   All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.
 
8.   To the undersigned's knowledge, all conditions of the Lease to be performed
by Landlord necessary to the enforceability of the Lease have been satisfied and
Landlord is not in default thereunder.  In addition, the undersigned has not
delivered any notice to Landlord regarding a default by Landlord thereunder.
 
9.   No rental has been paid more than thirty (30) days in advance and no
security has been deposited with Landlord except as provided in the Lease.
 
EXHIBIT E
 
1

--------------------------------------------------------------------------------

 
 
10.   To the undersigned's knowledge, as of the date hereof, there are no
existing defenses or offsets, or, to the undersigned's knowledge, claims or any
basis for a claim, that the undersigned has against Landlord.
 
11.   If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.
 
12.   There are no actions pending against the undersigned under the bankruptcy
or similar laws of the United States or any state.
 
13.   To the undersigned's knowledge, other than in compliance with all
applicable laws and incidental to the ordinary course of the use of the
Premises, the undersigned has not used or stored any hazardous substances in the
Premises.
 
14.   To the undersigned's knowledge, all tenant improvement work to be
performed by Landlord under the Lease has been completed in accordance with the
Lease and has been accepted by the undersigned and all reimbursements and
allowances due to the undersigned under the Lease in connection with any tenant
improvement work have been paid in full.
 
The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.
 
Executed at ______________ on the ____ day of ___________, 200  .
 

 
"Tenant":
________________________________,
a _______________________________
 
By: _____________________________
         Its: _________________________
 
By: _____________________________
         Its: _________________________                                

 
 
EXHIBIT E
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
 
INNOVATION CORPORATE CENTER
 
INTENTIONALLY OMITTED
 
 
 
 
 
 
 
 
 
 
EXHIBIT F
 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
 
INNOVATION CORPORATE CENTER
 
PROJECT'S SIGNAGE CRITERIA
 
[exg_1.jpg]
EXHIBIT G
 
1

--------------------------------------------------------------------------------

 
 
[exg_2.jpg]
 
 
 
EXHIBIT G
 
2

--------------------------------------------------------------------------------

 
 
[exg_3.jpg]
 
 
EXHIBIT G
 
3

--------------------------------------------------------------------------------

 
 
[exg_4.jpg]
 
EXHIBIT G
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF LETTER OF CREDIT
 
(Letterhead of a money center bank
acceptable to the Landlord)
 
FAX NO. [(___) ___-____]
SWIFT:  [Insert No., if any]
[Insert Bank Name And Address]
 
DATE OF ISSUE: _____________________                         
 
BENEFICIARY:
[Insert Beneficiary Name And Address]
 
APPLICANT:
[Insert Applicant Name And Address]
 
 
LETTER OF CREDIT NO. _________
 
EXPIRATION DATE:
____________ AT OUR COUNTERS
 
AMOUNT AVAILABLE:
USD[Insert Dollar Amount]
(U.S. DOLLARS [Insert Dollar Amount])

 
LADIES AND GENTLEMEN:
 
WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON    (Expiration Date) 
 AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):
1.           THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND
AMENDMENT(S), IF ANY.
2.           BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE
"LEASE"), OR SUCH AMOUNT CONSTITUTES DAMAGES OWING BY THE TENANT UNDER SUCH
LEASE TO BENEFICIARY RESULTING FROM THE BREACH OF SUCH LEASE BY THE TENANT
THEREUNDER, AND SUCH AMOUNT REMAINS UNPAID AT THE TIME OF THIS DRAWING."
 
EXHIBIT F
 
1

--------------------------------------------------------------------------------

 
 
OR
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST SIXTY (60) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."
 
OR
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."
 
OR
 
"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED AT THE TIME OF THIS DRAWING."
 
SPECIAL CONDITIONS:
 
PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.
 
ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]
 
ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.
 
ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.
 
 
EXHIBIT F
 
2

--------------------------------------------------------------------------------

 
 
IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR  FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF ___(120 days from the Lease Expiration Date.
 
THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"), ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH
ALL APPLICABLE U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL
LETTER OF CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US
TOGETHER WITH OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR
CUSTOMARY TRANSFER FEES BY APPLICANT.  IN CASE OF ANY TRANSFER UNDER THIS LETTER
OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.
 
ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."
 
WE HEREBY AGREE WITH YOU THAT IF DRAFTS ARE PRESENTED TO [Insert Bank Name]
UNDER THIS LETTER OF CREDIT AT OR PRIOR TO [Insert Time – (e.g., 11:00 AM)], ON
A BUSINESS DAY, AND PROVIDED THAT SUCH DRAFTS PRESENTED CONFORM TO THE TERMS AND
CONDITIONS OF THIS LETTER OF CREDIT, PAYMENT SHALL BE INITIATED BY US IN
IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF BUSINESS ON THE SUCCEEDING BUSINESS
DAY.  IF DRAFTS ARE PRESENTED TO [Insert Bank Name] UNDER THIS LETTER OF CREDIT
AFTER [Insert Time – (e.g., 11:00 AM)], ON A BUSINESS DAY, AND PROVIDED THAT
SUCH DRAFTS CONFORM WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
PAYMENT SHALL BE INITIATED BY US IN IMMEDIATELY AVAILABLE FUNDS BY OUR CLOSE OF
BUSINESS ON THE SECOND SUCCEEDING BUSINESS DAY.  AS USED IN THIS LETTER OF
CREDIT, "BUSINESS DAY" SHALL MEAN ANY DAY OTHER THAN A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN THE STATE OF CALIFORNIA ARE AUTHORIZED OR
REQUIRED BY LAW TO CLOSE.  IF THE EXPIRATION DATE FOR THIS LETTER OF CREDIT
SHALL EVER FALL ON A DAY WHICH IS NOT A BUSINESS DAY THEN SUCH EXPIRATION DATE
SHALL AUTOMATICALLY BE EXTENDED TO THE DATE WHICH IS THE NEXT BUSINESS DAY.
 
 
EXHIBIT F
 
3

--------------------------------------------------------------------------------

 
 
PRESENTATION OF A DRAWING UNDER THIS LETTER OF CREDIT MAY BE MADE ON OR PRIOR TO
THE THEN CURRENT EXPIRATION DATE HEREOF BY HAND DELIVERY, COURIER SERVICE,
OVERNIGHT MAIL, OR FACSIMILE.  PRESENTATION BY FACSIMILE TRANSMISSION SHALL BE
BY TRANSMISSION OF THE ABOVE REQUIRED SIGHT DRAFT DRAWN ON US TOGETHER WITH THIS
LETTER OF CREDIT TO OUR FACSIMILE NUMBER, [Insert Fax Number – (___) ___-____],
ATTENTION:  [Insert Appropriate Recipient], WITH TELEPHONIC CONFIRMATION OF OUR
RECEIPT OF SUCH FACSIMILE TRANSMISSION AT OUR TELEPHONE NUMBER [Insert Telephone
Number – (___) ___-____] OR TO SUCH OTHER FACSIMILE OR TELEPHONE NUMBERS, AS TO
WHICH YOU HAVE RECEIVED WRITTEN NOTICE FROM US AS BEING THE APPLICABLE SUCH
NUMBER.  WE AGREE TO NOTIFY YOU IN WRITING, BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OF ANY CHANGE IN SUCH DIRECTION.  ANY FACSIMILE PRESENTATION
PURSUANT TO THIS PARAGRAPH SHALL ALSO STATE THEREON THAT THE ORIGINAL OF SUCH
SIGHT DRAFT AND LETTER OF CREDIT ARE BEING REMITTED, FOR DELIVERY ON THE NEXT
BUSINESS DAY, TO [Insert Bank Name] AT THE APPLICABLE ADDRESS FOR PRESENTMENT
PURSUANT TO THE PARAGRAPH FOLLOWING THIS ONE.
 
WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT,        (Expiration Date)      .
 
IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.
 
EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).
 
 

  Very truly yours,   (Name of Issuing Bank)   By: ___________________________

 


 
 
EXHIBIT F
 
4

--------------------------------------------------------------------------------

 


INDEX
 

  Page(s)     Accountant   22 Actual Cost  25 ADA  5 Additional Rent  12
Alterations  27 Applicable Laws  54 Bank Prime Loan  55 Base Building  29 Base
Rent   11 Base Rent Abatement Periods   12 Base Rent Phase-In Amount   12 Base
Rent Phase-In Periods   12 Bidding Contractors   5 bona-fide third-party offer  
7 Brokers   62 BS Exception   27 Building   16 Building Structure   27 Building
Systems    27 Common Areas    6 Comparable Buildings    18 Control   44 Cosmetic
Alterations    28 Damage Termination Date    37 Damage Termination Notice    37
Direct Expenses    13 EBITDA    71 Environmental Laws    65 Expense Year    13
First Refusal Notice    7 First Refusal Space    7 First Refusal Space
Amendment    8 First Refusal Space Commencement Date    9 First Refusal Space
Expiration Date    9 First Refusal Space Lease    8 First Refusal Space Rent  
 8 Force Majeure    60 Hazardous Material(s)    65 Initial AH HVAC Charge    25
Interest Rate    55 Landlord    1 Landlord Parties    31 Landlord Repair
Notice    36 L-C    68

 
 
(i)

--------------------------------------------------------------------------------

 
 

   Page(s)     L-C Amount    68 Lease    1 Lease Commencement Date    9 Lease
Expiration Date    9 Lease Term   9 Lease Year    10 Lines    64 Mail    60
Nondisturbance Agreement    46 Notices    60 Objectionable Name    54 Operating
Expenses    13 Original Improvements    33 Original Tenant    7 Permitted
Transferee   44 Permitted Use    2 Premises    5 Project    6 Project Common
Areas    6 Project Sign Criteria    52 Proposition 13    18 Recapture Notice  
 42 Refusal Space Lease Term    9 Renovations    63 Rent    12 Required
Thresholds    71 Review Period    22 Security Deposit    50 Sign
Specifications    52 Storage Space    67 Subject Space    40 Summary    1
Superior Right Holders    8 Tax Expenses    18 TCCs    5 Tenant    1 Tenant's
Share    20 Third Party Contractor    35 Third Party Lease    8 Third Party
Tenant   8 Transfer    43 Transfer Notice    40 Transfer Premium    42
Transferee    40 Transfers    40 Work Letter    5

 
 
(ii)

--------------------------------------------------------------------------------